      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 1 of 104




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA

                Plaintiff,

                    v.                               CIVIL ACTION NO. 94-2080 (GAG)


COMMONWEALTH OF PUERTO RICO

             Defendant,
______________________________________


                 INFORMATIVE MOTION TO APPROVE MONITOR’S
                     SECOND QUARTERLY REPORT FOR 2020

       The Monitor hereby submits her Second Quarterly Report for 2020 covering the period of

April 1 – June 30, 2020 regarding compliance on the remaining issues in this case. This report is

submitted after review and comment by the Parties.




Submitted by:

/s/Kim Tandy
Kim Tandy, Federal Monitor
United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                       1|Page
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 2 of 104




                                      Certificate of Service

I HEREBY CERTIFY that this, I electronically filed the foregoing with the Clerk of the Court on
September 3, 2020 using the CM/ECF system, which will simultaneously serve notice of such filing
to counsel of record to their registered electronic mail addresses.

Respectfully Submitted,
/s Kim Tandy_______________________________
Kim Tandy
Federal Monitor, United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                        2|Page
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 3 of 104




                Commonwealth of Puerto
                Civil Action No: 3:94 –cv-02080 (GAG)




               Monitor’s Second Quarterly Report
                        April 1 – June 30, 2020




Kim Tandy, Federal Monitor
USACPR Monitoring, Inc.
kimtandy@justicebydesign.net
317-840-9332

Monitoring Team:
David Bogard, MPA, JD
Javier Burgos, JD
Robert Dugan
Miriam Martinez, PhD
Curtiss Pulitzer, AIA




                                                              3|Page
       Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 4 of 104




EXECUTIVE SUMMARY
The COVID-19 pandemic has altered operations within NIJ facilities in significant ways during the second
quarter of 2020. Similarly, because of stay at home orders impose by the Governor, monitoring of the
facilities was necessarily adapted to meet the current set of circumstances. This Court entered an Order
on 4/20/2020 authorizing and directing the Monitor to “use all available technology to continue to
perform all monitoring functions during the COVID-19 pandemic…… includ(ing) but not limited to, visits
to NIJ facilities, meetings, interviews with youth and staff, as well as the electronic transfer of
documents and/or photos.” (Docket No. 1489)
The Monitoring team has had several briefings by the Department of Corrections and Rehabilitation,
formally and informally, on measures taken in the facilities to educate staff and youth about COVID-19
symptoms, precautions, and protocols in place. A daily count was provided to the Monitor and her team
for much of the quarter regarding the number of youth and staff who were tested, those who tested
positive, and those in quarantine or in medical isolation. DCR and the NIJ staff should be commended for
their diligence in protecting youth and staff from the spread of the coronavirus in the NIJ facilities.
 The Monitoring team met separately to create a plan for monitoring each area of the Settlement
Agreement, and submitted this plan to DCR and the United States Department of Justice on May 4,
followed by a conference call the next day to discuss the particulars. Monitoring has continued,
although primarily from remote locations. The Governor’s Orders limited many staff deemed
nonessential from going to the facilities or to Central office. Social workers, for example, were not in
the facilities during this quarter. Much of the Central Office was home furloughed, and unable to access
information from the office. This has had an impact on many of the routine reports received daily,
weekly, or monthly. OISC investigations have been delayed as a result of not being in the facilities
during part of the first and second quarters. Training has not occurred except in limited circumstances.
School services have been improvised based upon guidance from the Department of Education, but
without teachers and without using remote access. Special education services were not provided, and
other provisions such as evaluations, IEP meetings, and extended school year services did not occur.
On the positive side, the Monitoring team and staff have held multiple videoconferences and
conference calls with staff to administration of DCR to continue to collaborate on pending issues, move
forward on various Orders from the Court, and discuss other compliance issues. Video conferencing
with youth was done through Dr. Miriam Martinez, Javier Burgos and the Monitor during the quarter. A
site visit was arranged through the Secretary of DCR by Deputy Monitor Javier Burgos, with
precautionary steps taken to protect both Mr. Burgos as well as other in the facility.
Substantial changes in leadership within NIJ occurred soon after the escape of five sumariado youth
from Ponce in the early morning of May 10th. Subsequently, Gineima Ojeda Richardson was appointed
as Director of the NIJ, and Sgt. Idelfonso Morales Santiago as the new Security Director. Given long
standing concerns regarding security and safety of youth, the Monitor asked new leadership for a special
report within 30 days to address some of these issues and her plans moving forward.
The Monitor appreciates the efforts of her team, counsel for both parties, and the many NIJ staff and
leadership with whom we work daily on compliance issues.
A summary of compliance ratings for the remaining sections is found below.



                                                                                             4|Page
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 5 of 104




Parag. No.            Compliance Provision                3rd 2019   4th 2019   1st2020   2nd 2020


Physical Plant


  S.A. 31    Facilities conforming to Building Codes        PC         PC         PC        PC

             Sufficient funding for Implementation of
  C.O. 43                                                   PC         PC         PC        PC
             C.O.
             Agency Policy and Procedure Manual for
  S.A. 45                                                   PC         PC
             all operations                                                      PC         PC
             Training for current and new direct care
  S.A. 50                                                   PC         PC
             staff                                                               PC        NC*

  S.A. 48    Sufficient Direct Care Staff                   NC         NC
                                                                                 NC         NC
 Jan 2009 Reasonable Safety of Youth through
                                                            NC         NC        NC         NC
  Para. 1 Adequate Supervision
             Sufficient Staff to Implement Decree and
  Parag 2                                                   NC         NC
             adequate supervision                                                NC         NC
             Training for social workers if direct care                                     na
  Parag 3                                                   na         na
             staff                                                                na
             Persons Hired to be Sufficiently Trained                                       SC
  Parag 4                                                   na         na
             before deployed                                                      na

  Parag 5    Submission of monthly staffing report          PC         PC        NC         PC

  S.A. 52    Classification                                 NC         PC        PC         PC

  S.A. 77    Use of Force                                   PC         PC        PC         PC

             Investigations into Alleged Abuse and                                          PC
  S. A. 78                                                  PC         PC
             Maltreatment of Youth                                               PC
  S.A. 79    Restrictions on Isolation                      PC         PC        PC         PC

  S.A. 80    Protective Custody                             PC         PC        PC         PC
             Treatment Plans for youth with
  S.A. 59                                                   PC         PC
             Substance Abuse problems                                             PC        PC
             Residential Mental Health Treatment
  C.O. 29                                                   PC         PC
             Program                                                              PC        PC
             Continuous Psychiatric and
  S.A. 36                                                   PC         PC
             Psychological services                                               PC        PC

  S.A. 63    Reducing Risk of Suicide                       PC         PC
                                                                                  PC        PC
  S.A. 72    Emergency Psychotropic Medication              SC         SC         PC        PC


                                                                                           5|Page
       Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 6 of 104




   S.A. 73     Behavior Modification/Treatment            SC      SC            PC            PC
                Provision of Academic and Voc.
    S.A. 81                                               PC       PC
                Education to All Youth                                           PC           PC*
                Compliance with IDEA Requirements
   S.A. 86a.                                              PC       PC
                and Timeframes                                                   PC           NC*
                Screening for youth with Disabilities
   S.A. 86b.                                              SC       SC
                (Child Find Provisions)                                          SC           NC*

    S.A. 87     Obtaining IEPs of Eligible Youth          PC       PC            PC           NC*

                Delivery of Specially Designed
    S.A. 90                                               PC       PC
                Instruction and Related Services                                 PC           NC*
                Qualified educational professionals
   S. A. 91                                               PC       SC
                and voc. Ed                                                      SC           NC*

                Year Round Services for youth with
    S.A. 93                                               SC       SC            SC           NC*
                IEPS

                Services to youth in isolation or other
    S.A. 94                                               PC       PC
                disciplinary settings                                            PC           NC*

    S.A. 95     Modification of IEPs                      PC       PC            PC           NC*



                Compliance Ratings, Analysis and Recommendations
The Settlement Agreement requires that the Court retain jurisdiction of remaining claims “until
such time as the Commonwealth has fully and faithfully implemented all requirements of the
agreement and such full compliance has been maintained for one year.” (S.A. 103). The Monitor
and Consultants use a three‐tiered system in this report defined as follows:

Substantial Compliance shall mean a level of compliance that does not significantly deviate from
the components of the provision, provided that any deviation poses no significant risk to detainee
health or safety. Substantial Compliance indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; sufficient staff and resources to implement the required reform; and consistent
implementation of the procedures during the majority of the monitoring period. Substantial compliance
also requires that the procedures accomplish the outcome envisioned by the provision.

The substantial compliance rating is given only when the required reforms address all of the issues
discussed in the provision and when solid implementation of the reforms has been consistently
demonstrated, through reliable data, observations and reports from staff and youth, for a majority of
the monitoring period.

Partial Compliance indicates that compliance has been achieved on some of the components of this
provision, but significant work remains. It indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
                                                                                             6|Page
       Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 7 of 104



for implementation; and sufficient staff and resources to implement the requirements of the provision.
Partial compliance indicates that while progress has been made toward implementing the procedures
described by policy, performance has been inconsistent throughout the monitoring period and
additional modifications are needed to ensure that procedures are sufficiently comprehensive to
translate policy into practice, and to accomplish the outcome envisioned by the provision. Partial
compliance is appropriate if policies may need minor revisions for compliance with the Settlement
Agreement provided other requirements of this section are applicable.

Non-compliance indicates that most or all of the components of the provision have not yet been met.
Examples include provisions where policies still need to be overhauled, the majority of staff may need to
be trained, procedures may not have been developed, documentation may not be in place or
consistently provided, and there has been no determination that the procedures accomplish the
outcome envisioned by the provision.

*Because of the unique circumstances during this quarter as a result of the pandemic, the Monitor has
noted that compliance in the areas of training and education were significantly hampered. The
government lockdown for much of the quarter resulted in teachers being unavailable to conduct classes
in person, and NIJ did not provide remote services. No special education services were provided during
the quarter. NIJ provided minimal services to youth in the form of packets based upon grade and
subject; completion of these packets allowed students to pass on to the next grade, but fell far short of
compliance with the Settlement Agreement, particularly in the area of special education. Aggressive
plans for the coming school year can reverse the non-compliance ratings for education in the Third
Quarter.

PHYSICAL PLANT - Curtiss Pulitzer

S.A. 31 Existing facilities expected to be occupied by juveniles beyond Fiscal Year 1996-1997 shall conform to
applicable federal, state, and/or local building codes.

Compliance Rating      Partial Compliance

Description of         The Monitor’s office has now received drafts of all the documents being developed by
Monitoring process     NIJ/DCR’s consulting architect Javier Valentin relative to compliance with this provision.
during this period     As stated in the last quarterly report, the last two reports on ADA compliance and the
of time                INTERNATIONAL BUILDING CODE 2009 and PUERTO RICO BUILDING CODE 2011, were
                       received last quarter. The Monitor’s Consultant reviewed and made edits to these
                       reports, and has shared those comments with NIJ and Mr. Valentin.

                       Due to the earthquakes in Puerto Rico followed by the Covid-19 pandemic, the
                       Monitor’s Consultant has not been able to make any site visits. In lieu of site visits, the
                       Monitor’s Consultant initiated a self-reporting process for the last quarter wherein NIJ
                       were using the spread sheet formats utilized by the Monitor’s Consultant during his
                       regular site visits. In addition, due to the need to maintain hygiene at all times due to
                       Covid-19, NIJ agreed to use the plumbing matrix developed by the Monitor’s Consultant


                                                                                                7|Page
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 8 of 104




                 several years ago when plumbing was still being monitored by this office. This was
                 agreed to in a functional team conference call on April 6th.

                 In addition, the Monitor’s Consultant reviewed the schedule for implementation of the
                 CAPEX projects as well as the Paragraph 31 work with NIJ and Mr. Valentin. Funds were
                 to become available in July when the fiscal year started. The Monitor’s Consultant has
                 since received a revised schedule for this work which is attached to this report.

                 A second functional team meeting was scheduled for late June but actually occurred on
                 July 6th. We reviewed the edits made by the Monitor’s Consultant to the most recent
                 codes reports as well as the necessary modifications and reviewed the Paragraph 31
                 improvements. More information will be included in the Third Quarterly Report on this
                 meeting.
Findings and     Facility assessment matrices were received for Ponce for the months of May and June
Analysis         and for Villalba for the months of April and June. In Ponce, there were two air
                 conditioning units that were not functioning in Modules 4 and 6 in one wing of rooms,
                 and two that were not functioning in Module 8, PUERTAS, in one wing of rooms and in
                 the dayroom. Ponce continues to have persistent air conditioning problems. Not having
                 sufficient cooling in Puertas is a health issue, especially in the summer months, as the
                 juveniles housed there are on medication and need to be living in a cool environment.
                 For Villalba the April report showed all air conditioning units functioning but the June
                 report had two non-functioning units.

                 Plumbing assessment matrices were received for the months of April, May and June for
                 Ponce and Villalba. For Ponce, there were no reported broken fixtures in April and June
                 and there was hot water only reported for the month of June; it was left blank for April
                 and May. Also, in May there was one broken toilet in living unit 6 which appears to have
                 been fixed by the June report. For Villalba there was hot water reported in all the living
                 units for all three months and in April there were 2 broken urinals in living unit B-2 as
                 well as low water pressure but these issue were apparently fixed in the May report.
                 There were no other issues reported in May or June.

                 The two latest codes reports were reviewed but contain many syntax, grammatical and
                 spelling issues. It was suggested by the Consultant, and agreed to by Mr. Valentin, that
                 a professional editor was needed to recompile all the documents into a coherent
                 document in proper English. In addition, the Monitor’s Consultant noted that a few
                 minor code violations described in the codes reports did not appear to have a
                 corresponding budget allocation in the approved construction budget. Mr. Valentin
                 agreed and said he would address them in the development of the construction
                 documents but felt there was still enough money in the overall appropriation,
                 $373,707.09 for Ponce and $340,448.29 for Villalba, to cover these items. We discussed
                 the procurement process and the concern that the projects would be bid out close to
                 the election. In Puerto Rico there is a law that no new funding and/or contracts can be
                 executed during the election season until the new Governor is inaugurated. NIJ assured
                 the Monitor’s Consultant that as these were existing appropriations there would not be
                 an issue moving forward in the Fall.

                                                                                         8|Page
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 9 of 104




                     The Monitor’s Consultant has also been monitoring the progress being made to comply
                     with suicide prevention measures (See below and Para 79) in juvenile rooms, and
                     continues to monitor fire safety conditions, plumbing and air conditioning through
                     conversations, self-reporting documents and e-mails from NIJ to confirm that all
                     housing units are functional and safe for juveniles to occupy.

                     As reported in the last quarterly report, there has been some positive movement in
                     creating a solution in preventing suicides from occurring by a juvenile attaching a
                     ligature to the hinges in juvenile room doors. All the rooms in the PUARTAS housing
                     module in Ponce were retrofitted, as have three rooms in each of the seven remaining
                     living modules in Ponce. Mr. Ortiz from FMO, reported that there has been no work
                     performed yet in Villalba but that the metal flanges for the retrofit work were being
                     fabricated and that work would commence shortly. Mr. Ortiz reported that the hinge
                     covers at Ponce were about to be painted.

                     The replacement of air vent grilles with suicide resistant versions on the lower levels of
                     the housing units at Ponce and Villalba have all been completed as reported in the last
                     quarterly report . The Monitor’s Consultant was told that the DCR brigades had applied
                     security caulking at the edges of the vent grills to prevent the possibility of a ligature
                     from being threaded through the edge of the grill in many of the juvenile rooms, but we
                     have not been given an exact count yet. Application of the security caulking should
                     prevent this from happening. In addition, this would prevent juveniles from sliding paper
                     through these same gaps which impedes air conditioning air flow into the rooms.
What is needed for   The Monitor’s Consultant did have a follow up Go To Meeting call with Mr. Valentin
full compliance?     regarding the comments and edits to the two latest reports. As stated above, all three
What steps are       reports the IBC and Puerto Rico Building Codes, the Americans with Disability Act, and
required and/or      the NFPA Life Safety Code, must be compiled into one cohesive document and include
recommended?         all the edits and comments transmitted to Mr. Valentin to date. Mr. Valentin stated that
                     he will hire a professional editor fluent in English to create the next round of reports for
                     the Monitor’s office to review.

                     The Monitor’s Consultant will continue to monitor the projected schedule for
                     completion of the documents to allow the bidding for the proposed construction work
                     for Paragraph 31. In addition, the Monitor’s Consultant will continue to monitor the
                     progress for the CAPEX repairs budgeted for Ponce and Villalba.

                     The Monitor’s Consultant would like to see a prioritization of for Paragraph 31
                     construction projects so that any mitigation of violations that affect Life Safety, and
                     cannot be initially mitigated operationally, should have the highest priority for
                     implementation.

                     While on-site visits to understand better the proposed capital projects as well as on-site
                     inspections to review the progress of work once it commences is unlikely for several
                     months, the Monitor’s Consultant will be requesting progress photos and videos or
                     perhaps live FaceTime tours of Ponce and Villalba.

                                                                                              9|Page
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 10 of 104




Priority Next Steps   The Monitor’s Consultant realizes and appreciate that the on-going earthquakes which
                      have occurred in Puerto Rico coupled with the Covid -19 crisis have placed additional
                      constraints on NIJ staff to ensure that facilities are safe.

                      NIJ is to hopefully continue retrofitting the door hinges in Villalba. A schedule for work
                      completion will be requested from Mr. Ortiz

                      NIJ must make the needed CAPEX repairs using the now available funds as the new fiscal
                      year has commenced. Sufficient funding should be allocated to make additional repairs
                      in the next 2021-2022 fiscal year.

                      The caulking of the air vent grills should be finished by the brigades hopefully this
                      quarter.

                      Due to the Covid-19 crisis, the Monitor’s Consultant will continue to meet virtually with
                      NIJ and their consultant Mr. Valentin. The consultant will also rely on self-reporting by
                      NIJ on existing physical plant issues that affect the health and safety of juveniles. It is
                      unlikely that an on-site visit will be possible in the 3rd quarter. The Monitor’s office is
                      developing options to conduct facetime tours with Mr. Ortiz and including the Deputy
                      Monitor Mr. Burgos, as well as receive video tours of Ponce and Villalba.
Quality Assurance     The quality assurance measures are for the monitor’s office to keep reviewing the
Measures              documents developed by Mr. Valentin and hopefully touring the facilities with Mr.
                      Valentin at some point in the future to view first hand where code and ADA violations
                      repairs are to be made. The Monitor’s office will keep reviewing the documents being
                      developed by NIJ to track facility repair issues including suicide mitigation efforts
                      followed up hopefully by tours to determine compliance.



Sources of            The documentation being developed by Mr. Valentin will be the primary source to
Information upon      determine the levels of compliance with the codes and regulations. The financial
which Consultant      resources to achieve full compliance may need to involve continued discussions with key
report and            personnel at NIJ and FOMB as well as senior officials within the Commonwealth
compliance ratings    hierarchy responsible for funding the agency.
are based.
                      The spread sheets, videos and photographs being submitted periodically by NIJ will help
                      the Monitor’s office to track facility repair issues.



POLICIES AND PROCEDURES, TRAINING AND RESOURCES – Kim Tandy
S.A. 43 Until this order is fully implemented, Defendants shall submit to the Legislature of the Commonwealth
each fiscal year a report wherein the required sums of money will be established so as to implement this
Consent Order.


                                                                                              10 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 11 of 104




Compliance Rating    Partial Compliance

Description of       On December 19, 2019 Judge Gelpi ordered the Parties to discuss a plan prior to the
Monitoring process   January 16th Status Conference for an adequately protected budget for this case, and
during this period   “one in which funds are designated toward the present consent decree and not used
of time              toward any other purposes.” (See Order, Doc. 1436) This was reinforced by the Court
                     during the Status Conference on January 16th, 2020.

                     During the first quarter of the year, the Monitor worked with FOMB, Bluhaus and DCR
                     finance staff as they prepared a budget which accurately reflected expenditures
                     necessary for operation of the two remaining facilities and administration, including
                     funds necessary for compliance. The Monitor met with Francisco Pares Alicia, Secretary
                     of the Treasury and the Governor’s personal representative assigned to the case, and
                     Secretary Eduardo Juanatey on March 9 regarding the agency’s plan for meeting staffing
                     requirements, as well as how it will address other fiscal needs for compliance.

                     The Parties were given an extension of time until April 10th to file a Joint Motion
                     agreeing to a budget which complied with the Court’s orders. The Monitor had several
                     calls with DCR, Bluhaus, and FOMB to assist in working through questions and concerns.
                     A further extension was granted to allow DCR time to work out remaining questions
                     raised by FOMB. On April 22, 2020 the budget was filed with a Joint Motion by the
                     Parties, and with the agreement of the Monitor. The budget was approved by this Court
                     on April 23, with an Order that the budget shall be separate and earmarked within DCR’s
                     overall budget.

                     The FOMB must certify the Budget by June 30, 2020 pursuant to Section 202(e) of
                     PROMESA.
Analysis and         DCR is required by the Settlement Agreement to “submit to the Legislature of the
Findings             Commonwealth each fiscal year a report wherein the required sums of money will be
                     established so as to implement this Consent Order.” The Court has ordered DCR to have
                     an adequately protected budget for this case, with designated funds which cannot
                     otherwise be used toward other purposes. The current budget proposal has NIJ as a
                     separate program within DCR so that funds will be assigned for exclusively use for
                     juvenile facilities.

                     The budget total is $22,555,297 for the 2020-2021 fiscal year. The Joint Motion filed by
                     the Parties also notes that expenditures will be tracked and accounted for separate and
                     apart from the total DCR budget throughout the fiscal year. (Doc. 1493, pg. 3)

                     The budget for NIJ includes 318 security personnel within the two remaining facilities,
                     and 214 civil staff, including social workers, educators, special operations, central office
                     staff, and those located in community offices. The total security personnel includes 62
                     new positions for Juvenile Service Officers. It also includes nearly 1.5 million in Capital
                     Expenditures, including $714,155 for repairs needed to comply with Paragraph 31.
What is needed for   DCR’s separate budget for NIJ addresses some of the most serious compliance issues
full compliance?     where financial resources have been an impediment, including staffing and capital
                                                                                              11 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 12 of 104




What steps are        expenditures for code violations. Now that funding has been made available, it is
required and/or       imperative that funds are timely spent in the manner allocated to address these areas.
recommended?
                      FOMB indicated in its letter to Governor Wanda Vazquez on June 1, 2020 that reporting
                      for DCR’s Juvenile Program “must include and clearly detail budget to actuals on a
                      concept level basis, any reprogramming of funds within the program, and any
                      reprogramming of funds to/from other programs or agencies.”

                      If the population can be further downsized, with more youth remaining in their own
                      communities, or being returned sooner, the budget projections will likely be different.
                      The Monitor strongly suggests a leadership group be discuss this now, and to utilize
                      outside consultants to assist as needed.
Priority Next Steps   Monthly budget to actual reports must be generated which can ensure that appropriate
                      spending is occurring, and which comply with FOMB’s requirements. These should also
                      be provided to the Monitor.
Sources of            Meeting and calls with FOMB staff
Information upon      Meeting with DCR staff
which Consultant      Budget reports with backup documentation
report and            FOMB letter to Governor Vazquez June 1, 2020 (downloaded 6/10/2020) at:
compliance ratings    https://drive.google.com/file/d/1Myqu9ohXOqEZWQDEul_oT2FNZH7m_gVr/view
S.A. 45 Within one year of the approval of the agreement by the Court, Defendants agree to provide an agency
policy and procedure manual governing all operational aspects of the institutions. Within eighteen months of
the approval of this agreement, Defendants shall further insure that the facilities are strictly operated within
these policies and procedures and that all staff have been trained accordingly.

Compliance Rating     Partial Compliance

Description of        The Monitor has copies of existing policies and procedures in most of the remaining
Monitoring process    areas of the Settlement Agreement and Consent Order. The four remaining policies
during this period    which must still be approved are for S.A. 43, S.A. 52, and several provisions related to
of time               education covered in Policies 20.1 and 20.2.

                      During her meeting with Education staff in March, the Monitor again asked for a signed
                      copy of Policy 20.1 through the Secretary’s office. The Monitor also requested and
                      received a copy of the second round of revisions made to Policy 20.2 by the Department
                      of Education and NIJ.

                      The Parties entered a Joint Motion to Address Continuing Facility Safety Issues filed on
                      April 9, 2020, which was Ordered on April 10, and which contains an agreement to
                      develop a policy on isolation based upon a definition developed by the Parties. It was
                      agreed that isolation policy and related policies would be submitted for review and
                      approval by the Monitor with 60 days.
Findings and          The following policies and procedures have not been finalized and approved through the
Analysis              Office of the Monitor:


                                                                                             12 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 13 of 104




                        S.A. 52               Not             Changes to Policies 6.1 and 6.2 have been
                        Classification        complete        made and were reviewed by the Consultant in
                                                              December. Those changes must be reviewed
                                                              by DCR and approved.
                       S. A. 79 Isolation     Not             NIJ is working with David Bogard to create
                                              complete        policies regarding isolation, and to make the
                                                              appropriate changes in policies for transitional
                                                              measures, protective custody and modified
                                                              group schedule.
                      Further discussion about policies and procedures are noted in other sections of this
                      report as relevant in the sections noted above.
What is needed for    Approved policies and procedures should remain a priority in any area where the
full compliance?      Monitor’s office has not yet approved of changes, and where policies do not adequately
What steps are        reflect the requirements of the Settlement Agreement and/or Consent Order.
required and/or
recommended?          On 12/21/2019, the Monitor’s Consultant reviewed and commented on the draft Policies
                      6.1 and 6.2 drafts and asked for revised policies based on his review. Upon final draft
                      policy reviews, the polices require a Secretary’s authorization signature, an
                      implementation date, and a training curriculum and training schedule to coincide with
                      the implementation date in a manner that assures staff are trained prior to policy and
                      procedure implementation.

                      DCR has additional draft classification policies that are being revised based on the
                      Monitor’s Consultant prior reviews and comments. It is hoped that DCR will provide
                      additional revised classification polices for review in the second quarter of 2020.

                      A draft policy for isolation, as well as necessary correlating changes to the policies for
                      transitional measures, protective custody and group schedule modification were
                      completed by June 30th as required by Order. Suggested revisions were made by David
                      Bogard, and changes should be made by mid-July for final approval.
Priority Next Steps   DCR must address the needed changes to policies as recommended by Bob Dugan
                      relative to classification.
                      Suggested changes to the newly drafted isolation policy, as well as related policies,
                      should be completed by early July, and a 90 day implementation time table will then kick
                      in as ordered.
Quality Assurance     NIJ staff, under the leadership of Kelvin Merced, have been working on a set of policies
Measures              regarding Quality Assurance which are under review by Bob Dugan.
S.A. 50. Defendants shall ensure that current and new facility direct care staff are sufficiently well-trained to
implement the terms of this agreement. Each direct care staff, whether current or new, shall receive at least
forty (40) hours of training per year by qualified personnel to include, but not be limited to, the following
areas: CPR (cardiopulmonary resuscitation); recognition of and interaction with suicidal and/or self-mutilating
juveniles; recognition of the symptoms of drug withdrawal; administering medicine; recognizing the side-
effects of medications commonly administered at the facility; HIV related issues; use-of-force regulations;
strategies to manage juveniles' inappropriate conduct; counseling techniques and communication skills; use of

                                                                                              13 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 14 of 104




positive reinforcement and praise; and fire prevention and emergency procedures, including the fire
evacuation plan, the use of keys, and the use of fire extinguishers.



Compliance Rating     Non-compliance significantly hampered by the coronavirus

Methodology for       Training requirements were significantly hampered during this quarter as a result of
Monitoring this       COVID-19. Central office staff were, for the most part, unable to work in the office, and
Quarter               many could not work from home to access necessary information to perform their jobs.
                      Even after some restrictions were lifted and some were able to return to the office, new
                      exposure to COVID-19 by an infected person again placed individuals on quarantine in
                      June. The Monitor recognizes that although there were definite setbacks in training
                      regarding compliance, many tasks were unable to be performed during this time through
                      no fault of NIJ staff.

                      The Monitor was able to hold a video conference with Kelvin Merced and Aida Burgos on
                      May 6 to discuss the plan for training this quarter and in the future given COVID-19.

                      A training completion schedule for the year was provided, showing that training ceased
                      on March 16, with all subsequently scheduled training for the quarter cancelled because
                      of COVID.

                      Follow up emails were sent to determine whether the last 18 month report was
                      completed for the period ending December of 2019.

                      Information was also received on training of new cadets which occurred this quarter.
Findings and          No ongoing training for officers occurred during the second quarter, the result of the
Analysis regarding    government shutdown and stay at home orders which impacted several people in
compliance.           Central Office, including IDECAHR staff.

                      The annual report covering July 1, 2018 – December, 2019 was not completed during
                      this quarter and remains overdue. This was due during the first quarter, before COVID-
                      19 affected operations. Its completion should not be reliant solely on a staff member
                      who has been required to remain at home; a backup system should be in place to cover
                      these administrative tasks and meet deadlines in a timely manner.

                      The Monitor has not received an annual assessment of training needs, and
                      documentation of necessary or recommended changes to the training curricula.

                      Verification of training records were not readily available during this quarter to OISC
                      investigators, as noted in several investigative reports.

                      A new training class of 10 cadets, recruited from new DCR staff, was completed from
                      June 8-19 on 13 topics, of which 9 cadets completed and were assigned to Ponce. Three

                                                                                              14 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 15 of 104




                    nursing staff received training on relevant topics, and both the new NIJ Director and
                    Security Director completed one day of the training. While it is understood that this is a
                    temporary measure to provide much needed staffing, it will nonetheless help until a new
                    training academy for juvenile officers is completed.

                    Changes to the format of re-training occurred during fiscal year 2019-2020, including the
                    redesign of the sequence of topics and number of hours offered to youth service
                    officers. Beginning in September of 20189, the annual retraining began with 4 full days
                    on the subject of use of force, including use of force policies, gripping and control
                    techniques, use and management of mechanical and chemical restraints, and report
                    writing. NIJ management noted that this change was welcomed by staff and there was
                    noted improvement in employee execution.

                    A request was also made to allow NIJ to certify instructors in Intervention in Nonviolent
                    Crisis (CPI), a model developed in the 1980’s which provides strategies to avoid risks,
                    ensure safety, and provide tools to work with people in high risks situations without
                    exacerbating their emotional state. This was presented as necessary to promote a
                    change in institutional philosophy from one focused on security and punitive measures
                    versus one focuses on security and treatment. Information on this model can be found
                    at https://www.crisisprevention.com/Resources/Research

                    The rating of non-compliance is partially the result of the government shutdown and the
                    inability of staff dedicated to the training function to operate from home. But training
                    compliance has suffered for the last 3 quarters because of the lack of attention given to
                    documentation, and staff being assigned to training functions within DCR.
What is needed to   Agreed upon metrics for reaching compliance are as follows:
reach full and      1) Training sessions in all SA 50 categories must be planned and provided throughout
faithful            the coming year with sufficient frequency to allow for ready access by participants in the
compliance?         remaining two facilities. A training calendar must be prepared in advance.
                    2) Training completion by active direct care staff must reach the targeted benchmarks
                    by topic over an 18 month period, and corrective action plans for facilities not achieving
                    those benchmarks must ensure that the remaining staff complete training within 180
                    days. This includes:
                         Training on the use of chemical agents must be completed at the 100% rate, but
                            only for those who are authorized and certified to use OC spray.
                         CPR training and certifications must be completed every 2 years at the 90% level
                            for those direct care staff.
                         Training on suicide prevention must be completed at the 90% rate for all direct
                            care staff.
                         Facility directors must ensure that all other required trainings for this provision
                            meet at least 85% completion rate within the 18 months.
                    3) Pre and post must be used to evaluate participants’ increase in knowledge and skills
                    achieved by the training. Staff must pass such tests with a 70% or higher grade

                                                                                           15 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 16 of 104




                      4) Evaluation of training modules and delivery must be sought by participants and
                      through QA to ensure trainers are knowledgeable and skilled both in content and
                      delivery to adult learners, materials are understandable and adequately cover the topic,
                      and that content is relevant, current and accurate.

                      5) Ongoing training needs will be assessed at least on an annual basis or more
                      frequently if needed to determine if modifications are necessary. Written
                      documentation is required to show that such reviews have taken place and what
                      changes if any have been made as a result.

                      6) Necessary revisions to training based on changes in policies and procedures will be
                      made within a targeted time, with full implementation within 12 months. Written
                      documentation is required to show that such changes have been made and
                      implementation scheduled and completed. It is important that such changes be
                      coordinated with UEMNI and OISC and include recommendations based upon
                      investigation findings and results.

                      Appropriate staffing support must be in place to the Director of Human Resources and
                      IDECAHR to facilitate report preparation and compliance evidence. The new budget for
                      the NIJ budget, which cannot be used for other purposes, includes the Director of
                      Human Resources and IDECAHR. Her responsibilities should be 100% within NIJ.

                      The Monitor encourages NIJ to continue to seek out resources for certifying trainers in
                      the CPI model as a way of changing the culture within NIJ to a more therapeutic one.
Priority Next Steps   IDECARH must complete an annual report for the period of January of 2019 – June of
                      2020 during the third quarter.

                      IDECARH must provide backup documentation for 2019 and 2020 regarding training
                      records, evaluations, and pre/post testing.

                      NIJ must comply with the April 9th (Doc. 1477) Order to provide a written plan to the
                      Monitor and DOJ that describes the timing for recruitment and training of new officers,
                      along with proposed dates for the training academy and estimated start dates. The plan
                      must describe the plan for officer recruitment, training and placement in facilities.

                      NIJ must evaluate staffing needed to comply with training provisions if it is not possible
                      for the Director of Human Resources and IDECAHR to be physically present in Central
                      office during the pandemic.

                      A plan for how training will be done, whether in person or remotely, for this fiscal year
                      should be presented to the Monitor given the restrictions imposed by COVID-19.
 Basis for findings   The findings and recommendations are based upon the meetings with the Human
and                   Resource Specialist in May, as well as documentation received regarding the new cadet
recommendations       training in June.


                                                                                              16 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 17 of 104




                       Information relative to the CPI program for training in crisis intervention can be found at
                       https://www.crisisprevention.com/Resources/Research




PROTECTION FROM HARM – STAFFING (Bob Dugan)
S.A. 48. Defendants shall ensure that the facilities have sufficient direct care staff to implement all terms of this
agreement. Direct care staff supervise and participate in recreational, leisure and treatment activities with the
juveniles. Compliance can be demonstrated in either of two ways.
48.a Method one: Defendants may provide documentation of consistent supervision by not less than one (1)
direct care worker to eight (8) juveniles during day and evening shifts and not less than one (1) direct care
worker to sixteen (16) juveniles during normal sleeping hours.
48.b Method Two: Defendants may develop, and submit to the court for approval, an alternate staffing roster
for any facility in this case. The roster shall be based on a study that shall specify fixed posts and the
assignment necessary to implement the terms of this agreement, taking into consideration the physical
configuration and function of spaces, the classification and risk profiles of youths involved, the incident patterns
in the settings involved, the routine availability in the settings of other categories of staff, and the overall
number of direct care positions necessary to consistently achieve the coverage proposed. Once a plan is
approved for a facility, defendants shall document the employment of the necessary overall numbers of direct
care staff, and the ongoing deployment of such staff in accordance with the plan.”
The Commonwealth has the choice to demonstrate compliance according to method 48.a or 48.b. They have
informed the Monitor that they do not intend to select method 48.b and that their legal position is that this
language should be struck from the Settlement Agreement as superfluous.
    Compliance         Non-Compliance
      Ratings
Description of         S.A. 48 Staff Youth Ratio monitoring compliance is analyzed on a quarterly basis using DCR
Monitoring process     facility generated weekly staff youth ratio forms as well as the weekly Form DCR -DCR -
during this period     0144. These forms are submitted to the Monitor’s Consultant throughout the reporting
of time                quarter. DCR facilities daily shift by shift staffing and youth population for each operational
                       housing module is reported, as well as any 1:1 supervision events, and the volume of staff
                       that are required to work a double shift. Commencing with the fourth quarter of 2019,
                       DCR provided specific information of the names of staff who were working double shifts,
                       the shift and location. The compliance report provides information from Staff Youth Ratio
                       forms that were provided to the Monitor’s Consultant for the period March 29, 2020
                       through June 27, 2020.

                       On March 11, 2020, the World Health Organization declared the coronavirus a world
                       pandemic. On March 15, 2020, the Honorable Wanda Vázquez Garced, Governor of
                       Puerto Rico, issued through the Administrative Bulletin, Executive Order OE-2020-023,
                       which ordered the necessary government and private closures to combat the effects of
                       coronavirus (Covid-19) and to control the risk of contagion. As a result of the coronavirus
                       pandemic, no site visits were conducted by the Consultant during the second quarter of
                       2020.
                                                                                                 17 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 18 of 104




           Monitoring of the various provisions of S.A. 48 were conducted through the production
           and delivery of the usual monitoring documentation. Communication with various
           members of the DCR staff was also conducted by multiple web video conferences
           throughout the second quarter.




                                                                               18 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 19 of 104




Findings and    Compliance Status: For the 2020 second quarter, S.A. 48a is found to be in non-
Analysis        compliance, with these findings:
                    There are not sufficient staff and resources assigned to CDTS Ponce and CDTS
                        Villalba to implement the requirements of the provision.
                    DCR failed to submit a staffing plan to the Monitor and to the United States
                        Department of Justice (“DOJ”) by June 30, 2020 as required by the Joint Motion
                        to Address Continuing Facility Safety Issues.
                    657 (16%) of staff youth ratio events were filled by staff working double shifts.
                    The percentage of shifts (16%) covered by staff doing double shifts has reduced
                        by 15% since the 2020 first quarter. This appears to be the direct result of
                        implementation of 2, 12 hour shift staffing at both facilities, which eliminated
                        double shifts at CDTS Villalba and greatly reduced double shifts at CDTS Ponce.
                        Prior to implementation of the 2, 12 hour shift model, the volume of double
                        shifts at both facilities was unsustainable.
                    The closure of CD Humacao and transfer of youth to CDTS Ponce and CDTS
                        Villalba had no positive impact in meeting the minimum required staff youth
                        ratios, absent double shifting.
                    An escape of five youth from CDTS Ponce, the volume of serious youth violence,
                        assaults, cutting events reflects institutional environments that are
                        intermittently chaotic and not safe for youth or staff.
                    For the 2020 second quarter, the Monitor's Consultant continues to find non-
                        compliance with meeting the minimum staff youth ratios and the shortage of
                        officers, reliance on double shifts and twelve hour shifts, significantly
                        jeopardizes youth safety and protection from harm.

                Analysis:
                DCR submitted a total of 26 facility staff youth ratio forms for the two facilities requiring
                staff youth ratios, allowing for 100% of the staff youth ratio forms being available for
                analysis. DCR has consistently provided all requested Staff Youth Ratio forms used for
                monitoring and reporting.

                It should be noted that analysis of staffing for the second quarter is not as straight
                forward as in previous quarterly reports. The coronavirus quarantine protocols created
                exceptional challenges for DCR. As staff became exposed to positive coronavirus
                individuals, they were no longer available for assignment while proceeding through the
                Covid isolation protocols.

                During the second quarter, DCR adjusted facility staffing from three, eight hour shifts per
                day to two, twelve hour shifts per day to address staffing shortages, quarantine of
                officers exposed to the coronavirus and the volume of double shifts that officer shortage
                generated. The following table illustrates the staffing shift models that were being used
                by both facilities during the second quarter.




                                                                                          19 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 20 of 104




                        2020 Second Quarter Shift Staffing Patterns: March 29- June 27, 2020
                                          3, 8 Hour Shifts:                                3, 8 Hour Shifts:
                  CDTS Ponce             2, 12 Hour Shifts:       CDTS Villalba           2, 12 Hour Shifts:
                 March 29 -April 4, 2020 3, 8 hour shifts        March 29 -April 4, 2020 3, 8 hour shifts
                       April 5 - 11, 2020 3, 8 hour shifts              April 5 - 11, 2020 3, 8 hour shifts
                     April 12 - 18, 2020 3, 8 hour shifts             April 12 - 18, 2020 3, 8 hour shifts
                      April 19 -20, 2020 3, 8 hour shifts              April 19 -25, 2020 3, 8 hour shifts
                      April 21 -25, 2020 2, 12 hour shifts         April 26 - May 2, 2020 3, 8 hour shifts
                  April 26 - May 2, 2020 2, 12 hour shifts                May 3 - 8, 2020 3, 8 hour shifts
                         May 3 - 9, 2020 2, 12 hour shifts                    May 9, 2020 2, 12 hour shifts
                      May 10 -16, 2020 2, 12 hour shifts               May 10 -16, 2020 2, 12 hour shifts
                      May 17 - 23, 2020 2, 12 hour shifts              May 17 - 23, 2020 2, 12 hour shifts
                      May 24 - 30, 2020 2, 12 hour shifts              May 24 - 30, 2020 2, 12 hour shifts
                        May 31 - 6, 2020 2, 12 hour shifts        May 31 - June 4, 2020 2, 12 hour shifts
                         June 7- 9, 2020 2, 12 hour shifts                 June 5-6, 2020 3, 8 hour shifts
                      June 10- 13, 2020 3, 8 hour shifts                 June 7- 13, 2020 3, 8 hour shifts
                      June 14 -19, 2020 3, 8 hour shifts               June 14 -20, 2020 3, 8 hour shifts
                           June 20, 2019 2, 12 hour shifts            June 21 - 27, 2020 3, 8 hour shifts
                     June 21 - 27, 2020 2, 12 hour shifts
           CDTS Ponce had thirty-three 3, 8 hour shift days,   CDTS Villalba had sixty-four 3, 8 hour shift days,
           resulting in 99 shifts..                            resulting in 192 shifts.
           CDTS Ponce had fifty-eight 2, 12 hour shift days,   CDTS Villalba had twnety -seven 2, 12 hour shift
           resulting in 116 shifts.                            days, resulting in 54 shifts..

           As documented in the table, CDTS Ponce operated on 3, 8 hour shifts from March 29
           through April 20, and started 2, 12 hour shifts on April 21, through June 9. On June 10
           through June 19, CDTS Ponce operated on 3, 8 hour shifts. On June 20 through June 27,
           CDTS Ponce reverted back to 2, 12 hour shifts.

           CDTS Villalba operated on 3, 8 hour shifts from March 29 through May 8, and started 2,
           12 hour shifts on May 9, through June 4. On June 5 through June 27, CDTS Villalba
           operated on 3, 8 hour shifts.

           The DCR 2, 12 hour shifts were 6:00 AM – 6:00 PM and 6:00 PM to 6:00 AM. For
           purpsoes of staff youth ratio compliance both the 6:00 AM – 6:00 PM and 6:00 PM to
           6:00 AM have been assessed as requiring a 1:8 staff youth ratio. When DCR was
           operating with 3, 8 hour shifts, the 6:00 AM -2:00 PM amd 2:00 PM to 10:00 PM shift
           were assessed as requiring a 1:8 staff youth ratio and the 10:00 PM to 6:00 AM shifts
           were assessed as requiring a 1:16 staff youth ratio.

           As part of the coronavirus protocols, youth were restricted to housing modules to reduce
           exposure to other staff and youth, with extremely limited off module programming
           opportunities.

           The table below represent staff youth ratio performance by shifts for the period (March
           29, 2020 through June 27, 2020).

                                                                                            20 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 21 of 104




                                                     Weekly Staff   Met Required   % of Compliant                   % of Staff Youth
            2020 Second Quarter Shift Staffing       Youth Ratio     Staff Youth    Staff Youth      Volume of      Ratio Requiring
                                                       Events           Ratio       Ratio Events    Double Shifts    Double Shifts
             CDTS Ponce Total : 3, 8 hour shifts        873              873            100%            311               36%
            CDTS Ponce Total : 2, 12 hour shifts        1124            1124            100%             32                3%
            CDTS Ponce Second Quarter Totals:           1997            1997            100%            343               17%
            CDTS Villalba Total : 3, 8 hour shifts      1633            1463             90%            314               19%
           CDTS Villalba Total : 2, 12 hour shifts      487              456             94%             0                 0%
            CDTS Villalba Second Quarter Totals         2120            1919             91%            314               15%
                     DCR Second Quarter Totals          4117            3916             95%            657               16%


           For the second quarter of 2020, CDTS Ponce reported meeting the required staff youth
           ratio in 100% of the staff youth ratio events, regardless of operating either a 3, 8 hour
           shift or a 2. 12 hour shift.

           For the second quarter of 2020, CDTS Villalba reported meeting the required staff youth
           ratio in 91% of the staff youth ratio events. While operating either a 3, 8 hour shift, CDTS
           Villalba met the staff youth ratio in 90% of the staff youth ratio events. While operating
           either a 2, 12 hour shift, CDTS Villalba met the staff youth ratio in 94% of the staff youth
           ratio events. When aggregating both shift models, CDTS Villalba met the staff youth ratio
           in 91% of the staff youth ratio events.

           For the second quarter of 2020, DCR, regardless of shift models, met the staff youth ratio
           in 95% of the staff youth ratio events.

           A more in depth view analysis of type of shift and volume of double shifts is displayed in
           the charts and tables below.

           CDTS Ponce Second Quarter Shift Staffing:




                                                                                                         21 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 22 of 104




           CDTS Ponce Second Quarter                              Weekly Staff   Met Required      % of Compliant                       % of Staff Youth
           Shift Staffing:                    3, 8 Hour Shifts:   Youth Ratio     Staff Youth       Staff Youth         Volume of       Ratio Requiring
           March 29- June 27, 2020            2, 12 Hour Shifts     Events           Ratio          Ratio Events       Double Shifts     Double Shifts
                  March 29 -April 4, 2020 3, 8 hour shifts           179              179               100%                19                11%
                          April 5 - 11, 2020 3, 8 hour shifts        168              168               100%                62                37%
                        April 12 - 18, 2020 3, 8 hour shifts         189              189               100%                74                39%
                         April 19 -20, 2020 3, 8 hour shifts          54               54               100%                22                41%
                         April 21 -25, 2020 2, 12 hour shifts         99               99               100%                0                  0%
                    April 26 - May 2, 2020 2, 12 hour shifts         140              140               100%                0                  0%
                           May 3 - 9, 2020 2, 12 hour shifts         140              140               100%                0                  0%
                        May 10 -16, 2020 2, 12 hour shifts           126              126               100%                3                  2%
                        May 17 - 23, 2020 2, 12 hour shifts          135              135               100%                0                  0%
                        May 24 - 30, 2020 2, 12 hour shifts          140              140               100%                1                  1%
                          May 31 - 6, 2020 2, 12 hour shifts         132              132               100%                9                  7%
                           June 7- 9, 2020 2, 12 hour shifts          60               60               100%                4                  7%
                         June 10- 13, 2020 3, 8 hour shifts          116              116               100%                32                28%
                         June 14 -19, 2020 3, 8 hour shifts          167              167               100%               102                61%
                             June 20, 2019 2, 12 hour shifts          20               20               100%                10                50%
                        June 21 - 27, 2020 2, 12 hour shifts         132              132               100%                5                  4%
                    Total Second Quarter: 3, 8 hour shifts           873              873               100%               311                36%
                   Total Second Quarter: 2, 12 hour shifts           1124            1124               100%                32                 3%
                                        Total Second Quarter:        1997            1997               100%               343                17%

           CDTS Ponce had thirty-three 3, 8 hour shift days, resulting in 99 shifts, 873 staff youth ratio events. The 873 staff youth ratio events,
           required 311 double shifts (36%) to meet a compliant staff youth ratio in 100% of the events .

           CDTS Ponce had fifty-eight 2, 12 hour shift days, resulting in 116 shifts, 1124 staff youth ratio events. The 1124 staff youth ratio events,
           required 32 double shifts (3%) to meet a compliant staff youth ratio in 100% of the events .
           As illustrated in the CDTS Ponce table above, when CDTS Ponce operated a 3, 8 hour shift
           model, they required significant 311 double shifts, with a range of 11%-61% of staffing
           events requiring double shifts.

           It also should be noted that CDTS Ponce reported using double shifts while employing a
           2, 12 hour shifts, implying that staff working a double shift were on duty for 24
           consecutive hours. When CDTS Ponce operated a 2, 12 hour shift model, they required
           32 double shifts, with a range of 1% - 50% of staffing events requiring double shifts.

           Although a CDTS Ponce 2, 12 hour shift was much more efficient with a reduction in
           double shifts, while still meeting the required staff youth ratios, expecting staff to be on
           duty for 24 consecutive hours precludes any expectation that staff can be awake and
           alert, engaged in active and effective behavior management.

           PUERTAS, housed in one of the housing modules within CDTS Ponce, met the minimum
           required staff youth ratios for all shifts throughout of the 2020 second quarter reporting
           period. During the 2020 second quarter reporting period, CDTS Ponce had 159 staff to
           youth 1:1 events.

           CDTS Villalba Second Quarter Shift Staffing:




                                                                                                                           22 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 23 of 104




           As illustrated in the CDTS Villalba table above, when CDTS Villalba operated a 3, 8 hour
           shift model, they required 314 double shifts, with a range of 5% - 46% of staffing events
           requiring double shifts, meeting the staff youth ratio is 90% of staffing events. It also
           should be noted that CDTS Villalba reported not using any double shifts while employing
           a 2, 12 hour shifts staffing model.

           CDTS Villalba’s 2, 12 hour shift appears to be a much more efficient staffing option with
           an elimination of double shifts, while meeting the required staff youth ratios in 94% of
           staffing events. During the 2020 second quarter reporting period, CDTS Villalba had 28
           staff to youth 1:1 events.

           Staff Double Shifts:
           For the 2020 second quarter, 657 (18%) of the 4117 staff youth ratio events were
           covered by staff working a double shift. This is 15% decrease of shifts requiring staff to
           work a double shift compared to the first quarter 2020.

           The table below displays the last six quarters of staffing events, double shift staffing
           events, percentage of double shift staffing events and total number of operational
           facilities for the quarter.




                                                                                    23 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 24 of 104




           Implications of a large volume of double shifting are deterioration in staff productivity,
           reducing the ability for staff to be actively engaged in youth observation and supervision,
           as well as having a negative impact on staff morale and well-being. The outcome of
           double shifting can lead to fatigued direct care staff, a level of inattentiveness on the
           part of staff that may result in a failure to provide active behavior management. The
           failure to provide active behavior management can negatively impact youth safety and
           potentially contribute to staff negligence in providing effective, safe, and secure
           supervision of youth. Double shifting often leads to staff calling in sick to avoid being
           required to double shift after their regularly scheduled shift. All of the aforementioned
           are outcomes of a significant dependence on double shifts to provide minimum staff
           youth ratios.

           There are no prohibitions nor restrictions in S. A. 48 on the use of double shifts to meet
           the requirements of minimum required direct care staff youth ratios. Although
           undesirable from an operational, staff morale, effective behavior management and
           budgetary perspective, it does not impact analysis of whether the minimum required
           staff youth ratios are being met. It should be noted that DCR’s reliance on double shifting
           to meet minimum staff youth ratios reflects that DCR is significantly understaffed to
           meet the requirements of S. A. 48.

           The second quarter reduction in double shifting must be balanced against the
           recognition of the Covid-19 quarantine requirements have created an aberrant
           institutional environment with segregation of youth populations, suspension of youth
           population facility movement and modification of shift schedules between eight and
           twelve hour shifts. Double shifting is a critical contributing factor that has jeopardized
           the agency’s capacity to provide effective staffing for adequate supervision to assure
           youth safety and protection from harm.

           On the weekly staff youth ratio reports completed by each facility, DCR requires
           documentation of the volume of double shifts used for each day for each shift. By Policy
           9.20, Supervisors IV and III are required to assign officers to housing modules to meet the
           minimum required staff youth ratio based on the module youth population.
           During the 2020 second quarter, at the request of the Monitor’s Consultant, DCR
           continued to provide information about which staff were assigned to double shifts for
           each shift, each day, and the location of the double shift assignment.




                                                                                    24 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 25 of 104




                     Volume of Staff and Volume of Double Shifts in Second Quarter 2020
                               CDTS Ponce                       CDTS Villalba

                                         Number of
                       Volume of        Staff Double      Volume of      Number of Staff
                      Double Shifts       Shifting       Double Shifts   Double Shifting
                           10                  1              10               2
                            9                  1               9               0
                            8                  3               8               2
                            7                  5               7               4
                            6                 10               6               7
                            5                 12               5              13
                            4                 10               4              13
                            3                 15               3              19
                            2                 19               2              12
                            1                 23               1              10

           For the second quarter of 2020, CDTS Ponce had a total of 343 double shifts provided by
           99 different named staff. The double shift profile range was as follows: one staff worked
           10 double shifts; 1 staff worked 9 double shifts; 23 staff worked 1 double shift.

           For the second quarter of 2020, CDTS Villalba had a total of 314 double shifts provided by
           81 different named staff. The double shift profile range was as follows: two staff worked
           10 double shifts; 2 staff worked 8 double shifts; 4 staff worked 7 double shifts; 19 staff
           worked 3 double shifts.

           As illustrated in the tables above, the volume of double shifting being used to provide
           the minimally required staff youth ratio, although reduced in the second quarter in light
           of facility Covid-19 quarantine restrictions continues at an unsustainable rate,
           jeopardizing youth safety, staff capacity to provide effective behavior management and
           staff well-being.



           DCR Quarterly Staff Youth Ratio Performance




                                                                                  25 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 26 of 104




           The DCR 2020 second quarter performance in meeting Staff Youth Ratios is as follows:
                6:00 am – 2:00 pm shift: 93% of events, a 5% decrease from the first quarter of
            2020 (98%)
                2:00 pm – 10:00 pm shift: 91% of events, a 6% decrease from the first quarter of
            2020 (97%)
                10:00 pm – 6:00 am shift: 99% of events, a 0% change from the first quarter of
            2020 (100%)

            The 2020 second quarter waking hour staff youth ratio compliance decreases appear to
            be attributable to the following issues:
                    The last day of education off of module for youth was in the first quarter on
                       March 13, 2020.
                    DCR protocols for Covid-19 quarantine were initiated on March 16, 2020 and
                       continued throughout the second quarter.
                        DCR protocols for Covid-19 quarantine require that all youth be
                            restricted to their assigned housing modules and suspension of all off
                            module programming and events.
                    The Covid-19 quarantine requirements caused for continual absence of
                       officers as they were designated for Covid exposure quarantine.


                                                                               26 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 27 of 104




                      Although the Covid-19 quarantine requirements caused for a reduction in
                       the need for officers providing supervision of youth while receiving
                       programming off of their assigned modules, the absence of staff
                       programming did not offset the volume of officers that were not available for
                       assignment when on Covid exposure quarantine.

           Compounding the level of double shifting is the volume of vacant positions during the
           second quarter at both facilities:
                At CDTS Ponce there are eight of ten filled Shift Supervisor positions, with two
                  Supervisor IV vacancies.
                At CDTS Villalba there are eight of ten filled Shift Supervisor positions, with two
                  Supervisor IV vacancies.

           The volume of unfilled shift supervisor positions, aside from requiring excessive
           supervisor double shifts, creates a supervision void that is unacceptable for any
           expectation of successful operations, short of crisis management.

           The volume of supervisor vacancies and corresponding requirement for supervisors to do
           multiple double shifts creates an unrealistic expectation for effective supervision,
           decision-making and coaching. This situation is compounded in that both facilities
           operate on a shift supervision model, which provides intermittent supervisory presence
           as shift supervisors make their required rounds in housing modules and throughout the
           facility, assuming that a more serious facility issue has not prevented timely rounds.
           Officers and supervisors are double shifting at an extraordinary rate, significantly
           decreasing their capacity to assure youth safety, security and well-being.

           For the 2020 second quarter, DCR has not demonstrated sustainable performance
           compliance in meeting the minimum required staff youth ratios without a continual
           dependence of double shifting and implementing 2, 12 hour shifts.




           For the second quarter of 2020, DCR has not been able to sustain meeting the minimum
           required staff youth ratio for 100% of the staffing events.

           Joint Motion to Address Continuing Facility Safety Issues:
           Although DCR did not submit a staffing plan to the Monitor and United States
           Department of Justice (DOJ) by June 30, 2020, as required by the Joint Motion, there was
           progress made on other issues specified in the Joint Motion:
                CDTS Ponce Officer Assignment: Nine cadets from the DCR Academy
                  participated in NIJ training on June 8 through 19, 2020. All nine officers were
                  temporarily assigned to CDTS Ponce. Four officers were assigned to the 6:00-

                                                                                  27 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 28 of 104




                              2:00 shift; four officers were assigned to the 2:00 – 10:00 shift; and one officer
                              was assigned to the 10:00 – 6:00 shift. The assignment to CDTS Ponce was
                              effective June 22, 2020.
                             DCR provided the Monitor’s Consultant with electronic versions of the two cycles
                              of Master Rosters that were used in the second quarter. No verification was
                              provided that the Master Rosters are an accurate representation of S. A. 48 P5
                              reports.
                             During the second quarter there was considerable improvement by DCR in
                              meeting incident reporting requirements. DCR provided the Monitor’s
                              Consultant with all of the incident report cover sheets for the first two quarters
                              of 2020. For the second quarter, 201 incident report cover sheets were
                              submitted: 86 incident events occurred at CDTS Ponce; and 115 incident events
                              at CDTS Villalba.

What is needed for    DCR needs to assign an adequate volume of officers to CDTS Ponce and CDTS Villalba to
full compliance?      ensure the facilities have sufficient direct care staff to implement all terms of this
What steps are        agreement, and reduce unsustainable reliance on double shifting. DCR needs to meet
required and/or       procedural compliance not only with S.A. 48, but also their own Policy 9.20.
recommended?
                      On April 9, 2020, a Joint Motion (Doc. 1477) was filed with the United States District
                      Court for the District of Puerto Rico, and a subsequent Order issued, which identifies that
                      compliance issues regarding staffing are not easily addressed within the current DCR
                      budget. DCR was ordered to separate out a program budget for NIJ operations for the
                      2020-2021 fiscal year. The budget, certified by the Fiscal Oversight and Management
                      Board (FOMB) and approved by the legislature, includes 318 officers and supervisory
                      positions within the two NIJ facilities, 67 of which are new positions to be recruited and
                      trained.

                      Additionally, the Joint Motion requires DCR to address its critical staffing issues and
                      reduce its reliance on double shifting to meet the minimum staff/youth ratio. DCR failed
                      to submit the required plan to the Monitor and United States Department of Justice
                      (DOJ) by June 30, 2020. Procedural compliance with DCR Policy 9.20 requires meeting
                      minimum required staff youth ratios as well as corrective action when ratios are not met
                      for any given supervision event on any shift.

                      DCR did not meet the requirements of the Joint Motion to Address Continuing Facility
                      Safety Issues, by failing to submit a staff plan by June 30, 2020.
Priority Next Steps   Priority next steps required to find compliance for S.A. 48a are the following:
                           DCR needs to submit a plan to the to the Monitor and United States Department
                               of Justice (DOJ) that meets the requirements of the Joint Motion to Address
                               Continuing Facility Safety Issues.
                           Address the requirement for procedural compliance with staffing Policy 9.20, as
                               well as any required 1:1 staff or special population youth supervision events.


                                                                                             28 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 29 of 104




                           Address the inability to provide the necessary staff to maintain youth in the least
                            restrictive placement possible, assuring protection from harm.
                           DCR needs to implement independent quality assurance assessment of
                            procedural compliance as required by Policy 9.20, generating reports for both
                            internal use and submission to the Monitor’s Office.
                           At the close of the 2020 second quarter, the Monitor continued to work with
                            DCR to identify the necessary steps to resolve the staffing crisis with the
                            deployment of additional officers to both facilities. A detailed, executable plan is
                            necessary that addresses the following issues:
                                o The details regarding the request for approval of officers and supervisors
                                     for both facilities, responses to such request, and if approved, how such
                                     officers and supervisors will be secured, trained and deployed, and the
                                     time frame for doing so.
                                o If it is necessary for new officers to be recruited and trained, the time
                                     frame for recruitment, training and placement must be provided.
                                o The plan should also indicate how the Commonwealth will reduce its
                                     reliance upon double shifting to meet the minimum required staff/youth
                                     ratio, and indicate a recognition that staff youth ratios that exceed the
                                     minimum level will be required at times to keep assure youth safety.
Quality Assurance   DCR Staffing Policy 9.20 identifies that retrievable staff youth ratio documentation be
Measures            maintained at each facility. The documentation consists of the following:
                        Daily youth population list identify which youth are in which modules, designation
                           of any youth on Protective Custody, Transitional Measures, Therapeutic
                           Observation of Constant Watch. Additionally, daily trips and youth assigned to
                           those trips should also be maintained in the daily population list.
                        The facility staff daily roster, displaying which staff has been assigned to which
                           modules. It is critical that the form allows for clear documentation of officers
                           assigned to each module as well as mini control.
                        Review and assessment of DCR 0144 forms for each day are assessed for accuracy
                           to the Daily Roster and compliance with DCR-DCR Policy 9.20 by the Supervisor IV
                           the day after the events.
                        At this time DCR has not initiated independent analysis of procedural compliance
                           to Policy 9.20.
                        During facility site visits, staff youth ratio quality assurance compliance analysis
                           consists of a review of the Master Roster, facility Daily Roster, facility mini control
                           logs, and DCR 0144 daily forms to assess procedural and performance compliance
                           with -DCR Policy 9.20. The Monitor’s Consultant did not conduct a site visit during
                           the second quarter.
                        Additional Reporting During the Second Quarter: A DCR Covid Report was
                           provided starting on April 17 through May 31, 2020. The report identified youth in
                           Covid health protocol; number of youth tested for Covid; number of youth who
                           have tested positive for Covid; youth with symptoms associated with Covid; other
                           personnel who have tested positive for Covid; Medical Services personnel who
                           have tested positive for Covid; Security personnel out on quarantine for Covid; and
                           Covid positive security personnel.
                                                                                             29 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 30 of 104




Sources of           Weekly facility staff youth ratio workbooks and form DCR-1044 are provided to the
Information upon     Monitor's Consultant throughout the quarter. Facility staff youth ratio workbook data is
which Consultant     analyzed to assess facility and agency compliance in meeting the minimum required staff
report and           youth ratio as described in S.A. 48a. Form DCR-1044 is analyzed for procedural
compliance ratings   compliance with staffing policy, 9.20.
are based
                     A component of facility site visits is review of facility staffing source documentation,
                     Master Rosters, Daily Rosters, mini control logs analyzed against the weekly facility staff
                     youth ratio workbooks that are provided to the Monitor's Consultant. Review and
                     assessment of DCR-DCR-0144 forms for each facility for each day are assessed for
                     accuracy to the Daily Roster and compliance with DCR Policy 9.20, by the Supervisor IV
                     the day after the events.
January 2009 Stipulation Paragraph 1: All necessary steps shall be taken immediately to ensure the
reasonable safety of youth by providing adequate supervision of youth in all facilities operated by, or on
behalf of, the Defendants.
Compliance           Non-Compliance
Ratings
Description of       The Monitor's Consultant reviews and analyzes weekly Staff Youth Ratio forms and form
Monitoring process   DCR-0144. Additional documentation that is reviewed is as follows: Master Rosters, Daily
during this period   Rosters, DCR-DCR 0144 Daily Staffing forms, as well as use of force events, monthly
of time              contraband reports, and incident report events. Observation, verification and
                     documentation of housing module staff youth ratios is conducted on each site visit.

                     Additionally, 284 referrals to UENMI and OISC investigative reports have been reviewed
                     to assess incidents and investigations that identify youth safety, youth supervision and
                     contraband issues.
Findings and         For the second quarter of 2020, DCR is not providing adequate supervision of youth nor
Analysis             ensuring reasonable safety.

                     Facility Closure of CD Humacao: As of January 15, 2019, the CD Humacao facility was
                     closed for youth populations. After the closure of Humacao, 127 staff were reassigned to
                     other DCR facilities. The two remaining juvenile facilities, CDTS Ponce and CDTS Villalba,
                     absorbed the CDTS Ponce youth and classifications without sufficient staff to ensure
                     compliance with S.A. 48. Double shifting is not a viable solution to provide adequate
                     supervision and youth safety.

                     Master Rosters and Required Staffing:
                     The facility Master Roster is an agency generated staffing roster, identifying posts, fixed
                     posts, fixed posts identified by need, movable posts and relief personnel. The Master
                     Roster designates one fixed post for each housing module and additional fix posts
                     identified by need, predicated on the housing module youth population and youth on
                     special status (protective custody, transitional measure, constant supervision, etc.).


                                                                                             30 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 31 of 104




           DCR submitted to the Monitor’s Consultant CDTS Ponce and CDTS Villalba Master Rosters
           on the following dates for each forty-two-day cycle:

                                      Period of 42 Day
                                     Master Roster Cycle      Date of Receipt
                                   March 25 - May 5, 2020      April 1, 2020
                                   May 6 - June 16, 2020       May 6, 2020
                                   June 17 - July 28, 2020      July 9, 2020

           The most recent Master Rosters continue to use the DCR shift relief factors that have
           been used by the Agency for multiple years. With the submitted Master Rosters, DCR
           continues to use a shift relief factors of 1.73 for seven day supervisor and officer posts
           and a 1.23 shift relief factor for five day posts.

           The table below illustrates the June 17, 2020 through July 28, 2020 DCR Master Rosters
           staffing at CDTS Ponce and CDTS Villalba.




           It should be noted that the CDTS Villalba Master Roster continues to not include required
           posts to staff the facility video system that was certified as operational as of October 7,
           2019. Staff required for this post, consistent with DCR policy, requires an additional five
           personnel.

           The Sumariados population has historically been involved in the most violent and
           disruptive incidents within the juvenile facilities. The minimum required staff youth ratio
           for this population often has not provided adequate supervision to ensure youth safety.
           Dependent on the composition and milieu of Sumariados population DCR needs to assess

                                                                                    31 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 32 of 104




                     the staff youth ratio based on the volume of staff needed to ensure a safe and secure
                     environment, absent management of youth with applying long term restrictive room
                     status.

                     On April 30, 2020 at CDTS Ponce, five youth classified as Sumariados escaped from the
                     facility at approximately 2:01 AM. The youth assaulted staff and gained access to facility
                     emergency keys to escape. At the time of the escape, there was no ranking officer
                     supervisory staff present at the facility. This escape event will be described relative to
                     staffing deficiencies in January 2009 Stipulation Paragraph 2 section of the report.

                     Staffing rosters are inadequate to provide sufficient number of staff on all shifts without
                     an assignment of additional staff to CDTS Ponce and CDTS Villalba. Facilities and security
                     management cannot adequately maintain their rosters and fill mandatory posts when
                     insufficient staff are available to them, and consequently are forced to rely heavily on
                     double shifting to attempt to meet the minimum required staff youth ratio. The availability
                     and manner that staff are deployed to youth populations, based on housing module youth
                     population volume or by need to assure youth safety, has not met the requirements of this
                     provision.

                     Additional staff does not assure adequate supervision of youth nor youth safety if staff is
                     not adequately trained, supervised, coached, mentored. Effective staffing requires a
                     behavior management skill set that emphasizes communication, intervention, active
                     listening skills and an understanding of adolescent and young adult development.
                     Likewise, supervisory and management staff must be available to model and develop these
                     skills in staff, not only available at times of module disruptions or required rounds.
                     Programming opportunities must be significantly expanded to create an operational
                     environment that keep youth actively engaged in meaningful social, recreational,
                     educational and vocational activities.
                     The Monitor and Monitor's Consultant believe that quantitatively meeting the minimum
                     staff youth ratios, in and of itself, is not sufficient to assure youth safety, especially when
                     657 shift events are covered with double shifting. There are not sufficient staff and
                     resources assigned to CDTS Ponce and CDTS Villalba to implement the requirements of the
                     provision.
What is needed for   The April 9, 2020 Joint Motion to Address Continuing Facility Safety Issues stipulates 318
full compliance?     officers need to be assigned to CDTS Ponce and CDTS Villalba, 67 of which are new
What steps are       positions to be recruited and trained. The variance between DCR staff numbers in the
required and/or      facility Master Rosters and the Joint Motion required staff volume and assigned staff
recommended?         posts and revised shift relief factors must be resolved.

                     Meeting minimum staff youth ratios does not necessarily equate that staffing provides
                     adequate supervision to keep youth safe. For full compliance, staff youth ratios need to
                     consistently meet the minimum required staff youth ratio, as well as additional staffing
                     that is required by special populations, youth assigned to Transitional Measures,

                                                                                               32 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 33 of 104




                      Protective Custody, Sumariados and 1:1 staff youth supervision events. Reliance upon
                      placement of youth in restrictive housing statuses in an effort to provide protection from
                      harm does not provide “adequate supervision” to ensure youth safety.

                      To assure youth safety, procedural and operational practices need to require direct care
                      staff to engage in active behavior management, youth need to be engaged in robust
                      programming, as well as classification and programming to assure adequate staff
                      supervision to effectively manage and control aggressive youth and youth “leaders”.


Priority Next Steps   Although there are many priority next steps, the most critical priority next step, as
                      agreed upon in the April 9, 2020 Joint Motion would be for DCR to provide a staffing plan
                      to the Monitor and DOJ.

                      The Monitor’s Consulting Team had made frequent requests for access to incident report
                      information as one of the critical components to assess youth safety. During the second
                      quarter, all CDTS Ponce and CDTS Villalba first and second quarter incident report cover
                      sheets were provided to the Monitor’s Consultant. Access to incident report cover sheets
                      and notification of critical incidents was significantly improved in the second quarter,
                      although timeliness of notification and documentation needs to become more
                      consistent.

                      Digitizing incident reports has long been discussed so that the Monitoring team can have
                      immediate access to this information, but more importantly, for efficiency, consistency,
                      and accountability purposes for DCR. The Joint Motion reached between the Parties and
                      filed with the Court on April 9, 2020, requires a plan by the Commonwealth for
                      digitalizing these reports.

                      The Monitor’s Consultant has extensive experience in development of incident report
                      applications. The Monitor’s Consultant has provided DCR with prototypes for a revised
                      electronic incident report cover sheet, as well as a model to digitize the complete
                      incident report.

                      The Joint Motion requires that DCR report to DOJ and the Monitor by June 30, 2020 with
                      completion of digitalization of incident reports; an explanation of the digitalized system
                      for entering incident report cover sheets, including the design of application content,
                      quality controls and security requirements. The incident report system implementation
                      must include time frames and individuals responsible for field testing, workload
                      requirements, necessary changes in policy, development and implementation of training
                      and quality assurance measures. Additionally, DCR is to designate a Project Manager who
                      will be responsible for implementation and integration of the changes into the DCR
                      operations. The aforementioned milestones for the digitalization of incident reports was
                      not met in the second quarter. Development of incident report cover sheets in the DCR
                      electronic records has made some progress, in that there is a test application available
                      for facility staff. Digitalization of incident reports requires policy and procedural
                      development, training and quality assurance in order to operationalize the application.

                                                                                            33 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 34 of 104




                     The Monitor and Consultant continue working to establish measures of safety based
                     upon those criteria contained within Paragraph 78 reporting, and other factors.

Quality Assurance    Incident report analysis and quality assurance requires consensus on incident report
Measures             characteristics, definitional compliance as well as comprehensive reporting. The
                     installation of video systems at CDTS Villalba, while assisting in the assessment of
                     investigations, should help in assessing youth safety, youth incident events dynamics and
                     staffing. The CDTS Villalba video system continues to not be staffed locally at the facility.
                     Failure to staff and establish procedures for identification and review of any event of
                     violence and use of force, with preservation of relative video, jeopardizes accurate
                     incident reporting and comprehensive investigations. Absent staffing, policy, procedure,
                     training and quality assurance reviews, the confidence in the accuracy, reliability and
                     comprehensive reporting of events that impact youth protection from harm is
                     jeopardized.
January 2009 Stipulation Paragraph 2: All necessary steps shall be taken to provide sufficient direct care staff
to implement the Consent Decree and adequately supervise youth, pursuant to Paragraph 48.
The requirement that 50 YSOs be hired each month was terminated by the Court on September 13, 2011
(Docket 991). No new YSOs were hired during the Second Quarter of 2020.
Nine Cadets from the DCR Academy class were trained and temporarily assigned to CDTS Ponce on June 22,
2020. DCR did not report the nine adult cadets as new hires.
Compliance           Non-Compliance
Ratings
Description of       Monitoring of S.A. 48 January 2009 Stipulation Paragraph 2 occurs through review of the
Monitoring process   monthly staffing report required by the January 2009 Stipulation Paragraph 5 provided
during this period   by the DCR Human Resources Development and Training Institute. Reports were
of time              provided for April, May and June 2020, although DCR has stated that no new officers
                     were appointed during the quarter. Additional monitoring processes that occurred
                     during this quarter were analysis of facility populations, classification levels, youth
                     assigned to restrictive housing, minimum required staff youth ratios, incident report
                     cover sheets, UEMNI referrals, OISC investigations and agency and facility staff volume
                     and assignments.
Findings and         Analysis of Sufficient Staffing: The closure of CD Humacao did not result in the transfer
Analysis             of staff to CDTS Ponce nor CDTS Villalba. The failure to transfer staff has resulted in
                     inability to consistently meet the minimum required staff youth ratio, nor to provide the
                     adequate supervision to keep youth safe in the least restrictive placement possible, nor
                     to relieve the disproportionate necessity on double shifting to provide the minimum
                     required staff youth ratio. The availability and manner that staff are deployed to facilities
                     and youth populations, based on housing module youth population volume or by need,
                     has not consistently met the requirements of this provision.

                     Second Quarter 2020 Contraband Report Review:

                                                                                              34 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 35 of 104




           DCR submitted contraband workbooks for both active facilities for each month of the
           second quarter of 2020.

           CDTS Ponce reported seven contraband events for the second quarter. CDTS Ponce
           reported two contraband events for April; one contraband event for May; and four
           contraband events for June 2020.

           CDTS Villalba reported five contraband events for the second quarter. CDTS Villalba
           reported two contraband events for April; two contraband events for May; and one
           contraband event for June 2020. CDTS Villalba reported significant reduction in
           contraband discovered in the second quarter (5 events) from first quarter (17 events).

                                     2nd Quarter 2020: Reported Contraband and Types of Contraband
                          2nd Quarter 2020:
                          Volume of Reported    Sharps: blades, knives,
           Facility       Contraband Events          sharp metal)              Pills/ Drugs        Cell Phones/ Accessories
           CTS Ponce               7                       8                         4                        1
           CTS Villalba            5                       3                         0                        0


           The Monitor’s Consultant had access to second quarter incident report cover sheets. The
           second quarter incident report cover sheets that identified contraband as an event
           characteristics was compared to the submitted facility contraband reports. The table
           below displays the variance of reported contraband between two separate source
           documents. There should be no variance between the reported events.




           Staff are challenged to conduct effective searches because of noted staffing deficiencies,
           facilities do not have operational metal detection equipment nor search hardware
           technology, nor comprehensive practices of strategically searching youth who are known
           threats to the safety of other youth or themselves.
           The contraband report did not document the volume of searches that were conducted at
           each facility, the type of searches that resulted in the discovery of contraband, nor the
           volume of searches that did not result in the discovery of contraband. The volume of
           sharps, drugs and medications contraband that were discovered is concerning in light of


                                                                                                    35 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 36 of 104




           the history and volume of cutting events at DCR facilities. Numerous OISC investigations
           have identified inconsistent search procedures.

           UEMNI Referrals and OISC Investigations:
           UEMNI referrals, which ultimately result in OISC investigations provide insight as to
           events where inadequate, inattentive or procedural non-compliant staffing contributes
           or is a characteristic of providing adequate youth supervision and youth safety. The
           following UEMNI referrals or OISC investigations are cited below.

           20-020 OISC Investigation: On April 1, 2020, youth alleges, while being held in the CDTS
           Ponce admission area, verbal, and physical assault by assigned officer. Although the OISC
           investigation could not substantiate the allegations, it did not that it appeared that the
           assigned officer had left the youth unsupervised in the admissions area.

           20-023 OISC Investigation: On April 14, 2020, at CDTS Villalba, the assigned officer left
           the housing module unsupervised and without being relieved by other staff. The officer
           did not notify the supervisor that he was off of the module. During the absence of the
           officer, a youth was assaulted. The on duty supervisor did not complete an incident
           report as required by policy.

           The OISC investigation determined the assault on the youth could have been avoided if
           the officer was present on the housing module and had not abandoned his post.
           There was no available video for the OISC investigator to review.

           20-027 OISC Investigation: On May 1, 2020 at CDTS Villalba, a youth attempted suicide
           by tying his sheets to the interior hinge of his sleeping room door. The OISC investigation
           did not find there to be negligence on the part of staff. The OISC investigator did note
           that the young man may have refrained from suicide attempt, if the intervention of the
           Psychologist he was requesting had been responded to with more diligence and/or
           priority.

           20-028 OISC Investigation: On April 30, 2020 at CDTS Ponce there was an escape of five
           youth at approximately 2:01 AM. All five youth who escaped were classified as
           Sumariados. The youth escaped by getting off the unsecured housing module, gaining
           access to an unlocked mini control, accessing the housing module emergency keys and
           escaping through the module emergency exit door.
           The OISC investigation made the following findings:
                Two officers assigned to the housing module had abandoned the housing
                   module for approximately 90 minutes prior to the escape.
                The officer assigned to provide supervision to a youth on protective custody
                   status on the module had left the module, placing the youth at risk.
                The three officers did not request permission to leave their assigned posts, but
                   did so.


                                                                                  36 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 37 of 104




                  There was no ranking officer nor supervisor present at the facility at the time of
                   the escape.
                  The officers had allowed youth to be outside of their rooms, with doors
                   unlocked. This practice had been authorized by agency administration in light of
                   earthquake tremors.
                  The exit doors to the hall from the housing module were left open.
                  The officer assigned to the mini-control module, failed to secure the entrance
                   door to the mini control, from which the youth obtained the emergency keys.
                  Youth escaped with facility keys and radios.
                  One of the youth who had escaped had previously escaped from CDTS Ponce.
           20-031 OISC Investigation: On May 19, 2020, at CDTS Ponce Module 4 at approximately
           7:49 AM the officer assigned to the module, left the module without authorization of the
           supervisor, nor obtained relief prior to leaving module. While off the module, a youth
           attempted suicide. The youth was seen in the infirmary and transported to hospital,
           resulting in a psychiatric hospitalization.

           20-034 UEMNI Referral: On June 28, 2020 at CDTS Ponce, a youth (SYS# 5580), was
           assaulted by four youth with a broomstick. The youth was taken to the hospital for
           treatment. His injuries required surgery and removal of his spleen.

           The older age of the youth population, many who no longer qualify for educational
           services, creates a sub-culture of youth whose only purpose is to see who can exert power
           and intimidation over the other populations. The continual challenge for “leadership” in
           facilities, with a relatively small population, must be addressed and remedied.

           Based on the Monitor’s Consultant operational experiences, multiple years of incident
           report analysis, and on-site observations, it is his opinion that the continual maneuvering
           for leadership amongst youth has led to a culture of power and revenge. In order to assure
           adequate supervision and youth safety, intervention and strategies must be developed to
           not only curtail the “leader” culture but to end it. The direct by-product of the negative
           leadership culture is the volume of assault and cutting events occurring in both facilities.

           Officers properly rested, assigned, supervised and engaged in active behavior
           management and awareness of behavioral indicators of potential disruptive behavior
           increase the probability of staff being able to keep youth safe. The DCR youth population,
           although smaller in volume, can certainly be characterized as a more sophisticated,
           violent adolescent population. Effective youth supervision requires competent staffing,
           predicated on a volume of staff that does not rely on shifts being covered by staff doing
           double shifts and alternating between eight and twelve hour shifts. The serious nature of
           incident events, reported and unreported, certainly indicates that the staffing issue
           within DCR continues at an unacceptable level that is not compliant with the provisions
           of S.A. 48.

           The aforementioned incident events and corresponding staffing deficiencies and reliance
           on double shifting, demonstrates DCR has provided an insufficient number of staff to
                                                                                   37 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 38 of 104




                      adequately supervise youth and assure youth safety. Staffing rosters are inadequate to
                      provide sufficient number of staff on all shifts without an increase in assigned
                      staff. Investigations and report analysis completed during the second quarter indicate
                      incidents occurring while required staff are off unit, working double shifts, and/or not
                      adequately providing supervision of youth. Facilities and security management cannot
                      adequately maintain their rosters when insufficient staff are available to them, or they
                      are forced to rely heavily on double shifting.

                      The Monitor and Monitor's Consultant believe that approaching quantitative compliance
                      with minimum staff youth ratios, in and of itself, is not sufficient to assure youth safety,
                      especially with reliance on extraordinary volume of double shifting.

                      There are not sufficient staff and resources to implement the requirements of the
                      provision. This Stipulation is found to be in non-compliance for the second quarter of
                      2020.
What is needed for    DCR should take immediate steps to reduce the staffing crisis by identifying the
full compliance?      strategies it will use to fill the staffing vacancies by faithfully and comprehensively
What steps are        complying with the staff plan reporting requirements of the April 9, 2020 Joint Motion.
required and/or
recommended?          For full compliance for this provision, DCR needs to consistently provide and assure the
                      availability of direct care staff, absent an extraordinary reliance on double shifting, to be
                      deployed to housing modules based on the minimum required staff youth ratio, as well
                      as the specific staff supervision needs of special populations: Transitional Measures;
                      Protective Custody; and 1:1 staff youth supervision events. Staffing volume should be
                      provided to assure youth safety absent sole dependence on restrictive housing
                      placements.
Priority Next Steps   The Monitor’s Team is analyzing how to better assess characteristics of incident reports
                      to accurately assess the volume of events that occur impacting youth safety and
                      adequate staff supervision of youth.

                      A priority next step will be to fulfill the requirements of the April 9, 2020 Joint Motion to
                      “Improve System of Incident Reporting”. The incident report module should not be mere
                      replication of the hard copy incident report cover sheet, but a robust reporting
                      application that not only provides for documentation of incident events, but supports
                      incident event analysis for procedural compliance, development of targeted training
                      efforts, as well as incident event reduction strategies to assure youth safety.

                      In the interim, the Monitor's Consultant is receiving all incident report cover sheets to
                      assess youth incident report characteristics, UEMNI referrals and OISC investigations.

                      Future contraband reports should document the volume of searches that were
                      conducted at each facility, the type of searches that resulted in the discovery of
                      contraband, and the volume of searches that did not result in the discovery of
                      contraband. Contraband events should be documented with incident reports. In incident

                                                                                               38 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 39 of 104




                      events in which contraband has been discovered a formal analysis of the contraband
                      source should be conducted and shared with officers.

                      The Monitor and Monitor's Consultant anticipate an executable staffing plan from DCR
                      that fulfills the requirements of the April 9, 2020 Joint Motion. As of the production of
                      this report, that staffing plan has not been provided.


Quality Assurance     The critical next steps for quality assurance measures is to develop consensus over
Measures              critical terms of this stipulation. Agreement on the importance of the accuracy and
                      reliability of data, consensus on definitional compliance of terminology, and
                      comprehensive reporting of events and incident event characteristics are essential for
                      effective quality assurance measures.

                      Recommendations have been made to DCR that all incident events of violence and use of
                      force should require by policy that quality assurance video reviews be conducted,
                      assuring that incident report characteristics and narratives are accurate representation
                      of incident events. Additionally, all incident events of violence and use of force video
                      documentation should be identified and saved to the video server to prevent critical
                      video events from being deleted.
Sources of            Reports that were used for analysis of this compliance ratings were: Second quarter
Information upon      CDTS Ponce and CDTS Villalba Master Rosters; DCR submitted contraband reports April,
which Consultant      May, and June 2020; 201 incident report cover sheets were submitted April, May, and
report and            June 2020.
compliance is
based
January 2009 Stipulation Paragraph 3: Defendants will include as direct care staff all social workers assigned
to its institutions, once such staff receive forty (40) hours of pre- service training, pursuant to Paragraph 49 of
the Consent Decree. The same shall also receive annual training as direct care staff, pursuant to Paragraph 50
of the Consent Decree.
Compliance             n/a
Ratings
In approximately 2011, the Commonwealth decided not to employ the categorization of Social Workers as
direct care staff as allowed by this provision to enhance coverage. However, the provision remains as a future
option. Unless and until the Commonwealth determines that they want to apply this provision, the Monitor’s
Office will not Monitor the provision. The choice to not implement this provision is not non-compliance but has
been categorized as “NA” not applicable. The struck part of the provision references a provision that has been
terminated.
 January 2009 Stipulation Paragraph 4: All persons hired to comply with Paragraph 48 shall be sufficiently
 trained, pursuant to Paragraph 49 of the Consent Decree, before being deployed. Defendants shall deploy all
 duly trained direct care staff, pursuant to Paragraph 49, to juvenile facilities in a timely manner.
The struck part of the provision references a provision that has been terminated.


                                                                                               39 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 40 of 104




Compliance          Substantial Compliance
Ratings
Monitoring         DCR reported that there were no new appointments to the agency during the second quarter
process during     reporting period, nor has there been any new appointments in the last several years.
this period of     Upon hiring of any new staff, DCR Policy Chapter 4.1 and 4.2 address the agency’s policy and
time               procedure for new employee pre-service training and annual training, as well as certification
                   prior to facility assignment.

                   Officer Temporary Assignment to CDTS Ponce: Although DCR reported no new staff were
                   hired in the second quarter, nine cadets from the DCR Academy participated in NIJ training
                   on June 8 through 19, 2020. All nine officers were temporarily assigned to CDTS Ponce. Four
                   officers were assigned to the 6:00- 2:00 shift; four officers were assigned to the 2:00 – 10:00
                   shift; and one officer was assigned to the 10:00 – 6:00 shift. The assignment to CDTS Ponce
                   was effective June 22, 2020. The assignment of the nine officers to CDTS Ponce is a
                   temporary assignment until new officers are available from a new academy.

                   The cadets participated in training that addressed the following subjects: PREA; Handling
                   Alleged Abuse and/or Institutional Negligence Prevention; Suicide Prevention; Fire
                   Prevention / Key Control; Protective Custody / Transitional Measure; Rules and Procedures in
                   the Use of Force; Behavior Modification; Physical Health / CPR; Grip and Control Techniques;
                   Use and Management of Mechanical Restrictions; Use and Management of Chemical
                   Restrictions; Drafting Incident Reports; and Civil Action 94-2080 Est. Fed. / Policies and
                   Procedures in Youth Institutions.

                   In light of the training provided the nine officers assigned to CDTS Ponce on June 22, 2020,
                   this stipulation is found to be Partial Compliance (PC) for this quarter. This stipulation will
                   continue to be monitored during future quarters that DCR hires, or temporarily transfers
                   officers to either of the juvenile facilities.



 January 2009 Stipulation Paragraph 5: On the fifth day of every thirty-day period commensurate with the
 Order approving this Stipulation, Defendants shall submit a report to the Monitor and the United States
 providing the following: a. the number of current direct care staff, by position classification, at each facility; b.
 the number of qualified direct care staff hired during the previous period; c. the number of hired direct care
 staff in the previous period who were hired and have received pre-service training, pursuant to Paragraph 49;
 and d. the juvenile facilities where the direct care staff who were hired in the previous quarter and have
 received pre-service training, pursuant to Paragraph 49, have been deployed or assigned.
The struck part of the provision references a provision that has been terminated.
Compliance          Partial Compliance
Ratings
Description of      Monitoring of S.A. 48 January 2009 Stipulation Paragraph 5 occurs through review of the
Monitoring          monthly staffing report provided by the DCR Human Resources Development and Training
process             Institute.



                                                                                                  40 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 41 of 104




Findings and   January 2009 Stipulation Paragraph 5:
Analysis       For the 2020 second quarter, January 2009 Stipulation Paragraph 5 is found to be in partial
               compliance.

               January 2009 Stipulation Paragraph 5: DCR provided April, May and June 2020 staffing
               report required by the stipulation. The stipulation language requires that the defendants
               shall submit a report by the fifth day of the following month. As seen in the receipt dates of
               the second quarter reports, no reports were not received by the fifth day of the month.

               The table below summarizes the April, May, and June 2020, January 2009 Stipulation
               Paragraph 5 reports:




               In prior quarterly reporting periods, the reported volume of staff would indicate that DCR has
               the volume of staff to meet the requirements of S.A. 48, but a closer review illustrates that
               staff have not been deployed in a manner to meet minimum required staff youth ratios, nor
               to effectively reduce the disproportionate reliance on double shifting, nor adequate staffing
               to assure youth safety. In June 2020, one hundred and six juvenile officers are deployed to
               other DCR facilities or programs.

               The table below, illustrates the January 2009 Stipulation Paragraph 5 reporting data provided
               for the 2020 second quarter.




                                                                                           41 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 42 of 104




                  Through the course of the 2020 second quarter, DCR reported a reduction in 8 total officers,
                  from 374 to 366. Additionally, the volume of inactive officers dropped from a quarterly high
                  of 72 to 46 in June, a reduction of 26.

                  DCR did not report in the January 2009 Stipulation Paragraph 5 report, the temporary
                  transfer of nine cadet officers from the DCR to CDTS Ponce on June 22, 2020. It is being
                  noted by the Monitor’s Consultant both in January 2009 Stipulation Paragraph 4: and here in
                  January 2009 Stipulation Paragraph 5.


What is needed DCR must fulfill their responsibility to provide monitoring data that is required to assess
for full       compliance. During environmental or other work stoppage events such as Covid-19
compliance?    quarantine, DCR needs to assure that critical monitoring data is able to be produced.
               Additionally, the Monitor's Consultant believes the following actions, metrics and data
               elements are necessary for DCR compliance with S.A. 48 January 2009 Stipulation Paragraph
               5:
                    Assessment of staffing requirements and deployment of officers to the two
                       operational facilities to meet the minimum required staff youth ratio without
                       unreasonable reliance on double shifting.
                    The capacity to provide adequate staffing to keep youth safe, in the least restrictive
                       placement possible, without dependence on restrictive housing.
                            o Significant improvement occurred in the 2020 second quarter with only one
                                 youth assigned to protective custody for two days in the second quarter.
                                 One youth was assigned to transitional measures 42 days in the second
                                 quarter.
                            o No youth have been on transitional measures nor protective custody status
                                 from May 11 through June 30, 2020.
                    For each month, submit a January 2009 Stipulation Paragraph 5 staffing report to
                       the Monitor's Consultant and the United States on or about the fifth day of the
                       month.
                    In the January 2009 Stipulation Paragraph 5 staffing report, the inactive (inactivos)
                       staff identified for each facility should be identified by personnel classification type.
                    The report should contain the number of qualified direct care staff hired or
                       transferred from other DCR status, during the previous period (month).
                    Identify the juvenile facilities where the direct care staff who were hired in the
                       previous quarter have been deployed or assigned.
                    Provide the Monitor's Consultant with each facility’s electronic version of the
                       Master Rosters that is applicable to the monthly S.A. 48 January 2009 Stipulation
                       Paragraph 5 reports.
                            o The Monitor’s Consultant received electronic versions of the facilities
                                 Master Rosters for the three forty-two day roster cycles of the second
                                 quarter.
                    DCR needs to stipulate that the volume of staff documented in each facility’s Master
                       Roster corresponds with the data in the monthly S.A. 48 January 2009 Stipulation
                       Paragraph 5 reports.

                                                                                            42 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 43 of 104




Priority Next   DCR needs to provide this report on a consistent, timely basis. In order to assess the
Steps           accuracy and reliability of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                needs to provide to the Monitor's Consultant an electronic version of each facility’s
                corresponding forty-two day cycle Master Rosters for CDTS Ponce and CDTS Villalba and
                stipulate that the volume of staff documented in each facility’s Master Roster corresponds
                with the data in the monthly S.A. 48 January 2009 Stipulation Paragraph 5 reports.

                As the Monitor's Consultant has explained to the Operations Functional Team in numerous
                occasions, the criteria to assess the accuracy of the S.A. 48 January 2009 Stipulation
                Paragraph 5 report would be that the monthly report documentation be the same volume
                of staff that is identified in each facility Master Roster.

                DCR is currently under an Order by this Court (Doc. 1436) entered on 12/19/19 to work on a
                plan to adequately protect the budget for this case, and designate funds to be used only for
                the present consent decree and not used for other purposes. As such, they must separate
                out staff who have been reassigned within DCR and do not serve any function within NIJ
                when preparing their Master Rosters.
Quality         Upon receipt of the monthly facility Master Roster, a comparative analysis occurs with the
Assurance       S.A. 48 January 2009 Stipulation Paragraph 5 report to assess the accuracy and reliability of
Measures        the report matching the data from the facility Master Rosters.

                Ultimately, the Monitor's Consultant expectation for an effective quality assurance measure
                is that upon production of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                stipulates that the numbers presented in the report correspond to the volume of staff and
                corresponding classifications for each facility Master Roster. If the cycle Master Report and
                the S.A. 48 January 2009 Stipulation Paragraph 5 report staff numbers do not match, an
                explanation as to why there is variance in the numbers should be provided.

                As of the production of the 2020 second quarter report, DCR has not stipulated that the
                volume of staff documented in each facility’s Master Roster corresponds with the data in
                the monthly S.A. 48 January 2009 Stipulation Paragraph 5 reports.




                                                                                          43 | P a g e
         Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 44 of 104




  PROTECTION FROM HARM – CLASSIFICATION (Bob Dugan)

S.A. 52: At both the detention phase and following commitment, Defendants shall establish objective methods to
ensure that juveniles are classified and placed in the least restrictive placement possible, consistent with public
safety. Defendants shall validate objective methods within one year of their initial use and once a year thereafter
and revise, if necessary, according to the findings of the validation process.

 Compliance       Partial-Compliance
   Ratings
Description of    On March 11, 2020, the World Health Organization declared the coronavirus a world
Monitoring        pandemic. On March 15, 2020, the Honorable Wanda Vázquez Garced, Governor of Puerto
process during    Rico, issued through the Administrative Bulletin, Executive Order OE-2020-023, which
this period of    ordered the necessary government and private closures to combat the effects of coronavirus
time              (Covid-19) and to control the risk of contagion. As a result of the coronavirus pandemic, no
                  site visits were conducted by the Consultant during the second quarter of 2020.

                  Monitoring of the various provisions of S.A. 48 were conducted through the production and
                  delivery of the usual monitoring documentation. Communication with various members of the
                  DCR staff was also conducted by multiple web video conferences throughout the second
                  quarter

                  Throughout the quarter, and in the previous thirty-two quarters, DCR has provided detention
                  and committed classification documentation, with corresponding youth facility assignments
                  and assessed levels of treatment. DCR facility and housing assignments have been found to
                  consistently correspond to youth’s assessed levels of classification and treatment.
Findings and      Throughout the DCR Classification development process the Monitor’s Consultant has
Analysis          continually requested that the agency provide the following core elements to assure policy
                  and procedural compliance with the S.A. 52:
                       An approved, agency Secretary signed policy and procedure with implementation
                         predicated upon a training curriculum and training schedule, that addresses the
                         requirements of S. A. 52.
                       The policy needs to specifically require an annual validation that assesses the
                         objective methods and efficacy of the classification processes. Revisions to the
                         classification processes should be made based on the findings of the annual
                         validation.
                       The policy needs to provide an administratively approved override process for both
                         the detention and committed classification processes.

                  Classification Policies:
                  As of close of the fourth quarter 2019, the agency has produced the following revised draft
                  classification policies:
                       Policy 6.1: This revised draft policy establishes the procedures for classification to
                           levels of treatment of youth who are committed to NIJ-DCR.

                                                                                                 44 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 45 of 104




                  o     The revised draft policy addresses that the committed classification
                        instrument (I.C.C.) is administered by personnel trained by the DCR Institute
                        of Development and Training of Human Resources (IDECARH).
                   o The revised draft policy provides for a process of overriding the I.C.C. based
                        on specific criteria.
                   o The revised draft policy includes processes to identify a “negative leader” and
                        assessing an additional point in the ICD scoring process.
                   o The revised draft policy stipulates that the classification instruments are
                        validated within one year and then annually, with revisions to the
                        classification process in accordance with the validation findings.
             Policy 6.2: This revised draft policy establishes procedures for a comprehensive
              multidisciplinary assessment, that in conjunction with the custody classification tool,
              (I.C.C.) allows for development the youths Individualized Family Service Plan (P.I.S.).
              The P. I. S. provides the structure for treatment services to be provided at the
              institutional level, that are designed to achieve changes in committed youth allowing
              for positive reintegration into the community. Draft Policy 6.2 is being reviewed by
              the Monitor’s Mental Health Consultant. Upon her review, comments and
              recommendations will be provided to DCR.

      On 12/21/2019, the Monitor’s Consultant reviewed and commented on the draft Policies 6.1
      and 6.2 drafts and asked for revised policies based on his review. Upon final draft policy
      reviews, the polices require a Secretary’s authorization signature, an implementation date,
      and a training curriculum and training schedule to coincide with the implementation date in a
      manner that assures staff are trained prior to policy and procedure implementation.
      DCR has additional draft classification policies that are being revised based on the Monitor’s
      Consultant prior reviews and comments. It is hoped that DCR will provide additional revised
      classification polices for review in the third quarter of 2020.

      Annual Classification Validation Reports:
      DCR has produced draft annual classification reviews for 2016-2017 and 2017-2018. The
      Monitor’s Consultant had reviewed and made recommendations on both of the draft annual
      classification reviews. The Monitor’s Consultant indicated that the draft annual reviews did
      not meet his expectation of what the provision requires, since the reviews were little more
      than a statistical representation of annual classification administration. The annual reports did
      not stipulate as to whether the annual reviews validated the custody and detention
      classification instruments, and if there were any findings that required necessary revisions to
      classification policies and procedures. Additionally, the Monitor’s Consultant recommended
      that annual classification validation consist of an assessment of procedural compliance to
      applicable policies, identify training provided, annual youth classification population profiles,
      specific validation findings and statement relative to any necessary revisions.

      On December 19, 2019 DCR provided the Monitor’s Consultant with a 2018-2019 Annual
      Classification Review. The content of the 2018-2019 Annual Classification Review was a
      significant improvement from the prior annual reviews.

      DCR has indicated that the 2019-2020 Internal Validation Report on Classification Instruments
                                                                                     45 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 46 of 104




      Is in the process of analysis and drafting as of the end of the fiscal year. The annual report will
      have integration of information and statistical data, inclusive of modification of process
      required by the Puerto Rico Executive Orders. DCR has indicated that it hopes to have a draft
      of the 2019-2020 Internal Validation Report on Classification Instruments to the Monitor’s
      Consultant by July 31, 2020.

      DCR Classification Report:
      On August 26, 2019, the Parties reached an agreement to address critical classification issues,
      in light of the limited facility housing options, volume of youth that had been in restrictive
      housing status of protective custody and transitional measures, as well as facility violence.
      The specific language of the filing stated:
                Pursuant to Paragraph XVII (j), the Office of the Monitor requested a report within 60
                days, with assistance from Bob Dugan, detailing current concerns with the
                classification system, analyzing existing data from DEC from the prior 12 months, and
                making recommendations for how to address current limitations while ensuring that
                youth remain in the least restrictive placements, consistent with public safety. It is
                strongly recommended that the process include the input of the facility directors,
                facility compliance officers, social work supervisors and others with direct working
                knowledge of the classification system. Recommendations which can bring paragraph
                52 into compliance, both in policy and practice, should be concrete, with specific time
                frames, and address underlying problems occurring with current space limitations.
                Please identify who will be responsible to prepare such report, who will be involved in
                the process, and who will be responsible for its submission.

      On August 15, 2019, the Monitor’s Consultant provided a classification issues outline for DCR
      staff to assist with the task of generating a classification report. On August 16, 2019, the
      Monitor’s Consultant had a conference call to review the submitted classification outline with
      Kelvin Merced, from the DCR Office of Federal Stipulations, who was designated as the lead
      staff member for the Classification Report. During site visits on September 17 and 18, the
      Monitor’s Consultant met with DCR facility and Central Office staff to discuss issues that
      needed to be addressed in the classification report. Addressed during these meetings was the
      shortcomings in the classification process to allow for the instrument to effectively address
      the issue of “negative leaders” and those youth who threaten the safety of other youth and
      staff. This situation has obviously been compounded by staff shortages and the disturbingly
      high volume of double shifting. The Monitor’s Consultant recommended to DCR staff that
      consideration should be given to blending specific levels of treatment housing module
      assignments to allow for more flexibility in creating safe, homogenous milieus that can
      cohabitate and still meet treatment goals.

      On October 30, 2019, DCR provided the Office of the Monitor with the draft DCR Classification
      Process Review. On December 10, 2019, the Monitor’s Consultant met with the DCR team
      that was responsible for the development of the draft Classification Process Review report.



                                                                                       46 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 47 of 104




      There has been no further action or response from DCR in the 2020 second quarter on the
      draft classification report.

      Results of Classification Study Draft: The following summary is a review of the draft
      Classification Process Review report:
                The DCR team thought the exercise was worthwhile.
                The main issue is the absence of space.
                The volume of detention admissions and length of stay is limiting options to
                    maneuver populations.
                There was a recognized delay in the administration of the detention classification
                    instrument (ICD) to new detention intakes. This issue will be addressed by training
                    more social work staff on how to administer the ICD.
                The committed classification instrument is doing what it is supposed to do and as
                    described in the 2018-2019 annual validation report, no changes are necessary.
                Management of negative leaders is an institutional issue, a function of the two
                    facilities and is not an issue to be addressed through the classification
                    instruments.
                In speaking with the CDTS Villalba facility director on September 18, 2019, he
                    indicated there were no problems with the classification instruments, but rather
                    the facility issues that they were experiencing were a result of not having enough
                    staff.
      There has been no further action or response from DCR in the 2020 second quarter on the
      draft classification report.

      Second Quarter Classification Profiles:
      As of June 30, 2020, the DCR second quarter committed classification housing assignments
      are illustrated below:




                                                                                     47 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 48 of 104




      The DCR 2019 and first and second quarter 2020 committed classification housing
      assignments are illustrated below:




                                                                                48 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 49 of 104




      As displayed in the tables above, there was no committed classification assignments in April
      or May, and limited classifications in June. Since March 16, 2020, the Judicial Branch decreed
      closure of operations, which restricted access to legal documentation that was required for
      the processes of classification. Consequently, although some youth were classified in June,
      youth continued to be housed in the CDTS Villalba Evaluation Module to meet the covid
      protocols for isolation and segregation.

      Second Quarter Facility Classification Changes: Three of the five youth who escaped from
      CDTS Ponce on April 30 have been detained at CDTS Villalba. The three youth are classified as
      Sumariados. One Sumariados youth, who was at CDTS Ponce, was transferred to CDTS
      Villalba. To maximize usage of the limited housing modules, on June 17, 2020, all four youth
      classified as Sumariados were assigned to a housing module at CDTS Villalba. Correspondingly,
      the detention youth classified as low were transferred to CDTS Ponce

      As of June 30, 2020, the DCR detention classification housing assignments are illustrated
      below:




                                                                                   49 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 50 of 104




      Second Quarter Maximazations, Fleximazations and Overrides:
      Maximazations, Fleximazations and Overrides are the terms used to describe the processes
      for a facility to request that a youth’s level of treatment be raised, a Maximazation, or
      lowered, a Fleximazation. The facility is required to formally request to the Division of
      Evaluation and Classification (DEC) for review, approval or denial of the change in level of
      treatment.

      For the second quarter of 2020, there were three requests for Fleximazations and four
      requests for Maximazation:
           One youth was flexed from a Level 4 to PUERTAS.
           Two youth were flexed from a Level 3 to Level 2.

                                                                                   50 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 51 of 104




             Four youth were flexed from a Level 4 to Level 5.

      Overrides are a change in detention level classification, either to a lower of higher
      classification. For the second quarter of 2020, there was ten Override requests, which were all
      approved:
           Three overrides from severe to moderate classification.
           Three override from moderate to severe classification.
           Two moderate to low classification.
           One from low to moderate classification.
           One from low to severe classification.

      The Monitor’s Consultant has identified to DCR federal as a population group that would
      appear to be candidates for automatic consideration of an override, in light of the
      sophisticated behavioral youth profile, the seriousness of alleged offenses and possible
      sentencing sanctions being faced. As of June 30, 2020, DCR was holding seven youth on
      federal charges
           4 youth are classified as detention intensive
           2 youth are classified as detention moderate
           1 youth is classified as Level IV treatment; this youth was committed to DCR and
              classified as Level IV in June 2019, prior to the signing of federal charges. At this time,
              he remains categorized as Level IV.

      The following table identifies the diverse classification populations within CDTS Ponce and
      CDTS Villalba.

                                                  Committed
               Detention Classification          Classification          Special Populations
                                                                                Puertas
                   Detention Intake               Evaluation            (mental health youth)
                                                                          Mental Health 1:1
                  Detention: Low                    Level 2               Supervision Events
                Detention: Moderate                 Level 3              Protective Custody
                 Detention: Severe                  Level 4             Transitional Measures
                    Sumariados                      Level 5                  Sumariados
                  Girls Detention
                    Population                 Girls Committed               Federal Holds

      Youth in Special Population categories, although not managed as such specifically by DCR, are
      youth populations that require specialized services, programming and staff supervision, to
      assure youth are placed in the least restrictive placement possible.

      The table below displays the CDTS Ponce and CDTS Villalba bed capacity and youth
      populations as documented in each facility’s Staff Youth Ratio weekly report document.




                                                                                       51 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 52 of 104




      As of March 16, 2020, with the initiation of DCR Covid-19 quarantine protocols, new
      admissions to the facilities were required to be on fourteen and twenty-one day quarantines.
      In order to meet the DCR quarantine requirements, new admissions to the facilities, either
      from the community, hospitals or from another facility required quarantine placements.

      In light of the limited housing capacity of CDTS Ponce and CDTS Villalba, the facility admissions
      and the infirmary medical room are being used for quarantine of youth. As will be noted in
      the table above, as of June 30, 2020, CDTS Ponce is housing one youth in the admissions area
      and two youth in observation rooms.

      The diverse categories and classification status of youth allows for no specific housing for
      special status youth, absent use of Admissions or Infirmary, nor any capacity to evacuate a
      module for emergency, nor normal physical plant maintenance.

      Throughout the third and fourth quarter, DCR indicated the housing module limitations would
      be resolved with the transfer of the girl’s detention and committed populations to a private
      facility. Various dates were presented for the transfers to occur. At this time, there is no
      finalized contract or specific date which has been identified for the movement of girls or other
      special populations. At this time there appears to be no relief nor strategies offered by DCR to
      resolve the limited housing module options.

                                                                                     52 | P a g e
        Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 53 of 104




                 In light of the pending submittal of the content of the 2019- 2020 Annual Classification
                 Review, the status of the second quarter classification draft policies, and the Classification
                 Study Draft, for the second quarter of 2020, the Monitor's Consultant has determined that
                 DCR is in partial compliance with S.A. 52.
What is needed   The dynamic changes caused by the reduction of youth populations and DCR facilities,
for full         ongoing shortages of staff resulting in an overreliance on double shifts, accompanied by the
compliance?      absence of comprehensive planning, has jeopardized the agency’s capacity to provide for the
What steps are   safety and treatment needs of the youth in their care in the least restrictive placements
required         possible.
and/or
recommended?     Although DCR has provided a draft of the Classification Process Review, it is the opinion of the
                 Monitor’s Consultant that the agency has not seized the opportunity to adjust classification
                 requirements and practices in response to the present physical plant housing limitations. It
                 was the hope of the Monitor and Monitor’s Consultant that the 2019 Classification Process
                 Review would provide a process to address needed revisions to classification policy and
                 procedures to reflect the reality of the diverse youth population categories, youth who are at
                 risk and existing housing limitations.

                 In the third quarter of 2020, DCR needs to address the reality of the limited space, the staffing
                 crisis and limited housing options, accentuated by the necessary Covid protocols. Relief to
                 limited housing options by private placement of the female population has not materialized.

                 A legitimate dialogue addressing classification, risk assessment issues and facility space
                 limitations compromised has been negated by DCR contention that issues of youth safety is
                 only a result of the staffing crisis and has no correlation to the classification processes. The
                 classification instruments must not be exclusive to treatment levels, but also provide for a
                 balanced risk assessment and be responsive to the reality of limited housing modules. DCR
                 representatives contend that this is not a classification issue to be addressed by DEC, but an
                 institutional behavior management issue. The Monitor’s Consultant believes that DCR needs
                 to undertake a holistic review of classification policies in conjunction with behavior
                 management, programming and housing limitations. This effort should address whether
                 classification level housing segregation may be modified and yet maintain the integrity of the
                 treatment processes. In the absence of safety, treatment cannot occur.

                 Problem solving dialogue should addresses creating youth milieus predicated on risk
                 assessment for safety, as well as treatment needs. The volume of assault cutting events
                 during the fourth quarter of 2019 and first quarter of 2020, as well as a serious assault
                 resulting in youth surgery, creates a culture of revenge and fear that jeopardizes the safety of
                 all youth and staff.

                 Additionally, classification process should be considered for determination of the possibility of
                 alternate programming placements, especially in light of ongoing youth population
                 reductions.

                 The metrics established for compliance of this provision are the following:

                                                                                                 53 | P a g e
         Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 54 of 104




                       Final agency approved classification policies and procedures, implementation dates
                        predicated upon training curriculums and training schedules are necessary for full
                        compliance.
                       Classification policies need to be inclusive of a process requirement for annual
                        classification methodology validation, findings, and revisions that are necessary.
                       Production of the 2019-2020 annual classification validation review of objective
                        methods, findings and revisions as required, predicated on a dynamic assessment of
                        the existing and forecasted youth population, as well as the limitations of two or less
                        facilities, and alternate placement options.
                       Continued production of monthly detention and committed classification data, with
                        resolution of missing classification data as a result of the Covid-19 furloughs.
                       100% of detention youth are classified and assigned to appropriate housing modules
                        unless prior release by the Court.
                       100% of committed youth are classified and assigned to appropriate facilities and
                        housing modules, consistent with their assigned classification treatment levels and
                        safety requirements.
                       Youth are placed in the least restrictive placement possible with staff assigned to
                        assure their safety and protection from harm, in the least restrictive placement
                        possible.


Priority Next   Current policies require that DCR “validate objective methods within one year of their initial
Steps           use and once a year thereafter and revise, if necessary, according to the findings of the
                validation process.” The purpose of the classification system, as indicated in Paragraph 52, is
                to “ensure that juveniles are classified and placed in the least restrictive placement possible,
                consistent with public safety.”

                It is critical to continue a review of the classification system given the reality of housing youth
                in only two facilities. This is particularly true with a decreasing youth population resulting in a
                higher concentration of youth with a history of violence and/or mental health concerns. The
                volume and diversity of classification along with special populations calls for an agency wide
                interdisciplinary review of classification level of treatment segregated housing practices. This
                effort should provide the opportunity to consider processes for facility management to have
                the capacity to create homogenous youth housing module milieus, not limited to assigned
                levels of treatment, but balanced with youth safety and managing “negative leaders”. The
                sophisticated youth who is a negative leader, rarely is the youth directly involved with acts of
                violence and threatening behavior.

                DCR has a history of blending youth with various levels of treatment that appears not to have
                jeopardized the integrity of treatment goals. DCR needs to continue to review and revise
                classification levels of treatment housing practices to assure compliance with all of the
                components of S. A. 52, as well as addressing the risk and treatment needs, and housing
                module limitations. Successfully managing the youth leader culture within each housing
                module and each facility is a priority to provide youth protection from harm and assure that
                youth are placed in the least restrictive placement possible.

                                                                                                 54 | P a g e
         Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 55 of 104




Quality             DCR effectively documents the results of both detention and committed classification
Assurance           processes and youth classification, levels of treatment and corresponding housing module
Measures            assignments. Additionally, for the second quarter, DCR has produced documentation in regard
                    to overrides, Maximazations and Fleximazations. Historically, monthly documentation of
                    detention and committed classification is consistently provided to the Monitor’s Consultant.

                    DCR must continue incorporate annual reviews of the validation of the objective methods of
                    the classification instruments, processes and findings, facilitating the opportunity to
                    systematize quality assurance into the classification processes.

                    The 2019-2020 Annual Classification Validation Report needs to address the effectiveness of
                    existing classification practices in light of a reduction in housing modules and how these issues
                    impact youth treatment and protection from harm requirements in the least restrictive
                    placement possible. The classification levels of treatment assessment and requirements must
                    be dynamic and responsive to effective institutional placement and treatment.
Sources of          Monthly classification documentation for youth who have been classified for detention and
Information         committed youth is provided to the Monitor’s Consultant. Monthly, DCR provides the
upon which          Monitor’s Consultant facility youth population and classification reports. During site visits, the
Consultant          Monitor’s Consultant obtains facility youth population documentation that identifies youth
report and          housing module populations and classification levels of treatment.
compliance
ratings are         Detention classification documentation provided to the Monitor’s Consultant monthly,
based               indicates youth have been consistently classified and assigned to a housing module that
                    corresponds to detention classification level.

                    For the second quarter of 2020, all the reviewed committed institutional assignments are
                    consistent with the level of treatment scores and level assignments as reported in the
                    monthly committed classification reports. Modifications in classification and housing module
                    assignments have been made based on the challenges presented by necessary Covid
                    protocols. Youth committed classification levels and institutional housing assignments are
                    reviewed for procedural accuracy during site visits.


  PROTECTION FROM HARM – USE OF FORCE (David Bogard)

S.A. 77. In no event is physical force justifiable as punishment on any juvenile. The use of physical force by staff,
including the use of restraints, shall be limited to instances of justifiable self-defense, protection of self and others,
to maintain or regain control of an area of the facility, including the justifiable protection of significant property
from damage; and prevention of escapes; and then only when other less severe alternatives are insufficient. A
written report is prepared following all uses of force and is submitted to administrative staff for review. When force,
including restraint, is used to protect a youth from self, this must be immediately referred to the medical area for
medical and mental health evaluation and any necessary treatment.
Compliance Rating        Partial Compliance


                                                                                                     55 | P a g e
         Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 56 of 104




Description of          Monitor’s Use of Force Consultant was unable to visit the two facilities in the second Quarter
Monitoring process      of 2020 due to the Coronavirus. This limitation effected the efficacy of our monitoring
during this period of   efforts inasmuch as it made it difficult to review videos of incidents and review associated
time                    incident reports in conjunction with DCR institutional management and compliance staff.
                        Although the Monitor’s Consultant was not able to review videos and incident reports on-
                        site, the Deputy Monitor did travel to Ponce in July to review the three Q2 use of force
                        incidents for the quarter (all three of the quarter’s incidents occurred at Ponce). He prepared
                        an analysis of the quarter’s three incidents referred to herein.

                        In light of the difficulties associated with on-site review of videos, DCR and Monitor’s
                        Consultants expended considerable energies aimed at allowing for remote viewing of
                        incident videos from the facilities. Several “WebEx” calls were directed at establishing the
                        actual requirements and protocols for remote viewing. Unfortunately, despite the efforts by
                        DCR IT staff, this goal was not realized during the Second Quarter (or as of the date of this
                        report) due to ongoing technical obstacles associated with remote access. An additional
                        consideration is that Villalba still does not have dedicated personnel to oversee its new
                        CCTV, (video) system despite assurances by DCR that such staffing would be in place as long
                        ago as October 2019.

                        An additional consideration was that DCR’s video system was predicated on saving storage
                        space by overwriting videos after 30 days of storage, unless otherwise saved. To avoid the
                        loss of videos, a protocol was established this quarter whereby the Monitor identifies use of
                        force and other videos based on reviews of Incident Report Cover Sheets and DCR takes
                        necessary measures to preserve those videos prior to the thirty day overwrite so that DCR
                        can insure that the video events are not lost.

                        The primary review tools were the incidents reported by DCR on its weekly ¶48 reports,
                        Incident Report Cover Sheets, and Use of Force checklists.
Findings and            The three use of force incidents this quarter was the lowest reported figure in five previous
Analysis                quarters (averaged 6.2). Villalba reported no uses of force.
                                    Q1-20                                     Q2-20
                                   Events: Q1-20            Q1-20     Q1- Events:       Q2-20       Q2-20       Q2-
                                    Use of Youth           Physical    20    Use of      Youth     Physical      20
                         Facility Force Involved Restraints OC                Force    Involved Restraints OC
                           CTS
                          Ponce       6          19           22        0       3          4           12         1
                           CTS
                         Villalba     4           7           16        0       0          0            0         0
                          Total       10          6           38        0       3          4           12         1

                        Notably, the one use of chemical agents continue the three quarter trend of zero or only one
                        such use. This very positive trend is reflective of DCR policy 9.18 that permits OC to be used
                        only, “in extreme situations and as a last resort where an imminent and significant threat is

                                                                                                  56 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 57 of 104




          posed to staff or other youth by the subject.” The OC figure is encouraging, as was the
          decrease in the use of physical restraints.

          There were three use of force incidents this quarter, all of which were reviewed by OISC and
          the deputy monitor via on-site video at Ponce. One involved a substantially out of control,
          seriously mentally ill youth housed in PUERTAS. Staff appeared to display great patience and
          attempts to de-escalate and calm the youth who was roaming around the module, throwing
          objects and complaining about not having a pillow. It was only when the youth threatened
          several staff with a PVC pipe that the supervisor ordered that force be used pursuant to a
          progression of force techniques (i.e., chemical restraints, physical restraints, and mechanical
          restraints) intended to control the youth so that a psychotropic medication could be injected
          on orders by the psychiatrist (and implemented by the nurse). Importantly, nursing staff
          documented that the youth incurred no injuries as a result of the force.

          Monitor’s staff who reviewed the video of the incident concluded that staff acted within the
          boundaries of current policy and training, and the OISC investigation determined that there
          was no excessive use of force employed. However, Monitoring staff raised questions about
          staff actions that preceded the uses of force, including why the psychiatrist ordered the
          youth- who was on constant supervision status- to be locked out of his room late in the
          evening, and why he was permitted to run around the dayroom unabated for more than an
          hour, (although that permissive approach was attributed in the OISC report to the
          supervisor’s efforts to de-escalate and avoid the use of force.) There were also significant
          inadequacies related to some of the incident reports prepared by officers who were directly
          involved in the incident. And while it appears that staff used force consistent with policy,
          procedure and training, the incident raises questions about whether modified procedures
          or training should be considered for officers assigned to PUERTAS.

          The other two use of force incidents involved (1) two officers simply separating two youth
          who were fighting over disputed leadership status, and (2) officers holding a youth who had
          self-lacerated while under therapeutic observation and was refusing to wear a paper gown;
          both incidents appeared to have been handled well by officers with minimal and appropriate
          uses of force. In summary, each of the three use of force events this quarter were handled
          without any excessive force and officers continue to exhibit significant patience and de-
          escalation when there is opportunity to do so.


          In the previous quarter we identified three incidents in which force was certainly used at
          Ponce, but appeared to go unreported as uses of force on incident cover sheets, incident
          reports, use of force checklists and, as a result, on ¶48 weekly reports. Our concern about
          misreporting was reiterated to DCR management clearly and repeatedly during this second
          quarter and there was no indication that there were any repeats this quarter. However,
          despite our numerous expressions of concern about the possibility of future such reporting
          problems, we are not aware of any policy changes or protocols developed to put into place
          measures to insure no such problems in the future and lack of access to videos due to travel


                                                                                    57 | P a g e
        Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 58 of 104




                      restrictions may make it more difficult to fully assess the accuracy of incidents being
                      categorized as uses of force.
What is needed for    In order for the Monitor’s Consultant to find substantial compliance with ¶77, DCR must
full compliance?      be able to provide accurate and reliable evidence in incident reports, videos and OISC
                      investigations of force routinely being used according to the procedures set forth in Policy
                      9.18 and DCR training. Completion of the CCTV system at Villalba, including assignment of
                      staff on the master roster for video monitoring and providing enhanced views of certain
                      areas for which there is currently inadequate coverage (at both facilities), will enhance the
                      utility of the CCTV system and potentially provide additional evidence of compliance.


What steps are            1. DCR must establish a policy or protocol or further training to ensure all use of force
recommended?                 events are consistently and accurately documented in incident reports, incident
                             report cover sheets, use of force checklists, P48 weekly reports;
                          2. Complete implementation of the video camera system at Villalba, including
                             resolving technical problems and providing necessary master roster personnel to
                             provide on-site capacity to save and view incidents;
                          3. DCR must establish its own internal mechanisms to identify and review videos of
                             incidents for preservation by establishing protocols for identifying significant use
                             of force and other violent incidents and preserving them prior to their 30-day
                             overwrites;
                          4. Expand camera coverage at Ponce and Villalba to view infirmary areas, mini-
                             controls/sallyports and admissions and living unit dayroom glass walls;
                          5. OISC should more directly include in investigations specific assessments of
                             compliance with ¶77 and Policies 9.10, 9.18 and use of force training with
                             references facts obtained and assessed relative to language contained in those
                             sources;
                          6. DCR should evaluate whether different use of force policies, procedures and
                             training are necessary in the PUERTAS unit due to the mental health status and
                             vulnerability of youth assigned to that module;
                          7. Both facilities should routinely conduct and document after-incident case reviews
                             to evaluate use of force incidents;
                          8. Provide the Monitor with the most current versions of use of force training, Bi-
                             annual chemical agents training and Policy 9.18;
                          9. DCR IDECARH needs to provide updated evidence to the Monitor’s Office that all
                             staff have recently received the required training in the revised Use of Force Policy
                             9.18 and reporting requirements included in 9.10.
Sources relied upon   DCR’s ¶ 48 weekly spreadsheet reports of use of force incidents
by Consultant for     Review of Ponce incident videos
report and            IDECARH revised training materials reflecting the August 2018 revised policies 9.18 (use of
Compliance Ratings    force) and 9.10 (reporting).
                      DCR incident reports and cover sheets
                      Use of Force checklists prepare for each applicable incident

                                                                                               58 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 59 of 104




                    OISC investigation reports


Protection from Harm: Investigations of Abuse and Institutional Neglect
– Kim Tandy
S.A. 78. Defendants shall take prompt administrative action in response to allegations of abuse and
mistreatment. An incident report shall be prepared for each allegation of physical or mental abuse, including
juvenile on juvenile assaults, staff on juvenile abuse, and excessive use of force by staff, within 24 hours of the
incident. A copy of each incident report together with the preliminary investigation prepared by the Police
Department and/or AIJ shall be forwarded to Defendant Department of Justice, where the allegations shall be
investigated and a final report shall be made in 30 days. In addition, a copy of each incident report alleging
physical or mental abuse by staff or excessive use of force by staff together with the preliminary investigation
prepared by the Police Department and/or the AIJ, shall be forwarded to the Defendant Department of Social
Services.
Compliance        Partial Compliance
Rating
Description of    The Joint Motion filed on April 12, 2020, and subsequently ordered by the Court, includes
Monitoring        numerous requirements for digitalizing incident reports, and a process for the Monitor’s
process during    office to receive timely incident reports manually until such digitalization is complete. During
this period of    this second quarter, NIJ worked with Bob Dugan from the Monitoring Team to develop an
time              electronic incident report module for the electronic incident record system. This required
                  revisions of the existing incident report cover sheet to a more robust reporting application.
                  The Joint Motion and Order also requires NIJ to provide full access to incident report cover
                  sheets manually until such digitalization is completed. Bob Dugan established a tracking
                  system in excel which documents all incident reports for the first six months of the year by
                  facility, type, IR numbers, UEMNI referrals, and OISC investigations where warranted.
                  Information regarding both processes is analyzed below in greater details.

                  The Monitor also tracks online alerts and other case information in the online system to
                  ensure that events which should be listed as incidents are consistently reported. Where such
                  events did not result in the creation of an incident report, where the incident was not
                  properly referred to UEMNI, or where the UEMNI referral should have resulted in an OISC
                  investigation as a Level 2 incident, this information was brought to the attention of
                  compliance staff by the Monitor.

                  The Monitor met with Alexis Rodriguez Rivera, Sub-Manager of Investigations for O.I.S.C. by
                  phone regarding Paragraph 78 on May 21, 2020. The meeting focused on the current status
                  of OISC given COVID-19, earthquakes which caused damage to their offices early in the
                  quarter, as well as delays caused in prior quarters by the assignment of other responsibilities.
                  The meeting also covered information relative to recent investigations, as well as
                  opportunities given new leadership.

                  Mr. Rodriguez provided the Monitor with a plan on May 22 for catching up on investigations
                  which were overdue from 2019, and from the first quarter of the year. As a result, the
                                                                                                59 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 60 of 104




               Monitor received twenty (20) investigative reports during the quarter, including the
               remaining five (5) which had been delayed from 2019. Five cases targeted for completion by
               June 25, 2020 were not completed by the end of the quarter, and are overdue.
               The Monitor reviewed and analyzed the twenty (20) OISC investigations, a substantial
               increase from nine (9) received in the First quarter, and fifteen (15) from the last quarter of
               2019.

Findings and   The approved policies for this provision include policies on Incident Reporting (Policy 9.10),
Analysis       the analysis of referrals of abuse and/or institutional neglect by UEMNI (Policy No 13.2.1);
               immediate prevention actions regarding serious allegations (Policy No. 13.2.2); and final
               determinations on referrals of abuse and/or institutional neglect (Policy 13.2.3).
               Investigations by UEMNI and OISC under this provision are reviewed against these policies as
               well as others based upon the implication of staff actions taken.

               No retraining on these policies occurred during the second quarter, however, new cadets and
               newly appointed facility and security directors were trained on recognizing and reporting
               institutional abuse and neglect in the June training session.

               Incident Reporting

               Police 9.10 requires “appropriate communication mechanisms in order to take immediate
               action in case of incidents, routine or emergency, for ensuring that information on security,
               the well-being of the health of children and staff will be channeled timely and appropriately.”

               Development of the incident report application has several important goals, as described by
               Bob Dugan in the recommendations he provided to DCR. The incident report module should:

                      Allow for documentation of comprehensive incident event characteristics to
                       accurately assess the volume of events occurring impacting youth safety and
                       adequate staff supervision of youth.
                      Provide comprehensive documentation of incident events in data fields that allow for
                       analysis;
                      Support analysis of incident events for procedural compliance;
                      Provide data for development of targeted training efforts; and
                      Provide data for incident event reduction strategies to assure youth safety and well-
                       being.

               During the Second Quarter, DCR worked with Bob Dugan to make revisions in the Incident
               Report Cover sheet. Twenty two (22) cover sheets from Ponce were entered into the test
               application, and were reviewed by Bob Dugan electronically. The analysis provided insights
               into improvement opportunities of the application, including more thorough quality
               assurance reviews at the facility level, assuring definitional compliance, and comprehensive
               reporting of all incident report characteristics to ensure the accuracy and reliability of the
               incident report application.


                                                                                           60 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 61 of 104




        The Joint Motion (Doc. 1477) and Order requires that DCR complete its digitalization of
        incident reports based upon the information contained in the manual format by June 30,
        2020, and also report to the Monitor on that day:

               An explanation of the digitalized system for entering incident report cover sheets
                including the design of application content, quality controls, and security
                requirements; and
               Steps needed, time frames for implementation, and individuals responsible for field
                testing, workload requirements, necessary changes in policies, development and
                implementation of training, and quality assurance measures.
               A time table to DOJ and the Monitor for any necessary changes in policy, training, and
                implementation of the new forms, and a project manager responsible for
                implementing and integrating the changes in DCR operations.

        While the Incident Report Cover sheet has been revised and significantly improved, and
        testing of the application has begun, the remaining information required by the Court’s Order
        has not been received.

        The second part of the Order pertains to the manual delivery of incident report cover sheets
        to the Monitor weekly, with many incidents require notification within 48 hours, and in some
        cases, 24 hours. DCR has produced PDF versions of all incident report cover sheets for the
        first six months of 2020. This practice should continue until the digitalization is complete, and
        is compliance with the Court’s Order of April 9, 2020.

        The table below displays the volume of incident report cover sheets submitted by each
        facility for each month for the first six months of 2020.

                                                                         First     Second       Six
                     Jan-   Feb-   Mar-    Apr-     May-      Jun-     Quarter     Quarter     Month
          Facility    20     20     20      20       20        20       Totals      Totals     Totals
          CDTS
          Ponce      35      26     53      27       28        31         114         86           200
          CDTS
          Villalba   29      37     35      48       37        30         101        115           216
          Totals     64      63     88      75       65        61         215        201           416

        During the second quarter, of the 86 incident reports made at CDTS Ponce, 11 UEMNI
        referrals were made. For the same time period at CDTS Villalba, of the 115 incident reports,
        4 UEMNI reports were made.




                                                                                    61 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 62 of 104




        UEMNI Data regarding Harm to Youth

        Information below in the next several charts was received by UEMNI, and provides
        information on the number of youth on youth incidents, use of force incidents, and incidents
        involving suicidal or self-mutilating behavior, gestures or ideation. This information has not
        yet been matched with the incident report tracking system in all areas. Where there are
        differences between the two systems, they are noted below.

        Incident Tracking by Quarter involving Harm to Youth
                                                                   3rd    4th     1st    2nd

          A. General Measures by quarter                          2019 2019 2020 2020

          A.1 Average Monday 1st Shift count of youth              114    109     103    112

          A.2 Number of incident events                             34      26     36      35

          A.3 Number of youth-to-youth incident events              12       8     11       5

          A.4 Incident events involving use of force by staff        3       5     10      5*

          A.5 Incident events with suicide act, ideation, or
          gesture                                                   14     11     5*     8**

          A.6 Incident events w/ self-mutilation act, ideation,
          or gesture                                                8       5     6*    19**


        * The Monitor’s information, as verified by David Bogard, is that three separate use of force
        incidents occurred involving a total of 4 youth. Three separate types of force were used on
        one youth, and it may be that this is included in the number reported above.
        **The number of incident reports received involving suicidal gestures, acts, or ideation, as
        well as self-mutilation acts, ideation or gestures is low as compared to monthly data which is
        prepared for and received by the Mental Health Consultant. For the second quarter,
        documentation received by the Mental Health Consultant indicates that there were 12
        incidents involving suicidal acts, ideation or gestures, and 13 incidents involving self-
        mutilation acts, ideation or gestures.

        Mental Health Incidents – Including 284 Reports
        The subset of incidents involving suicidal acts, ideation, or gestures, or self-mutilation acts,
        ideation or gestures is found in Table B. Most of these do not warrant abuse allegations. If a
        284 report is filed, implicating possible abuse by a staff member or other, the case also moves
        through the investigative stage.



                                                                                   62 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 63 of 104




        For this chart, the Monitor has used the information provided in the monthly data sent by
        UEMNI, however this does not coincide with the numbers provided to the Mental Health
        Consultant, as noted above.
                                                                3rd    4th    1st    2nd

          B. Mental Health Record Information                     2019    2019    2020     2020

          B.1 Suicidal incidents, ideation or gestures            14      11      11       8

          B.2 Number of individual youth referenced               14      11      11       6



          B.3 Cases involving ideation only                       9       3       5        4

          B.4 Cases involving suicide gesture                     1       5       6        2

          B.5 Cases involving suicide intention                   4       3       1        2

          B.6 Cases w/ ambulatory treatment                       5       7       5        1

          B.7 Cases with hospitalization                          9       4       6        7

          B.8 Cases leading to death                              0       0       0        0

          B.9 Suicide Cases with 284 report filed                 0       4       1        2

                                                                  8       5       9        19
          B.10 Self-mutilations incidents, ideation or
          gestures

          B.11 Number of individual youth referenced              8       5       9        11

          B.12 Cases requiring sutures                            3       2       1        0

          B.13 Cases requiring hospitalization                    0       3       3        5

          B.14 Cases leading to death                             0       0       0        0

          B. 16 Self-Mutilation Reports with 284 Referrals        3       1       3        4


        During the second quarter, only four (4) of the nineteen (19) incidents involving self-
        mutilation resulted in a 284 report being filed. Two (2) of the eight (8) cases involving suicidal
        gestures or ideation resulted in a 284 case being filed. For a discussion of these incidents and
        how they were handled, see Dr. Martinez’s analysis for Paragraph 63 in the Mental Health
        section.
        Responses to Abuse Referrals
        The next table summarizes abuse referrals and the initial responses to such referrals.
          C. 284 Incidents by quarter (2019)                3rd      4th     1st     2nd


                                                                                       63 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 64 of 104




          C.1 284 Incident Events                              20     11      19        15

          C.2 Level One Incident Events                         1       1      3         3

          C.3 Level Two Incident Events                        19      10      16       12

          C.4 Referrals to OISC                                19      10      16       12

          C.5 Youth to Youth incidents                         12       8       9         5

          C.6 Youth to Youth Injuries                           6       2       3         1

          C.7 Youth to Youth with External Care                 5       4       3         3

          C.8 Youth to Youth Sexual                           0**       0       2         1

          C.9 Youth to Youth Sexual w/injury                    0       0       0         0

          C.10 Staff to Youth Incidents                         8       3      10       10

          C.11 Staff to Youth Injuries                          1       0       2         5

          C.12 Staff to Youth External Care                     3       0       3         1

          C.13 Staff to Youth Sexual                            1       0       0         1

          C.14 Staff to Youth Sexual w/injury                   0       0       0         0

          C.15 284 Incidents with Admin. Action                20      11      19       15

          C.16 284 Incidents with report by shift end          19      11      18       15

          C.17 Level 1 investigations completed 20 days         1       0       3         3

          C.18 Special Operations interventions                 2       0       0         0

          C.19 SOU reports with 284 investigations              1       0       0         0

          C.20 284 with Item 5 completed                       20      11      19       15

          C.21 284 with Staffing Compliance                    19      11      19       15

          C.22 Percent of 284 cases with staffing
          compliance                                         95% 100% 100% 100%


        ** One sexual assault allegation was received and is noted although it was incorrectly
        identified in the data.

        A determination is made at the institutional level as to whether incidents are Level One or
        Level Two based upon criteria in the Cernimiento de Incidentes de Alegado Maltrato
        Institutional form. Level one incidents by definition include verbal abuse and some forms of
                                                                                    64 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 65 of 104




        physical aggression. Level Two incidents include material exploitation, incidents of a sexual
        nature, death, various instances of institutional neglect, including youth self-harm, undue
        restrictions with medication, misuse of mechanical restraint or pepper spray, and excessive
        use of force. Level One incidents are investigated locally at the institution. Level Two
        incidents are investigated by OISC. Referrals to OISC as based on the screening protocol.

        A review during the 2nd quarter shows four (3) Level 1 reports made. Level I cases followed
        the same format/guidelines than Level II cases but the facilities’ investigators only have 20
        working days to finish the investigation.

        Initial Case Management Measures Taken

          D. Initial Case Management Measures (2019-              3rd        4th      1st     2nd
          2020)

          D.1 284 percent with admin actions                     100%        100% 100% 100%

          D.2 284 per cent completed by end of shift               95%       100% 95%         95%

          D.3 284 Level 1 Investigation Complete Within 20
          days                                                   100%          0% 100% 100%

        .
        OISC Investigative Reports

        The Monitor reviewed and analyzed the twenty (20) OISC investigations, a substantial
        increase from nine (9) received in the First quarter, and fifteen (15) from the last quarter of
        2019


          E. OISC (2019-2020)                                      3rd       4th    1st       2nd

          E.1 Cases Referred from this quarter                          19    10       16       12

          E.2 Received by OISC Within 24 hours                          16    10       15       10

          E.3 Completed by OISC Within 30 workdays                       9     1          3         1

          E.4 Complete during the next quarter, but within               0     2          3     12
          30 days

          E.5 Cases Not Completed by OISC Within 30 days.               10     9       10       11

          E.6 Percent of OISC cases completed within 30              47% 10%         19%      12%
          days

          E.7 Completed Cases Returned for Further                       1     0          0         0
          investigation

                                                                                     65 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 66 of 104




          E.8 Percent of cases returned for further                 10%        0%        0%       0%
          investigation

          E.9 Further Investigation Completed                          0        0          0           0


          E.10 Cases this quarter incomplete, including
          further investigation                                       10        9          6           5


          E.11 Percent of cases from this quarter not yet
          completed                                                 53% 90%             84%       2%


        OISC staff made a concerted effort to address outstanding reports both from 2019 as well as
        the earlier part of 2020. While a significant percentage of the reports noted above were not
        timely, the backlog of investigations was significantly reduced this quarter as a result of
        pulling in other investigators to assist with completion, under supervision of those trained in
        handling juvenile investigations.

        NIJ’s quarterly statistical report indicate that for the third quarter in a row, a majority of
        investigations were not completed within the 30 day completion time. OISC staff were used
        to carry out investigations of candidates for the adult training academy during the last two
        quarters of 2019. In the first quarter of 2020, staff were hampered by damage to the Ponce
        offices, as well as stay at home orders during March from the COVID-19 pandemic, and with
        some restrictions in place during the second quarter. This quarter shows significant progress
        in making up the backlog. Of the

        Administrative Determinations
        The following table summarizes the decisions and actions taken in cases that do not involve
        criminal charges.

          F. Administrative Determinations for 284 Cases (2019-       3rd      4th       1st     2nd
          2020)

          F.1 Cases with youth discipline referrals                     38      16        25       23

          F.2 Cases with youth discipline actions                       31      10        22       11

          F.3 Cases with youth no discipline actions                       7        6      3      12*

          F.4 Cases Staff/youth with determinations                     24      17       8**           6

                                                                       12           9      6           2
          F. 5 Cases recommending personnel actions

        *Of the youth who were not disciplined, 4 were as a result of USMIC recommendations, 1
        was in COVID quarantine protocol, 5 were youth who escaped, and one youth was in
        hospitalization.

                                                                                        66 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 67 of 104




        ** Full information is not yet available for 12 employees from prior quarter.

        A summary of actions taken by the legal department is provided at the end of the fiscal year
        as part of the annual report. It would be helpful to indicate whether such decisions were
        overturned on appeal or through any other process. The summary should also provide
        information on the nature and extent of disciplinary actions involving youth.

        Prosecutorial Determinations for 284 Cases

         G. Prosecutorial Determinations for 284 Cases         3rd      4th       1st       2nd
         (2019-2020)

         G.1 Cases received by PRDOJ                              1           0         0     1

         G.2 Cases with decision not to prosecute                 1           0         0     0

         G.3 Cases with referral for prosecution                  0           0         0     1

         G.4 Cases pending determinations                         2           2         2     2


        Discussion Regarding UEMNI Reporting and Investigations

        Decision making as to whether a 284 referral is correctly classified as a Level I or Level II
        incident, and thus whether the investigation is done by UEMNI or by OISC, is the
        responsibility of UEMNI. NIJ uses the Cernimiento de Incidentes de Alegada Maltrato
        Institucional as a tool to determine which level of investigation should occur. That form is
        signed off on by UEMNI staff as well as the facility director.

        Policy 13.2.1 requires that UEMNI be diligent about the appropriate classification of referrals
        of alleged abuse and reclassify within 48 hours as appropriate. At times, Level I incidents
        have been reclassified as a Level II based incorrect or inaccurate completion of the
        Cernimiento form. Incident 20-022 during the second quarter was improperly classified as
        Level I and reclassified as Level II. Another incident, 20-034, was classified as a Level I
        incident involving a youth assault, in spite of the fact that the youth injured was hospitalized
        with serious injuries. This was changed after the Monitor received the referral and
        questioned the Level I classification as improperly made.

        Discussion Regarding OISC Investigations

        Many of the OISC investigations completed this quarter reflect delays in assigning cases to
        OISC after incidents occurred, or did not include the assignment date and required deadline.
        In some cases, they delays were substantial. For example, OISC 19-064 involves an incident
        which occurred on October 16, 2019 where a youth made suicidal gestures by fastening a
        pair of trousers around his neck. There is no case date assigned, and no chronology chart of
        actions taken by OISC. The report was not completed until June 8, 2020, nearly 7 months
        late. Findings are unclear in that they do not indicate what policies were implicated, if at all,
        and whether individual staff were in violation of those policies. OISC report 19-072 involves a
                                                                                    67 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 68 of 104




        report from December 1, 2019 involving three youth who tested positive to controlled
        substances, and lists an assignment date of June 12, 2020, and a completion date of June 22,
        2020. There is no indication why the incident was not assigned for six months. Another
        report, OISC 19-066 involving a youth assault occurring on November 6, 2019 was assigned
        on November 7, 2019, but not completed until June 10, 2020. A fourth OISC report, 19-068
        involves an incident of an alleged threat by a youth to cut the face of another, occurring on
        November 24, 2019. It was assigned on November 26, but not completed until June 8, 2020,
        roughly five and a half months late.

        At least 3 other investigations from early late 2019 and early 2020 were overdue by several
        months. In one case, involving the attach on a youth who was in protective custody which
        occurred on January 16, 2020, the OISC report notes that the investigation was assigned on
        January 21, 2020, and “had been investigated by UEMNI in February 2020 as a Level I and
        was returned to OISC to investigate as a Level II, on May 22, 2020.” The OISC report was
        completed on June 9, 2020, nearly five months after the incident.

        The timeliness issues can be attributed in part to the unfortunate incidents in the first and
        second quarters involving earthquakes and COVID-19. But the backlog of case occurred
        before these incidents as a result of OISC staff being pulled to conduct investigations
        elsewhere within DCR with two new cadet classes.

        A review of twenty (20) OISC reports received for the quarter for substance reflects some
        discrepancies in the quality and thoroughness of the reports, unlike in other quarters. This
        may be in part the result of OISC pulling other investigators in to decrease the backlog who
        may not be as familiar with NIJ operations and policies. In some cases, information was
        incomplete as a result of interviews which could not be conducted, training records which
        could not be provided, or other documentation which could not be viewed since may staff
        were not in central office when the March government shutdown occurred. Conclusions
        were not always as clear, and at times did not tie back to the initial allegations, or did not
        provide an analysis of the policies which were reviewed regarding the alleged misconduct.
        For example, in the January 16th incident, OISC found there was “documentary evidence and
        witnesses which attributed negligence to the official” involved, there are no corresponding
        policies noted which laid out the expectation, and when violated, led to this conclusion.

        OISC reports have identified several important issues during this quarter as a result of their
        latest investigations of possible abuse and/or neglect within the institutions. Threats or
        actually assaults by youth of other youth are noted in several investigations. In one case, a
        youth was assaulted by five other youth and was hospitalized, requiring 14 stitches. OISC
        appropriately raised questions about the youth’s transition from being in protective custody
        back on unit after there have been other problems with his integration. In other case, where
        a youth was threatened a knifepoint, OISC notes insufficient searches being done, with
        considerable time between them, in a unit with particularly aggressive youth. Another assault
        occurred against a youth recently out of protective custody, and involved multiple other youth
        who cut his face causing multiple wounds. The question was raised by OISC as to whether the
        youth from two separate modules should have been having recreation together, which is when
        the incident occurred.
                                                                                    68 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 69 of 104




                 Improper staffing and supervision is noted in some cases by OISC, such as an investigation of a
                 youth in protective custody who was let out of his room without an escort, and was able to
                 assault another youth.

                 The degree to which searches are done of units remains an issue, as noted by OISC in various
                 cases, including one where two youth were found self-mutilating in the PUERTAS unit. Given
                 the nature of this unit, it was recommended by OISC that searches should be done more
                 regularly to avoid this danger.

                 Finally, OISC’s report regarding the May 10, 2020 escape of five sumariado youth raises very
                 serious concerns about security at Ponce, including youth being out of their rooms, improper
                 supervisory personnel on the property, absenteeism of officers, and the lack of an effective
                 search protocol of the area used by the youth to escape. This incident has resulted in changes
                 to security supervisory staff.

                 OISC’s critical investigative function has been hampered over the last several months because
                 of being used for other purposes within DCR, and as a result of earthquakes and COVID-19 this
                 quarter. While the latter of these could not be avoided, DCR must ensure that it is allocating
                 appropriate resources to allow OISC to carry out its functions in relation to this case.

                 Historically, there has been little follow up within NIJ after these investigations are completed.
                 The Monitor has requested examples of how OISC concerns are addressed by management,
                 and the steps being taken to rectify trends identified through these reports. The Monitor
                 remains concerned that information from OISC investigations which implicates problems with
                 policy and practice is not shared with key managerial staff. The requested special report on
                 safety issues includes an assessment of officer training in the area of security measures, and
                 whether changes/improvements could increase safety for youth and officers. The report also
                 requests a review of current practices regarding the use of information from OISC reports by
                 management staff. That report was not received during the second quarter as required.


What is needed   Paragraph 78 is a critical aspect of protecting youth from harm while incarcerated in NIJ
for full         facilities. The process is designed to ensure that allegations of harm are immediately
compliance?      reported, investigated at both the facility level and through OISC, and that appropriate
What steps are   actions are taken for discipline against youth and/or employees involving such misconduct.
required         Of equal importance, however, is that the process should identify policies which may need to
and/or           be changed, additional training which may need to occur, and/or other measures which
recommended?     should be taken in response to incidents which have been investigated. In that sense, Policy
                 13.2.1 has as part of its purpose, “to prevent and minimize the occurrence of situations
                 involving abuse or institutional neglect.”

                 NIJ must ensure compliance with Policy 9.10 regarding consistent reporting of incidents as
                 noted on the Incident Report Cover Sheet. As DCR moves toward digitization of its incident
                 reports, a review of the policy and cover sheet format should be done to ensure it captures

                                                                                              69 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 70 of 104




        data necessary to generate effective management reporting. NIJ has not complied with the
        Court order of April 10th regarding the digitization of incident report cover sheets. NIJ
        provided copies of the incident report cover sheets manually for the first 6 months, and must
        continue to do so in the absence of the online system being functional.

        Compliance measures require:
        1) Timely reporting by NIJ of all incident reports (cover sheets) as detailed in other aspects of
        this report, to the Office of the Monitor. This ensures the Monitor that incidents are
        appropriately reported for investigation, or otherwise identified for review and possible 284
        referrals. All incident reports are to be submitted weekly, but those of a more serious nature
        identified elsewhere must be submitted within 24 hours, or 48 hours, consistent with the
        Agreement between the Parties filed on August 26, 2019, and April 11, 2020.

        2) UEMNI must ensure that cernimiento forms and timely and complete, and properly
        identify incidents which are referred for investigation as a Level 1 or Level 2.

        3) OISC investigations must comply with the 30 day time requirement for completion, and
        should be submitted to the Monitor on a timely basis once sent to the Secretary of DCR.

        4) OISC investigations should continue to evaluate compliance with procedural requirements
        regarding the handling of incidents, and equally important, contain sufficient detail with
        regard to violations of policy, credibility of facts and evidence supporting or disavowing
        allegations, and other relevant conclusions reached by the investigators. Processes must be
        in place within facilities and NIJ leadership to then utilize these findings to make needed
        changes. Reports should be completed within 30 days of referral; while some reports may
        require additional time, the rate of timely completion during this quarter and last quarter was
        exceptionally low. This needs to be a priority.

        4) Consistent with the purpose of Paragraph 78, and Policy 13.2.1, measures must be in place
        to prevent and minimize the occurrence of situations involving abuse or institutional neglect.
        At a minimum, reporting on this should include:
                  a) Quarterly statistical reports of incidents involving allegations of abuse or
        institutional neglect, with analysis of possible patterns, trends, and other observations which
        can help prevent further incidents;

                  b) Evidence of meetings which document meetings with management and others to
        discuss cases of alleged abuse, status and outcomes of investigations, evaluation of patterns
        of recurrence, compliance with the terms, and discussions of alternatives for the prevention
        of incidents. Summaries of these meetings and decision regarding policies, training needs,
        and other appropriate action steps should be documented and submitted.

                  c) Evidence of training for staff trainers and other direct service staff on the
        reporting of incident, and handling of referrals of alleged abuse and institutional neglect in
        coordination with IDECARH.

                  d) Maintenance of a log of actions taken against employees including the
        particulars of the actions by the employee, and actions taken against the employee, whether
                                                                                     70 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 71 of 104




                 administrative or criminal. Given that the purpose is to consider recidivism of actions
                 constituting abuse or neglect, an analysis of such information should be done at least
                 quarterly, or more often if warranted. A copy of this log should be made available to the
                 Monitor on a quarterly basis, along with any analysis done or actions taken as a result.

                           e) In the case of sexual abuse investigations, UEMN must review incidents to
                 “recommend changes in policy or practices to prevent and detect sexual assault” as required
                 by Policy 13.2. Such reviews should ensure that adequate PREA protocols are in place and
                 being used.
 Priority Next   Staff must have a clear understanding of what should be reported as an incident, who must
Steps Toward     report, and the process for determining whether incidents should be reported as a Level 1 or
Compliance       Level 2 284 report requiring investigation at the facility level, or by OISC.

                 Incident cover sheets must be provided weekly, with those incidents of a serious nature
                 provided to the Office of the Monitor within 24 hours. The Office of the Monitor, through
                 Bob Dugan, will continue to track these incidents relative to safety issues, and to determine
                 appropriate referrals for investigations of Level 1 and Level 2 incidents.

                 Digitizing incident reports for efficiency, consistency and accountability purposes should be
                 completed, in consultation with Bob Dugan, so that a systemized method of obtaining data
                 regarding incidents, by facility, can be collected and analyzed. The Order from April 11 must
                 be followed and remaining work completed as a high priority.

                 Documentation of discussions held regarding the status and content of investigations, trends
                 identified, and decisions made as a result should be submitted to the Monitor.

                 The Monitor should be provided with the last year years of data detailing employee conduct
                 and actions taken by the agency, along with analysis of recidivism or other trends completed
                 as required by policy.

                 Per policy, UEMNI must examine the sexual assault incidents which have been alleged,
                 determine if PREA protections are in place, and if any changes in policy and practice should
                 be made. Reference to prior correspondence from the Monitor as to forensic evaluations,
                 training and other matters should be addressed. UEMNI should provide information to the
                 Monitor about the process and outcomes regarding PREA incidents over the last year.

                 OISC must sustain timeliness with conducting investigations within the 30 day period, unless
                 warranted by the scope or complexity of a specific incident.
Quality          The Monitor has not reviewed proposed QA measures in this area.
Assurance




                                                                                            71 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 72 of 104




Protection from Harm – Isolation and Protective Custody (David Bogard)

                 S.A. 79. Juveniles shall be placed in isolation only when the juvenile poses a serious and
                 immediate physical danger to himself or others and only after less restrictive methods of
                 restraint have failed. Isolation cells shall be suicide resistant. Isolation may be imposed only
                 with the approval of the facility director or acting facility director. Any juvenile placed in
                 isolation shall be afforded living conditions approximating those available to the general
                 juvenile population. Except as provided in ¶ 91 of this agreement, juveniles in isolation shall be
                 visually checked by staff at least every fifteen (15) minutes and the exact time of the check
                 must be recorded each time. Juveniles in isolation shall be seen by a masters' level social
                 worker within three (3) hours of being placed in isolation. Juveniles in isolation shall be seen by
                 a psychologist within eight (8) hours of being placed in isolation and every twenty-four (24)
                 hours thereafter to assess the further need of isolation. Juveniles in isolation shall be seen by
                 his/her case manager as soon as possible and at least once every twenty-four (24) hours
                 thereafter. A log shall be kept which contains daily entries on each juvenile in isolation,
                 including the date and time of placement in isolation, who authorized the isolation, the name
                 of the person(s) visiting the juvenile, the frequency of the checks by all staff, the juvenile's
                 behavior at the time of the check, the person authorizing the release from isolation, and the
                 time and date of the release. Juveniles shall be released from isolation as soon as the juvenile
                 no longer poses a serious and immediate danger to himself or others.
Compliance       Partial Compliance
Rating
                 S.A. 80. The terms of this agreement relating to safety, crowding, health, hygiene, food,
                 education, recreation and access to courts shall not be revoked or limited for any juvenile in
                 protective custody.
Compliance       Partial Compliance
Rating
Description of   The process for Monitoring isolation under ¶ 79 has historically included a review of the
Monitoring       placement of youth in either Protective Custody (PC under Policy 17.19), or Transitional
process          Measures (TM Policy 17.20) for compliance with the protections and precautions enumerated
during this      in that paragraph and in the associated policies . While other forms of restricted room
period of time   confinement, including self-confinement, group schedule modification, or “cool off” periods,
                 might have been considered as isolation as well, in the absence of an agreed upon definition of
                 “isolation” the focus of monitoring has been on the reality that the vast majority of youth
                 placed on TM and PC have been separated from general population and largely restricted to
                 their rooms for their safety or the safety of other youths.

                 The Parties have, during this second quarter, reached agreement as to a definition of ‘isolation’
                 which is to form the basis for developing new/revised policies, including: (1) Isolation,(2)
                 Protective Custody, (3) Transitional Measures, and (4) Group Schedule Modification. The
                 requirement for these policies was reflected in the Court’s April 13 Order to Address
                 Continuing Facility Safety needs and which afforded DCR until June 12 to generate
                 modifications to its policies necessary to conform them to the new definition of isolation; DCR
                                                                                               72 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 73 of 104




               did meet that deadline and has generated additional drafts for review/edits by the Monitor’s
               Consultants. The new/revised policies necessary for implementation of the isolation definition,
               will likely be implemented by the end of the third quarter.

               The number of youth on TM or PC status was extremely low through this quarter with only one
               or two on either status at one time during the quarter. Of the two (2) events examined this
               quarter, one (1) was a function of Protective Custody, and one (1) due to Transitional
               Measures. Each of these cases is analyzed herein under ¶ 79 since both youth were confined in
               their rooms as a result of these statuses.

               Once again, a significant component of our monitoring this quarter is the independent review
               of DCR’s internal quality assurance activities for ¶ 79 and ¶ 80. Compliance staff and social
               workers are tasked with using the Checklists and weekly audits to evaluate ¶ 79 and ¶ 80 initial
               placements of youth in restricted rooms and also applying the criteria included on the Weekly
               Audits that measure compliance with key aspects of ¶79/¶80 on an ongoing, weekly basis after
               placement. However, once employee furloughs due to the Covid-19 pandemic went into effect
               toward the latter part of the First Quarter, DCR social work staff who were working with
               compliance personnel in the process of evaluating and documenting compliance were no
               longer available for these tasks and the quality and thoroughness of these internal assessments
               diminished considerably. Moreover, because of social work staff not being in the facilities,
               several criteria that required activities by social workers such as seeing youth within three (3)
               hours of being placed in isolation and every twenty-four (24) hours thereafter to assess the
               further need of isolation, were not consistently being documented as occurring.

               We reviewed initial and final checklists and four weekly audits completed for the youth on
               protective custody status during this quarter, and the initial and final checklists and eight audits
               for the youth on Transitional Measures.

               The weekly audits by DCR staff revealed very questionable and unreliable data relative to the
               paragraph 80 criteria for the two youths who were on Protective custody status at some point
               during the quarter. Because of the limited sample size and staff Covid-19 related access issues,
               there was not sufficient opportunity to verify the reliability of data that showed full compliance
               with the eight criteria some weeks, or complete non-compliance in other weeks. There will be a
               better opportunity to clarify the reliability of the paragraph 80 data in the next quarter.


Findings and   The combined number of two PC and TM events throughout the quarter remains extremely low
Analysis       and is by far lower than the average of 10 per quarter experienced in the five previous
               quarters. And as another reference point, it compares most favorably to the same quarter in
               2019 when there were 11 such placements.


                                          Q1 Events:        Q2 Events:     Q1 Events:         Q2 Events:
                                          Protective        Protective     Transitional       Transitional
                        Facility           Custody           Custody       Measures            Measures
                       CTS Ponce              3                 1                1                 1

                                                                                             73 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 74 of 104




                       CTS Villalba             1                 1               0                 0

                The weekly Audit for each youth focuses on the five ¶79/80 post- placement criteria that are
                most critical and/or have proven most difficult for DCR to comply with, including: (1) the youth
                was seen by a psychologist every 24 hours after initial placement in the status, (2) the youth is
                seen by a case worker at least once every 24 hours, (3) if eligible, the youth receives 50 minutes
                of education class time per subject, five days a week, (4) the youth receives one hour of
                recreation daily and (5) youth are observed every 15 minutes when in their rooms.

                The previously noted quality drop-offs in DCR staff’s preparation of the checklists and weekly
                audits hampered the Monitor’s Consultants’ ability to accurately assess compliance relative to
                the majority of the numerous requirements of ¶79 and ¶80. This was solely a function of
                unavailability of experienced staff to perform this work since most were furloughed or not
                present in the facilities.

                A persistent non-compliance area previously identified on each Checklist is the retrofit of
                suicide resistant rooms for youth in isolation. Although youth rooms are already suicide
                resistant, it was decided that the level of resistance could be enhanced by: (1) cleaning and
                caulking vents in all rooms and (2) retrofitting the room doors to minimize access to the interior
                door hinges that could be used as a ligature, and (3) caulking around the sprinkler heads. As of
                the end of this quarter the retrofitting of Ponce room door hinges with cover plates to prevent
                ligatures from being placed around the door hinges has been completed in 15 rooms in
                Ponce/PUERTAS along with three in each of the remaining modules.

                As far as we know there were no Group Schedule Modification events this quarter. That said,
                the parties have agreed, by an April 10, 2020 Joint Motion, that group schedule modification
                will not be deemed to fall within the requirements of ¶79 should that status be defined as “a
                temporary status in response to a group event that is used to help deescalate a crisis.” Group
                disturbances, mass searches, investigations, group violence, escapes and other critical incidents
                are the ones that this status was originally conceived to address.


What is         While not each and every of the 20 criteria set forth in ¶79 as well as the eight criteria
needed for      specifically required in ¶80 in the case of PC youth must necessarily be satisfied for substantial
full            compliance to be rated, the majority must be rated positively consistently and with only
compliance?     occasional or intermittent or minor deviations, which do “not significantly deviate from
                the components of the provision, provided that any deviation poses no significant risk to
                detainee health or safety,” as noted in the substantial compliance definition.
                Implementation of policies, practices and monitoring of the new isolation definition and
                associated policies must be achieved.
Priority Next       1- Determine a process for reinstating the high quality weekly audits and checklists ;
Steps               2- Review and revise policies 17.19 (PC), 17.20 (TM) and 9.17 (Group Schedule
                       Modification) as necessary to reflect and coincide with the new policy defining
                       isolation;
                    3- Train staff in changes to policies implementing the isolation definition;

                                                                                              74 | P a g e
        Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 75 of 104




                       4- Begin retrofits to door hinges on three rooms in each module to enhance suicide
                          prevention features in rooms used for isolation;
                       5- Create a policy or protocol defining how the enhanced suicide resistant rooms will be
                          assigned
  Sources of           Checklists upon placement and removal from TM and PC
  Information          Weekly audits of ¶79/80 services and protections




 MENTAL HEALTH – Dr. Miriam Martinez

S.A. 59. Defendants, specifically the Department of Health (ASSMCA), shall provide an individualized treatment
and rehabilitation plan, including services provided by AIJ psychiatrists, psychologists, and social workers, for
each juvenile with a substance abuse problem.

Compliance Rating                  Partial Compliance

Description of Monitoring          Several phone calls with the Monitor’s office, DCR, NIJ staff and/or with DOJ
process during this period of      occurred to review NIJ COVID 19 safety protocols to better understand
time                               procedures taken to ensure safety of staff and youth. Obtaining information
                                   this quarter was at times delayed due to NIJ staff managing crisis of COVID 19
                                   positive cases. However, NIJ staff made themselves available for telephone
                                   conferences, were cooperative with responding to questions and followed up
                                   with clarifications regarding management of COVID 19 positive youth or staff.
                                   NIJ Information Technology staff were extremely helpful in facilitating access
                                   to video conferences. During this quarter, telephone conferences regarding
                                   concerning youth were also held with the mental health team, social work
                                   staff, and NIJ leadership.

                                   During the second quarter of 2020 the Mental Health Consultant performed
                                   remote chart reviews and remote video interviews with 18 youth and with a
                                   few staff via a secure platform provided by DCR. All but the first interview was
                                   held so that the youth had privacy and could speak confidentially with the
                                   Mental Health Consultant. Precautions were taken after the first interview to
                                   ensure that nothing was left in offices that youth could take with them given
                                   that I was not in the room with them to monitor. Request was made by the
                                   Mental Health Consultant to double check all rooms, to instruct youth to have
                                   hands where the Mental Health Consultant could see them during the
                                   interview. When it wasn’t possible to clear the office (i.e. COVID 19 positive
                                   cases) the staff watched youth through glass while interview took place. Eight
                                   youth from Villalba and nine youth from Ponce were interviewed via remote
                                   video including 2 youth that were COVID 19 positive and 3 from PUERTAS
                                   Program (one PUERTAS youth was interviewed twice, once in May and about
                                   another month later in June). Deputy Monitor Javier Burgos participated in 3
                                   of the Ponce interviews.

                                                                                               75 | P a g e
        Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 76 of 104




                           During the video conferences, the Mental Health Consultant was able to speak
                           with the staff facilitating the conferences and with the Director of Villalba.
                           These meetings were helpful to hear from their perspective how policies and
                           procedures regarding COVID 19 was being adhered to and to hear if the staff
                           had the medical supplies needed during this pandemic. Chart reviews were
                           specifically completed for COVID 19 positive cases and for all youth who were
                           reported to have suicidal ideation/gesture/intent and/or self-mutilated.

                           The Mental Health Consultant also spoke with PCPS leadership and with the
                           Psychiatrist regarding concerning difficult to manage youth with multiple
                           psychiatric hospitalizations. The Mental Health Consultant discussed with
                           PCPS leadership their concerns over 2020-2021 contract renewal. PCPS is
                           contracted by the Department of Correction and Rehabilitation to provide
                           mental health staff to provide psychiatric, psychological and substance use
                           services to youth within NIJ. PCPS has informed the Mental Health Consultant
                           that one of the psychologists has resigned and that there is fear of more
                           resigning due to the uncertainty of employment past June 30th.

                           During this second quarter of 2020, the Mental Health Consultant also
                           reviewed documentation regarding emergency psychotropic medication,
                           suicidal ideation/intent/gesture and self-mutilation reports, documentation of
                           administration of the MAYSI 2 and reports of youth in transitional measures or
                           protective custody. She sent multiple requests for clarification and responses
                           to concerns following chart reviews.

                           The Mental Health Consultant requested and received data for all positive
                           toxicology reports (for illicit drugs) from January through June 2020 and for
                           Pearl insertions for the same time period.
Findings and Analysis      NIJ leadership and PCPS continue to be responsive and willing to work
                           together for the benefit and well-being of youth. The Mental Health
                           Consultant found inconsistencies in reporting. For example, in May two
                           incidents of suicidal ideation/intent/gesture were not reported but found
                           during the chart reviews conducted by the Mental Health Consultant. In other
                           instances there were inconsistencies between the notes and reports stating a
                           youth was psychiatrically hospitalized, yet the “History of Movement” part of
                           the medical record did not reflect this.

                           Highlights from the video interviews with youth are that:

                                  Youth reported feeling generally well cared for with respect to COVID
                                   19. All reported that security staff and all other staff keep masks on
                                   and take all safety precautions.
                                  They are more anxious about their families than they are about
                                   themselves especially due also to earthquakes that occurred during
                                   this time.

                                                                                        76 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 77 of 104




                         There was and still is a lot of anxiety related to the isolation and lock
                          down. The youth expressed feeling anxious (the youth repeatedly
                          used this word) about not seeing their families when some used to get
                          weekly visits.
                         Ponce youth stated it has been 3 months since they had been outside,
                          yet the majority in Villalba stated that they go into the “mini gancha”
                          every day or a few times a week. In the “mini gancha” they got to
                          stand and absorb/enjoy the sun, no games or balls were allowed due
                          to COVID 19.
                         With respect to education, the youth reported having the multi-
                          subject assignments (Math, Science, Social Studies, English, Spanish,
                          etc) but they either do it, or they don't, depending on how they
                          feel. Some were very anxious about whether they will get credit -
                          especially those that were due to graduate this year. The youth that
                          stated they normally receive special education told the Mental Health
                          Consultant that they were not receiving this extra help in
                          the "notebooks" they are given with their assignments.
                         All staff interviewed stated they have soap, sanitizers and PPE
                          equipment as needed.
                         I witnessed the COVID 19 youth being escorted by the staff who were
                          in full (“hazmat” type) gowns, face shields, masks, etc. They
                          disinfected before and after the interviews spraying the chairs and the
                          youth (on their bodies) as they left the interview and before returning
                          to the cell.
                         All reported that they knew how to ask for help if they needed it, even
                          in the middle of the night.
                         All reported seeing mental health and or substance abuse counselors
                          and psychiatrist (if on medication). Mental health appointments are
                          being kept, but some stated it was sporadic as if they didn't know the
                          schedule. This may be due to the pandemic, needing to schedule the
                          movement of staff and youth, and video conferencing capability.
                         There was denial of any violence or fear of others (peers or staff).
                         Most reported getting "candy" as incentive for behavior modification
                          but some stated they hadn't gotten it because there wasn't any more
                          (they ran out) and a staff person "bought some out of their own
                          $." Most could only state that the reason they receive a piece of
                          candy is because they behave and don't get a "charge" (“un informe”).
                         Overall - boredom was the #1 complaint. Same movies, not enough
                          board games, no exercise, no other activities. Their routines consist of
                          sleeping in (some till 10 or 11a.m.), bathing, eating, napping, and
                          watching television.
                         There were no room complaints.

                   Charts reviewed remotely indicate that overall there are treatment plans in
                   place for the youth. The treatment plans however are not consistently fully
                   completed nor implemented. When looking for completion and

                                                                               77 | P a g e
        Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 78 of 104




                           implementation, the Mental Health Consultant is looking at all areas of a
                           youth’s plan, not just mental health.

                           With respect to Behavior Modification, the Mental Health Consultant was
                           informed by the NIJ Health Liaison that moving forward, he will be responsible
                           for Behavior Modification. As mentioned in my last quarter report and as
                           iterated in meetings that the NIJ Health Liaison has attended, behavior
                           modification systems are best implemented when youth are engaged,
                           understand the direct link between their behavior and rewards and when the
                           youth understand how to advance in rewards within a consistently applied
                           program.

                           Needless to say, the pandemic disrupted services being provided consistently
                           and in some cases, in person. To PCPS’s credit, most of the mental health staff
                           continued to provide mental health services on site throughout the pandemic
                           whenever possible. The psychiatrist was available via secure video platform.

                           Data on all positive drug screens were reviewed for the period of time from
                           January through June of 2020. A total of 49 toxicology screens were
                           completed with 14 positive results. Of those 14 positive results 12 were youth
                           on “ingreso” or intake and 2 were of the same youth (reported in last quarter)
                           who has 2 positive fentanyl reports both of which are said to possibly be false-
                           positives due to the medications the young person is on. The seven negative
                           results that were for youth who had community passes (all early in the year
                           before pandemic was declared) are in stark contrast to last toxicology report
                           reviewed by the Mental Health Consultant (August 2019 to Jan 4, 2020) when
                           there were a reported 17 instances of positive toxicology reports following a
                           return from a pass or return from a psychiatric hospitalization. This is a
                           marked improvement over the last quarter, however, the data is received with
                           caution over interpretation as the youth have (1) essentially been on lock
                           down with less peer to peer interaction (2) have not been allowed visitors due
                           to the coronavirus pandemic and (3) have been presumably under greater
                           supervision due to the pandemic lock down measures. The Monitor’s office
                           has advocated for NIJ to investigate and learn where the accessibility to drugs
                           originated and to implement prevention and intervention efforts.

                           With respect to self-mutilations and general health, the Mental Health
                           Consultant was able to confirm that during this quarter, there was one
                           reported of insertion/attempted insertion of a “pearl” by a youth into his
                           penis. This seemingly lower rate of self-mutilations for this type of
                           piercing/insertion could be due to the greater supervision of the youth and
                           less accessibility to materials to use to insert due to the pandemic. It could
                           also be due to the positive impact of the education posted in the modules and
                           provided by the nurse to the youth last quarter.
What is needed for full    For full compliance:
compliance?
                                                                                       78 | P a g e
        Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 79 of 104




What steps are required and/or   NIJ must maintain a stable and consistent work force that delivers mental
recommended?                     health services per the plan of care. For several quarters, the Mental Health
                                 Consultant has advocated for a stable mental health work force. A term of at
                                 least 1.5 years with the current mental health team was a benchmark. This
                                 unfortunately has not occurred as at least two staff have left within a year or
                                 up to a year of being hired by PCPS.

                                 The youth’s treatment plans should reflect the individual needs of each youth.
                                 The youth’s plans should be completed fully and implemented. The Mental
                                 Health Consultant recognizes that security staffing issues may hinder the
                                 transport of youth to their mental health appointments, however, the youth
                                 need to consistently receive their services per the plan of care and the
                                 stipulations of this case.

                                 Medical orders placed by psychiatric and medical staff should be executed as
                                 quickly as possible – especially for the high-risk youth and when these orders
                                 are needed to clarify diagnosis and treatment plan.
Priority Next Steps              Continue to monitor plan development and implementation.
                                 As has been previously discussed with PCPS, the mental health staff should be
                                 on particular alert for youth with past psychiatric hospitalizations and serious
                                 mental health conditions, especially in light of COVID 19, the prevention/lock
                                 down measures and the inability to have family visits for the forseeable future.
                                 Increase in materials and supplies to augment “passive recreation” time. For
                                 example, are there COVID 19 funds available that could cover tablets for the
                                 youth that can be loaded with educational games, documentaries, approved
                                 movies, puzzles and books. Other juvenile detention facilities have found
                                 ways to have tablets loaded up in this way for the youth to share within
                                 modules.
                                 Are there funds available to buy family friendly movies, such as at a large
                                 department store (i.e.Walmart) where some are available for about $5 so that
                                 the youth have more of a variety.
                                 Could funds be used to purchase art therapy supplies to make collages, masks,
                                 paper mache, and sculpting. These activities and expression through art can
                                 be especially therapeutic with youth who are depressed, withdrawn, anxious
                                 or who have experienced trauma.
                                 If at all possible, non-contact sport activities in the small yards could be
                                 allowed when the youth are allowed to use the space.
                                 Setting up friendly “contests” such as DJing a music set (each module picks
                                 their favorite songs and gets to play their set or send it to a group of peer
                                 judges to determine the “winner.”)
Quality Assurance Measures       The Mental Health Consultant has initiated conversations with PCPS
                                 leadership so that PCPS could conduct the same types of reviews that the
                                 Mental Health Consultant performs and provide those results to the Mental
                                 Health Consultant for review and random checks.


                                                                                              79 | P a g e
       Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 80 of 104




                                   As reported in the first quarter 2020 report, quality checks on whether or not
                                   assessments (MAYSI 2) was completed in a timely way or whether protocols
                                   were followed when use of emergency psychotropic medication were used
                                   are examples of self-monitoring and reporting that NIJ leadership can and
                                   should undertake. NIJ leadership could also address the data of substance use
                                   and the insertion of pearls with a quality improvement plan that is developed
                                   with a multidisciplinary group and monitored with reporting going to the
                                   Mental Health Consultant. The Mental Health Consultant stands ready to
                                   work with and encourages NIJ and PCPS leadership to move forward with a
                                   quality improvement plan.
Sources of Information upon        Sources of information that the Mental Health Consultant relied on were
which Consultant report and        remote video interviews with youth in Ponce & Villalba, data/report reviews,
compliance ratings are based.      remote chart reviews, as well as mental health staffing reports submitted by
                                   PCPS.


 C.O. 29: Defendants shall establish an adequate residential mental health treatment program which provides
 services in accordance with accepted professional standards for juveniles confined in the facilities in this case
 who are attempting to commit suicide and/or who are inflicting harm upon themselves and/or any other
 juvenile in need of such services as determined by the juvenile’s interdisciplinary mental health team, which
 includes a qualified psychiatrist. This residential treatment program will house up to forty-eight (48) juveniles
 from Commonwealth facilities. The residential treatment program will be established in an area that meets
 professional standards regarding safe physical areas for suicidal and/or self-mutilating juveniles.
 Compliance Rating              Partial Compliance

 Description of Monitoring      The Mental Health Consultant interviewed youth within Ponce PUERTAS. She
 process during this period     also had conversations with NIJ leadership and reviewed “programming for
 of time                        PUERTAS” that was submitted.

                                Chart reviews of youth in PUERTAS were also conducted questions and
                                concerns were sent to NIJ and PCPS leadership to be addressed.
 Findings and Analysis          Due to the pandemic, a full program for PUERTAS has been delayed. Groups
                                were difficult to hold due to social distancing and youth lacked the motivation
                                to engage fully with staff who were either remote or wearing masks.

                                According to the Mental Health Consultant's chart reviews, PCPS provided
                                adequate psychiatric coverage for the limited number of youth (three) in
                                PUERTAS during this pandemic. The psychiatrist was noted to be available
                                during mental health crisis, was able to be reached via phone and was able to
                                utilize video conferencing to interview youth.

                                There was and continues to be great concern for PUERTAS youth who are
                                repeatedly suicidal. One particular youth has been suicidal more than 20
                                times, first coming to the attention of NIJ after his 12th birthday with already
                                17 psychiatric hospitalizations. While PCPS has worked hard to stabilize him,
                                one has to question whether this young man belonged in a prison system or
                                                                                                 80 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 81 of 104




                             whether he would be best served in an intensive residential therapeutic
                             setting. The Mental Health Consultant had multiple conversations about this
                             particular youth and another PUERTAS youth who also had multiple
                             psychiatric hospitalizations during the quarter.

                             This is not the first time the current Mental Health Consultant and the
                             treatment team has questioned the placement of a youth in NIJ. There have
                             been a handful of other youth who presented with either severe psychosis or
                             significant cognitive delays that were challenging youth to treat and whom
                             we thought might best be served in a community therapeutic setting. NIJ has
                             in those instances advocated with the courts, have written letters and looked
                             for appropriate placements for youth once discharged.
What is needed for full      As per previous quarters, the priority is to provide a safe, distinct and
compliance?                  consistent specialized program for those youth most at psychiatric risk and
What steps are required      placed in the PUERTAS program.
and/or recommended?
Priority Next Steps           Monitor PUERTAS youth are receiving intensive mental health services and
                              consistent psychiatric services.

                              PUERTAS Director to implement full programming as pandemic allows for
                              more activities and on-site services from the full team.

                              Continue to consistently evaluate the youth for placement into PUERTAS.
                              For those youth who are placed in PUERTAS and due to COVID 19 especially
                              are at greater risk of psychiatric decompensation, working with the youth’s
                              legal counsel and with the public defender’s office to find the best resolution
                              for a sooner and safe discharge plan should be considered.
Quality Assurance             See above and work with NIJ leadership and Director of PUERTAS to develop
Measures                      a QI plan in partnership with PCPS.
C.O. 36. Within 120 days of the filing of this Consent Order, Defendant Juvenile Institutions Administration
shall provide continuous psychiatric and psychology service to juveniles in need of such services in the
facilities in this case either by employing or contracting with sufficient numbers of adequately trained
psychologists or psychiatrists, or by contracting with private entities for provision of such services. The
continuous psychiatric and psychological services to juveniles in need of such services shall include at a
minimum, a thorough psychiatric evaluation, necessary diagnostic tests before the prescription of
behavior-modifying medications, blood-level monitoring if behavior-modifying medications are prescribed,
therapy, counselling, treatments plans and necessary follow-up care.
Compliance Rating             Partial Compliance

Description of Monitoring    During this quarter the Mental Health Consultant performed remote chart
process during this period   reviews and completed video interviews as described above. The Mental
of time                      Health Consultant completed an analysis of mental health staff hours
                             contracted vs. mental health hours worked.


                                                                                              81 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 82 of 104




Findings and Analysis     An analysis of the PCPS hours contracted for mental health vs. the hours
                          delivered indicates that for the second quarter, 2872 hours were contracted
                          for mental health staff (which includes psychologist, psychiatrist and
                          substance abuse counselors and occupational therapist) and 2682.50 hours
                          were delivered, less than the contracted amount. These hours are in
                          contrast to 2952 hours contracted for in the first quarter and 3189.5 hours of
                          mental health delivered in the first quarter.

                          The Mental Health Consultant is aware that PCPS lost a psychologist (L.V.) in
                          May of 2020 and that the pandemic plans for on-site delivery were delayed
                          by 3 weeks. Nonetheless, and especially as another psychologist (V.L) has
                          resigned as of June of 2020, the expectation is that PCPS will continuously
                          recruit so as not to have a break in service.

                          The psychiatrist time was contracted for 360 hours for the second quarter
                          and delivered 224.75 hours, 135.25 less hours of psychiatric care than
                          contracted for.

                          In total this quarter there were six (unique) youth reported to have 21
                          incidents of suicidal ideation and self-mutilation. In 6 of the 21 incidents
                          youth were reported be have both suicidal ideation and self-mutilation on the
                          same date.

                          There were 12 incidents of suicidal ideation/intent/gesture and 13 incidents
                          of self-mutilation. Of the 21 total incidents, 20 were seen by the psychiatrist
                          within 24 hours. The one that was not seen within 24 hours was an incident
                          of self-mutilation with a denial of suicidal ideation.

                          As reported previously, the psychiatrist provides a thorough evaluation prior
                          to prescribing medications and provides the necessary follow-up care when
                          prescribing new medications (i.e. within a week). The psychiatrist must be
                          supported in receiving lab work ordered in a timely manner as described in
                          the first quarterly report of 2020.

                          The mental health team, even during the pandemic, worked hard to stabilize
                          particular youth that were dysregulated, psychotic, and at times suicidal.
                          Notes indicate communication between the treatment team providers.
                          Documentation indicates that IM Haldol use this quarter was used as a last
                          resort with a very psychotic and violent youth.

                          The mental health team now has video conference capability as well as the
                          ability to go on site to deliver mental health services.
What is needed for full   A stable mental health work force is needed to address the needs of this
compliance?               vulnerable population. Building trust with a mental health provider takes
What steps are required   time. If the youth feel that the staff could abandon them at any time, this
and/or recommended?       impedes the therapeutic process. PCPS has yet to be granted the contract for
                                                                                          82 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 83 of 104




                             this upcoming year. As such, it is unclear whether recruitment is on-going to
                             fill the two vacancies. Current mental health staff are filling in for these two
                             psychologists.

                             As reported last quarter, diagnostic tests ordered by the psychiatrist or the
                             medical physician need to be completed expeditiously and the results
                             returned as soon as they are completed. COVID 19 has delayed a full review
                             and plan for this, however, we will continue to monitor for compliance.

                             An additional psychiatrist splitting the hours would help relieve the current
                             psychiatrist, provide a colleague to confer with, provide back up for
                             emergencies and when the one psychiatrist has to call out sick or take
                             vacation.
Priority Next Steps          Recruit and retain psychologist.
                             Recruit and retain additional psychiatrist.
Quality Assurance            Will work with PCPS and DCR on Quality Assurance measures as these have
Measures                     not been advanced by the institution.



S.A. 63. For each juvenile who expresses suicidal or self- mutilating ideation or intent while incarcerated,
staff shall immediately inform a member of the health care staff. Health care staff shall immediately
complete a mental health screening to include suicide or self-mutilation ideation for the juvenile. For each
juvenile for whom the screening indicates active suicidal or self-mutilating intent, a psychiatrist shall
immediately examine the juvenile. The juvenile, if ever isolated, shall be under constant watch. Defendants
shall develop written policies and procedures to reduce the risk of suicidal behavior by providing screening
for all juveniles at all points of entry or re-entry to AIJ's facilities and/or programs and by providing
mechanisms for the assessment, monitoring, intervention and referral of juveniles who have been
identified as representing a potential risk of severe harm to themselves. Treatment will be provided
consistent with accepted professional standards.
Compliance Rating             Partial Compliance

Description of Monitoring     The Mental Health Consultant reviewed reports that were submitted by DCR
process during this period    of youth that were reported to have suicidal ideation, suicidal intent and/or
of time                       self-mutilation for the entire quarter. Also reviewed were MAYSI 2
                              assessments completed by the mental health team. These reports are
                              submitted regularly to the Mental Health Consultant. The Mental Health
                              Consultant also reviewed the electronic medical records to find evidence of
                              compliance with S.A. 63, including providing treatment consistent with
                              professional standards. She interviewed youth (via a secure electronic video
                              platform provided by DCR )in PUERTAS and in detention that were high risk
                              with multiple psychiatric hospitalizations.

                              The Mental Health Consultant held telephone and video conferences
                              regarding high risk youth with NIJ leadership, PCPS leadership, staff from

                                                                                              83 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 84 of 104




                        multifamily services, and the psychiatrist. PCPS leadership has responded to
                        all calls and emails requesting information about complex/high risk youth.
Findings and Analysis   In total this quarter there were six (unique) youth reported to have 21
                        incidents of suicidal ideation and self-mutilation. In 6 of the 21 incidents
                        youth were reported be have both suicidal ideation and self-mutilation on
                        the same date.

                        There were 12 incidents of suicidal ideation/intent/gesture and 13 incidents
                        of self-mutilation. Of the 21 total incidents, 20 were seen by the psychiatrist
                        within 24 hours. The one that was not seen within 24 hours was an incident
                        of self-mutilation with a denial of suicidal ideation.

                        There were 11 psychiatric hospitalizations this quarter. All 11 were seen
                        within a 24-hour period by a mental health professional (psychologist or
                        psychiatrist) post discharge per protocol.

                        As reported previously, several of the suicidal incidents have proceeded
                        straight to psychiatric hospitalization and therefore not directly seen by the
                        PCPS psychiatrist, but none the less, the youth was seen by a psychiatrist
                        within 24 hours of the incident.

                        PCPS is found to continue to provide intensive psychiatric and psychological
                        services to youth in detention (not in PUERTAS) who present with severe
                        psychiatric symptoms. Of the six youth reported above, only one was a
                        PUERTAS resident. There were 3 youth who were in detention with a
                        combined total of 14 incidents of suicidal ideation and self-mutilation this
                        quarter. The overwhelming majority of these incidents by youth in detention
                        were by one particular youth that was difficult to manage. We had several
                        case conferences about this particular youth as the Mental Health Consultant
                        was concerned about his multiple incidents and the inability to stabilize him.

                        The Mental Health Consultant continues to encourage NIJ and PCPS to move
                        youth who qualify for PUERTAS into that program for more intensive
                        programming. We have repeatedly been told that youth in detention cannot
                        be moved into PUERTAS until the youth is adjudicated and sentenced. The
                        PCPS staff do provide intensive mental health services for youth in detention
                        in need of such services, however, these are not the full complement of what
                        a PUERTAS program could provide including the therapeutic group work.

                        Findings indicate that NIJ is failing to provide an immediate suicide
                        evaluation by a health care (i.e. nurse) provider for any youth who self-
                        mutilates or expresses suicidal ideation/intent/gesture. These were
                        completed in only 15 of the 21 incidences. On one or two occasions the
                        nursing team may not have been able to complete the assessment as the
                        youth was too agitated and psychotic.


                                                                                        84 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 85 of 104




                                The mental health team is continuing to manage youth into psychiatric
                                hospitalization when needed and to consistently evaluate the youth once
                                they return from the hospital.
What is needed for full         Suicide and self-mutilation assessments need to be consistently completed
compliance?                     and the notes regarding suicidal ideation assessment should be more fully
What steps are required         noted (not just check marks) with a clear plan in the bottom note section as
and/or recommended?             to next steps.

                                As above, a stable mental health work force is needed to provide consistency
                                in treatment.
Priority Next Steps             Medical staff (i.e. nurses) need to complete suicidal and self-mutilation
                                screening for all youth who express suicidal ideation/gesture/intent or who
                                self-mutilate.
Quality Assurance               As reported in previous quarterly report, it is highly recommended that DCR
Measures                        have PCPS perform their own quality assurance measures to ensure
                                compliance with S.A. 63.



S.A. 72. All juveniles receiving emergency psychotropic medication shall be seen at least once during each
of the next three shifts by a nurse and within twenty-four (24) hours by a physician to reassess their mental
status and medication side effects. Nurses and doctors shall document their findings regarding adverse side
effects in the juvenile's medical record. If the juvenile's condition is deteriorating, a psychiatrist shall be
immediately notified.
Compliance Rating                   Partial Compliance

Description of Monitoring           The Mental Health Consultant analyzed data provided by NIJ for the use
process during this period of       of emergency psychotropic medication for the second quarter, 2020.
time                                There was one use reported for the 14th of May.

                                    During the end of last quarter and following up on the Mental Health
                                    Consultant’s recommendations, training was provided by the NIJ Health
                                    Coordinator to the nurses regarding the intramuscular use of emergency
                                    psychiatric medication and documentation of such. In addition, the
                                    Mental Health Consultant provided a monitoring tool for use by the NIJ
                                    Health Liaison. He used this tool to review the incident of May 14th and
                                    the documentation by staff. The NIJ Health Liaison also used the tool for
                                    training and for evaluating compliance with S.A. 72 during the May 14th
                                    event. Also provided last quarter were the Standards for Mental Health
                                    Services in Correctional Facilities, with reference to the emergency use
                                    of psychotropic medications.
Findings and Analysis               There was only one use of intramuscular (IM) use of psychotropic
                                    medication.



                                                                                               85 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 86 of 104




                                   Mental Health Consultant reviewed the documentation tool provided by
                                   the NIJ Health Liaison for compliance. There has been improvement in
                                   documentation over last quarter. Notes regarding the incident, nursing
                                   procedures and follow-up with physician were all noted.
                                   There is room for improvement as the chemical restraint and the
                                   physical restraints appear to have been used at the same time. Chemical
                                   restraint should always be of last resort. This was discussed with the NIJ
                                   Health Liaison for future training of nurses.

                                   Further, the physician was not able to see the youth within 24 hours
                                   either because it was a weekend and the physician was not available and
                                   because the psychiatrist tried to evaluate the youth via video conference
                                   (due to COVID 19) but the youth refused to be evaluated. This was also
                                   discussed with the NIJ Health Liaison for future planning and
                                   management.

What is needed for full            There are policies and procedures in place for the use of psychotropic
compliance?                        medications which have been reviewed and approved by the Mental
What steps are required and/or     Health Consultant. These need to be consistently adhered to.
recommended?
Priority Next Steps                The Mental Health Consultant will continue to monitor closely working
                                   with the NIJ Health Coordinator.
Quality Assurance Measures         See above.

S.A. 73. Defendants, specifically AIJ, shall design a program that promotes behavior modification by
emphasizing positive reinforcement techniques. Defendants, specifically AIJ, shall provide all juveniles with
an individualized treatment plan identifying each juvenile's problems, including medical needs, and
establishing individual therapeutic goals for the juvenile and providing for group and/or individual
counseling addressing the problems identified. Defendants, specifically AIJ, shall implement all
individualized treatment plans.
Compliance Rating                  Partial Compliance

Description of Monitoring          The Mental Health Consultant interviewed 18 youth via secure video
process during this period of      platform. She used a 32-item questionnaire developed by her and
time                               designed to assess overall well-being and compliance with provisions of
                                   this case. The interviews were open ended and youth were encouraged
                                   to also share any other things they wished to discuss. The questionnaire
                                   included items related to Behavioral Modification.
Findings and Analysis              During this quarter, in both Ponce and Villalba, most youth interviewed
                                   could name a behavioral modification incentive that they were given.
                                   These were mainly candy (chocolate) or cookies. Group incentives seem
                                   to have been suspended due to COVID 19.



                                                                                              86 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 87 of 104




                                  The youth further indicated that the incentive was not consistent and
                                  conjectured that this could be because of a lack of funds. Some stated
                                  that they receive the incentive every Friday but that when it was not
                                  received, they did not know why. The youth interviewed stated they
                                  receive the chocolate if they “behave” and do not get a “charge” put on
                                  them for disrespecting staff or not doing what they are supposed to do.

                                  While incentives are meant to reward behaviors, the incentives are just
                                  part of an overall Behavior Modification Plan and certainly not the only
                                  positive reinforcement technique that should be used. As discussed in
                                  the past, low cost/no cost incentives such as two phone calls a week has
                                  been recommended.

                                  The Mental Health Consultant has been verbally informed that there is a
                                  change in leadership of the Behavior Modification Program. The person
                                  to work with, at least temporarily is the NIJ Health Liaison.

                                  With respect to treatment plans, the full development and
                                  implementation of the individual treatment plans requires further
                                  attention and has not been found in compliance by the Mental Health
                                  Consultant. See also above comments under S.A. 59.
What is needed for full           NIJ leadership needs to develop and consistently apply a behavior
compliance?                       modification program that is clear for the youth to understand and
What steps are required and/or    follow - with on-going self-monitoring to meet the needs of each youth.
recommended?                      The plan should incorporate use of low or no cost incentives. This
                                  includes time outside of room, art supplies and games for use in rooms
                                  and modules, special (healthy) snacks, and increasing the phone calls to
                                  families which is so important for reunification purposes.
Priority Next Steps               Further development of a consistently applied behavioral modification
                                  program with on-going self-monitoring, evaluation, and individualization
                                  to meet the needs of the youth.
Quality Assurance Measures        See above.

Sources of Information upon       Interviews with youth. Chart reviews. Data analysis.
which Consultant report and
compliance ratings are based


SPECIAL EDUCATION AND VOCATIONAL TRAINING –Kim Tandy

S.A. 81 Educational and Vocational Services – General Population
Defendants, specifically the Department of Education, shall provide academic and/or vocational education
services to all juveniles confined in any facility for two weeks or more, equivalent to the number of hours the
juvenile would have received within the public education system. Specifically, this education shall be provided
                                                                                            87 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 88 of 104




5 (five) days per week, 6 (six) hours per day, 10 (ten) months per year. AIJ shall provide adequate instructional
materials and space for educational services. Defendants shall employ an adequate number of qualified and
experienced teachers to provide these services.
Compliance Rating      Partial Compliance significantly hampered by coronavirus

Methodology for        The Monitor was unable to meet in person or tour Villalba and Ponce during the second
Monitoring this        quarter as a result of the Coronavirus. As a result of the government shutdown in mid-
Quarter                March, teachers were also ordered to remain at home as well as other non-essential
                       personnel.

                       A video conference with Kelvin Merced and Carlos Delgado on Wednesday, April 8 was
                       held to clarify what was occurring, and to what services were able to be provided, and at
                       what point during the shutdown.

                       A second video conference was held with Carlos Delgado, Kelvin Merced, and Daiber
                       Carrion Munez (PRDE) on May 21, 2020 to review directives from the Department of
                       Education regarding the continuation of educational services, and to discuss the capacity
                       of NIJ/DE to continue to provide services, as well as comply with various aspects of IDEIA
                       and the Settlement Agreement.

                       The Puerto Rico Department of Education has now taken over the funding and
                       administration of all education services. This issue was discussed, as well as the need for
                       an updated Memorandum of Agreement regarding responsibilities and collaborative
                       agreements between the two agencies.

                       Monthly documentation was provided for the months of April – June, and reflects for
                       the most part the inability to provide services in the classroom, and difficulties in
                       complying with various provisions such as education testing, IDEA evaluations, IEP
                       meetings, and the summer program as a result of working without education staff
                       throughout most of the quarter.

                       Information received and reviewed this includes:

                       1) Monthly personnel attendance by support staff, teachers, and special education
                       teachers, with documentation of teacher absences and “security situations” which
                       disrupt school services for monitoring period for April and May, 2020.
                       2) List of all student receiving educational services, including vocational education, and
                       special education students for April and May, 2020.
                       3) Verification of the provision of educational services within 5 days of arrival for
                       eligible youth for April and May, 2020.
                       4) Tracking Form for Initial and Re-evaluation Process for April and May, 2020
                       5) Modified school schedule during COVID-19 shutdown and sample work packets for
                       detention in six subject areas, and packet for the Spanish curriculum




                                                                                               88 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 89 of 104




                The Monitor and Deputy Monitor were able to conduct a total of 9 youth interviews via
                Skype with youth regarding the educational services they received during the second
                quarter. This information is incorporated in various sections as relevant.
Findings and    A Collaborative Agreement was signed in December of 2019 between the Department of
Analysis        Corrections and Rehabilitation and the Puerto Rico Department of Education regarding
                the operation of the school program for NIJ facilities. This Agreement places the regular
                education programming under the jurisdiction of the Adult Program of the Department
                of Education, led by the Auxiliary Secretariat of Alternative Education. The agreement
                stipulates that matters related to educational aspects of institutions and correctional
                facilities go directly to the Department of Education, and that DCR will have “no
                inherent participation, or decision making power in the educational aspects of the
                Correctional Schools Program.” Teaching staff will be Department of Education
                employees and have the same benefits as other teachers in the community. Funds
                allocated by the DCR to cover these positions during the 2019-2020 academic year will
                be reimbursed by the Department of Education, and the Department of Education will
                cover the allocation of such funds in its budget for 2020-2021 and beyond. The
                Agreement also specifies that DCR shall coordinate with the Department of Education
                regarding security issues.

                DCR and PRDE have a Memorandum of Agreement which spells out the responsibilities
                of both. Given the change in funding and oversight, this Memorandum must be revised
                to reflect the changes.

                Policy 20.1 Educational and Recreational Services provides for regular and vocational
                services to youth in detention and in social treatment centers. This was provided to the
                Monitor in June, 2020.

                On March 16th, the Governor’s orders shut down all but essential government functions,
                including schools. Teachers were sent home throughout the island, including those
                working in the NIJ facilities. Teachers were reportedly unable to work from home at
                least part of the quarter per the Executive Order, but eventually were permitted to work
                remotely once some of the restrictions were lifted

                Puerto Rico sought, and received, a waiver from the United States Department of
                Education regarding statewide assessments, accounting, and reporting requirements
                (report cards) based on the data from 2019-2020 due to the widespread school closures
                related to the Coronavirus.

                The Puerto Rico Department of Education issued a directive on March 16, 2020 directing
                students to the Department of Education website where they could download remedial
                modules for Science, Spanish, Social Studies, English and Math for all grades, and




                                                                                      89 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 90 of 104




                     suggested that if students cannot do the work alone, they should get help from a parent,
                     sibling or family member. Answer sheets were also provided.1

                     According to the Department of Education, students in Puerto Rico will essentially be
                     “passed” for this year and re-evaluated in August/September to see where their skills
                     sets are. Because many youth and families on the island do not have internet access, it
                     was not feasible to require students to do work at home.

                     The U.S. Department of Education’s has delayed distribution of emergency grant aid to
                     Puerto Rico to assist with educational services on the island in light of Covid-19. On
                     March 27, 2020, Congress passed the bipartisan Coronavirus, Aid, Relief, and Economic
                     Security Act (CARES Act) for providing rapid federal financial relief to states, territories,
                     and outlying areas. Approximately $400 million in emergency aid was allocated for
                     elementary and secondary education in Puerto Rico, but on June 16, 2020, the
                     Department released only $7 million of the $400 million and indicated it would hold the
                     remaining 98.4% while Puerto Rico obtained a third-party fiduciary to manage the
                     funds.2 The withholding of funds from Puerto Rico makes it more difficult for the PRDE
                     to address educational needs generally for youth on the island, and in doing so, sets a
                     low bar for youth on the island as a whole. NIJ and PRDE can and should do more within
                     NIJ to keep youth caught up, provide more structured educational programming, and
                     provide access to teachers, even if remotely.

                     NIJ staff were able to provide modules with remedial materials for some students, and
                     modules with new materials to others. Students reported getting two packets of
                     information to work on, which aligned with the “phases.” No one, however, reported
                     receiving a third packet during Phase III, although it was reported that a second and
                     third packet was given at the same time.

                     Monitored Provisions:
                     1) Provision of academic and/or vocational education for youth confined 2 weeks or
                     more 5 days per week, 6 hours per day, 10 months per year.

                     This provision ensures that all youth who are eligible for educational services receive
                     such services within a two week period, and that full school days are provided over the
                     10 month school calendar.

                     Education staff provided a schedule for Ponce and Villabla in April which indicated
                     Phases by week. For Ponce, Phase I was from April 1 – April 17, with Holy Week off.

1
 https://www.nbcnews.com/news/latino/students-rural-puerto-rico-remote-learning-amid-
coronavirus-tough-challenge-n1189316
2
 See, Letter to Betsy DeVos, dated July 15, 2020 from Congressional representatives at
https://edlabor.house.gov/imo/media/doc/2020-07-
15%20Helping%20All%20Students%20Access%20Learning%20Opportunities%20During%20School%20Cl
osures%20FINAL%5b1%5d.pdf

                                                                                              90 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 91 of 104




           Phase II was April 20 – May 1st, and Phase III was May 4 – 15th. The weeks of May 18 –
           29th were listed as “administrative closing of school semester.” The schedule for Villalba
           began Phase I on April 15 – 24, Phase II from April 27th – May 8, and Phase III from May
           11 – May 22. The week of May 25th and June 1st were listed as “administrative closing of
           school semester.”

           Villalba youth interviewed generally reported that they were out of school for about a
           month; Ponce youth interviewed reported they were out of school for 1 – 2 weeks,
           although one youth indicated it was a month. These times are generally consistent with
           the schedule which was provided to the Monitor for the three phases.

           Because there were no teachers in the facilities during this time, youth reported they
           were given two packets to complete, with materials in each subject. The packets
           contained materials which included reading materials and exercises, with true/false
           questions, fill in the blank answers, crosswords, drawings, and other written
           assignments. Youth described having the booklets for about 2 weeks, although some
           youth were able to finish all assignments within a day or two. There did not appear to be
           a set schedule for when youth would do their assigned work. One youth said he started
           around 7:00 a.m. and had the booklet all day until late afternoon. He finished in a
           couple of days and then had nothing to do for 3 weeks. Another youth said he spend
           about 2 hours a day and it took him 4-5 days to finish each booklet. A review by the
           Monitor of some sample packets generally confirms the variety of exercises and
           materials.

           One youth interviewed on June 29th at Ponce, and who arrived at there on May 22, said
           neither he nor others in detention there have done any school work since that time, and
           that no one has discussed it with him. It does not appear that there was any school in
           June.

           While the pandemic has brought tremendous challenges to the NIJ facilities, minimal
           educational opportunities were provided to the youth, who otherwise have the daily
           structure and routine of school related activities. Keeping youth busy with various
           structured learning activities, even with limited guidance from the PRDE, should be a
           priority.

           2) AIJ shall provide adequate instructional materials and space for educational
           services
           Classrooms were not used during this quarter as a result of the pandemic. Materials
           were generally described by the youth interviewed as being able to be completed
           without assistance. Some youth noted the work was mostly remedial so it was easy.
           Youth reported that they were told that if they completed the booklets, they would
           pass. Most understood they could get their credits if they were in the adult education
           program. Of the youth interviewed who received school work, it appears that all of them
           completed the packets. Not all youth in NIJ completed their work, however, and will
           need to do so at the beginning of the fall semester.


                                                                                 91 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 92 of 104




                      3) Defendants shall employ an adequate number of qualified and experienced
                      teachers to provide these services.

                      Teaching staff were not available during this quarter to provide direct instruction to
                      youth. The packets of work based upon each youth’s grade and classes were prepared
                      by education staff, however, and taken to the facilities.

                      It was clear from the interviews that most youth missed having the assistance of their
                      teachers. Most said they could ask for help from officers or from other youth. While
                      some youth said they could work faster on their own, most said they completed work
                      better when teachers were there to help. Some said the work was more difficult when
                      teachers were not there to help explain and answer questions. A few youth suggested
                      that perhaps teachers could be on line to help them with work when school resumes, or
                      at least have periodic contact. Remarkably, youth seemed to understand the
                      circumstances and while not ideal, accepted that this is how things will need to work for
                      now.
What is needed for    The Department of Education is responsible per the Settlement Agreement for the
full compliance?      delivery of all educational services, as well as providing sufficient qualified teachers.
What steps are
required and/or       Well qualified staff should include verification not only of certifications, but also of
recommended?          training for new educational staff, and training required by the Department of Education
                      and coordinated between the Division of Training and NIJ educational services.

                      Training records of education staff (including ancillary staff) should be documented and
                      provided as evidence of training requirements.

                      Facilities for classrooms and administrative staff for the education programs must be
                      functional, without leaking roofs, moldy ceilings or walls, and with air conditioning units
                      that are working, once able to be safely used again.

                      Monthly attendance by essential educational staff should remain at 90% or higher in
                      each facility. Ideally, classes should not be disrupted or cancelled as a result of teacher
                      absence.

                      It remains to be seen what will happen with schools in the fall semester, however, it is
                      likely that full school services may not resume. The Monitor will be in contact during the
                      third quarter before school begins to learn about what options the Commonwealth will
                      be using to provide school services to the youth in Ponce and Villalba. With the
                      Coronavirus situation remaining fluid, plans may necessarily change during the school
                      year.
Priority Next Steps   A memorandum of agreement which more closely described the working relationship
                      between DCR and PRDE should be created.

                      The Department of Education and NIJ education staff must determine how school
                      services will be delivered for the 2020-21 school year, with contingency plans based

                                                                                               92 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 93 of 104




                       upon the coronavirus and the limitations it has imposed. That plan should, at a
                       minimum:
                           comport with whatever requirements for evaluating students at the beginning
                              of the school year for placement required by the Puerto Rico Department of
                              Education;
                           determine where services will be provided and the schedule for classes in NIJ
                              facilities so that the required daily classes can be delivered as best possible;
                           determine how teaching staff will be utilized, and where, to maximize learning
                              opportunities, particularly for those students with special needs;
                           determine how vocational programs will be provided;
                           comply with other requirements impose by the PRDE and the Settlement
                              Agreement as best possible while maintaining a safe environment during the
                              pandemic.

                       Provide a list of qualified teachers for the school year, and administrative staff, who will
                       be working in NIJ facilities, and the plan for providing and documenting training for
                       these staff.
Quality Assurance      The Department of Education should develop quality assurance measures relative to the
Measures               delivery of education services in collaboration with the NIJ school administrative staff.
Sources of             Video conferences with education staff from NIJ and PRDE
Information upon       Monthly statistical reports
which Consultant       Interviews with nine youth by video conferencing with written questionnaires
report and             Documentation from PRDE regarding waiver and other changes during COVID-19
compliance ratings     Collaborative Agreement between Department of Education and the Department of
are based.             Corrections and Rehabilitation signed in December of 2019


S.A. 86 Defendants, specifically the Department of Education, shall abide by all mandatory requirements and
time frames set forth under the Individuals with Disabilities Education Act, 20 USC §§ 1401 et seq. Defendants
shall screen juveniles for physical and learning disabilities. The screening shall include questions about whether
the juvenile has been previously identified by the public school system as having an educational disability,
previous educational history, and a sufficient medical review to determine whether certain educational
disabilities are present, such as hearing impairments, including deafness, speech or language impairments,
visual impairments, including blindness, mental retardation, or serious emotional disturbances adversely
affecting educational performance.
Compliance Rating      Non-Compliance significantly hampered by coronavirus

Description of         Because onsite monitoring visits were not possible this quarter, two video conferences
Monitoring process     were held with NIJ and PRDE education staff to review monitoring of special education
during this period     provisions.
of time
                       The Monitor reviewed a Supplemental Fact Sheet issued on March 21, 2020 by the
                       United States Department of Education addressing the risk of covid-19 for school aged


                                                                                               93 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 94 of 104




                      children with disabilities.3 The Department made clear that school districts must still
                      provide a free and appropriate public education (FAPE) while balancing the need to
                      protect the health and safety of students. While allowing for some flexibility, the Fact
                      Sheet reiterated that the provision of FAPE may include special education and related
                      services provided through distance learning, virtually, online or telephonically.

                      PRDE has not been granted a waiver of any type from complying with the requirements
                      of the IDEIA. PRDE has provided some guidance letters which the Monitor has reviewed
                      such as how online professional development can occur, and how modified IEP meetings
                      can be done remotely.

                      Additional records reviewed for the Second Quarter include:

                      1) List of all student enrolled (but not receiving) vocational education, including special
                      education students
                      2) Verification of the provision of educational services within 5 days of arrival for eligible
                      youth.
                      3) Tracking Form for Initial and Re-evaluation Process
                      4) Reports from MIPE regarding re-evaluations which are overdue
                      5) Evaluations completed by PCPS

                      Information was also obtained by interviews with several youth qualified under the
                      IDEIA to receive specially designed services, and documentation reviewed in the MIPE
                      online system.
Findings and          This section provides a general requirement that compliance with the IDEIA is necessary
Analysis              in order to meet compliance requirements of this section. For purposes of complying
                      with the IDEIA, this provision has been broken down into 4 sections as noted below:

                      1) Mandatory requirements of the Individuals with Disabilities Education Act
                         a) Child Find
                      PRDE is responsible for ensuring that Child Find provisions to locate and identify youth
                      who may be eligible for special education are met, but must work collaboratively with
                      NIJ instructional staff to ensure that adequate mechanisms are in place to identify when
                      youth are appropriate for referrals.

                      Youth are typically screened at detention using an education questionnaire to determine
                      prior educational placements, previous involvement in special education, and academic
                      achievement. Diagnostic testing is completed within five school days and school records
                      are requested and obtained. Physical disabilities are noted, including visual problems,
                      speech problems, use of medication, hearing problems, and orthopedic problems.
                      Recommendations for testing are made including for hearing impairment, psychological,


3
 Supplemental Fact Sheet, Addressing the Risk of COVID-19 in Preschool, Elementary and Secondary
Schools While Serving Children with Disabilities, United States Department of Education, March 21,
2020.

                                                                                                94 | P a g e
Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 95 of 104




           occupational therapy neurological examination, psychiatric, visual, health and/or a
           Woodcock Munoz.

           Documentation received from NIJ education staff indicates that 0% of new youth
           admitted on detention status, and who were held for a minimum of 5 days, were
           evaluated based upon the process noted above, including basic testing across the five
           subject areas. This includes 3 new admissions in April, 4 new admissions in May, and
           admissions in June, although no data was provided for that month. Education staff have
           not been available in the facilities during this quarter to conduct these evaluations.

           Although the Monitor has found this part of Paragraph 86 in substantial compliance in
           prior quarters, COVID-19 has significantly hampered the agency’s ability this quarter to
           comply. This provision is in non-compliance.

              b) Evaluation of youth with suspected disabilities

           PRDE has an obligation to ensure that youth with suspected disabilities, and those in
           need of re-evaluation, receive thorough multi-faceted evaluations which stretch across
           areas of concern as well as the identification of student strengths. This include three
           year re-evaluation processes as well.

           MIPE sends quarterly computer generated updates to the Monitor indicating which
           youth have completed evaluations, which are about to be completed, and in which
           cases triennial evaluation dates have expired. The Monitor confirms these using the
           online MIPE system for more information about the timelines. At the end of the
           quarter, MIPE’s printout showed that five (5) triennial evaluations were overdue, some
           for significant periods of time during which the youth was in an NIJ facility. A report by
           NIJ indicated that six youth were in the process of evaluation which were suspended
           during the lockdown. These youth are not the same youth identified by the MIPE
           system. Three evaluations were completed by PCPS which had been overdue.

           Many of the youth who come into NIJ facilities have been out of school, or have had
           inconsistent educational experiences. It is not uncommon for IEPs to be out of date, and
           evaluation times to have lapsed. It is important that education staff identify when
           triennial evaluations are due, and work to obtain these in a timely fashion. A question
           has arisen as to whether the youth remains enrolled in their local community school
           while the youth is detained, and whether NIJ’s school program has authority and/or
           responsibility to ensure these evaluations are done. The Department of Education must
           determine ensure that the evaluations are conducted in a timely manner regardless, and
           must work through whatever barriers to achieving these that the youth’s status in
           detention may pose. That status does not obviate the requirement of a triennial
           evaluation, or initial evaluation, once the youth arrives in detention.

           This section of Paragraph 86 in in non-compliance and needs significant work on the
           timeliness of evaluations and re-evaluations. This section was significantly hampered by
           the coronavirus.

                                                                                  95 | P a g e
         Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 96 of 104




                       c) Provision of specially designed instruction and related services

                     Case reviews completed during the 4th quarter of 2019 examined aspects of the youths’
                     Individual Education Plan (IEP), including eligibility, levels of performance, IEP goals,
                     progress notes and the provision of specially designed instruction, accommodations and
                     related services. Case reviews were not done during the Second Quarter as they require
                     the availability of special education teachers and other staff to verify information.
                     Reliance upon the MIPE system to review the quality of IEPs has not been adequate
                     since some information is not included in this system.

                     Educational services provided this quarter were severely hampered by the coronavirus
                     and the Governor’s orders sending teachers and other education personnel home.
                     Special education services were not delivered remotely through online, telephone or
                     virtual methods in order to comply with the requirements of the IDEIA and this
                     Settlement Agreement. While youth received packets of information, no specialized
                     instruction, accommodations or other instructional aides were provided.

                     Guidance provided by the U.S. Department of Education recognized the challenges for
                     schools shut down during the pandemic, and emphasized that federal disability laws
                     allow for flexibility in determining how to meet the needs of individual students with
                     disabilities. This necessarily looks different during a national emergency, but it does not
                     mean that services are discontinued. In cases where services are missed or delayed, IEP
                     teams must make decisions about whether and to what extent compensatory services
                     may be required when schools resume normal operations.4

                     This provision is in non-compliance, and significantly frustrated by the coronavirus.

                        d) Procedural safeguards
                     The annual IEP reviews which are required by the IDEIA were not conducted for most
                     youth at the end of the school year. Based upon information provided by NIJ for the
                     month of May, 11 of the 22 youth with IEPs between Ponce and Villalba did not have a
                     timely end of the year IEP review. This function, while hampered by coronavirus, can be
                     done remotely, and should be a high priority for completion before the coming school
                     year.

                     NIJ and the PRDE are encouraged to examine guidance documents provided by the
                     United States Department of Education relative to initial evaluation and assessment
                     timelines and procedural safeguards during coronavirus.
                     https://www.d.gov/coronavirus.
  What is needed     Initial evaluations and re-evaluations must be completed in a timely manner, and in
for compliance to    accordance with the provisions of IDEA. Under 34 CFR §300.305(a)(1), the IEP Team and
be achieved?         other qualified professionals, as appropriate, as part of an initial evaluation and as part
                     of any reevaluation under 34 CFR Part 300, must: “Review existing evaluation data on


44
     Id. at pg. 2.

                                                                                             96 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 97 of 104




                      the child, including—(i) Evaluations and information provided by the parents of the
                      child; (ii) Current classroom-based, local, or State assessments, and classroom-based
                      observations; and (iii) Observations by teachers and related services providers.”

                      For youth who are in detention status, and who had a re-evaluation which is overdue or
                      an initial evaluation which has not been completed, this process must be worked out
                      with the local district to ensure the evaluation gets completed.

                      IEPs must include an individualized determination of disability, special considerations,
                      including behavioral plans when appropriate, and a range of placement options,
                      including the availability of resource rooms and a self-contained classroom if necessary.
                      Staff should be trained on the use of Functional Behavioral Assessments and the
                      Development of Behavioral Intervention Plans for those youth with significant
                      behavioral and emotional problems which impede learning, and/or disrupt the
                      classroom setting.

                      IEPs meetings must be held at least on an annual basis, with new plans in place as
                      needed. Compliance with this provision must be done remotely if necessary.

                      The use of surrogates when necessary, must be examined. While it may be possible that
                      an NIJ social worker may stand in for a parent, this must be a parental designation and
                      not one made by NIJ or PRDE. Policies and practices must also ensure other procedural
                      safeguards for the participation of parents as well as youth.

                      Compliance with IDEIA requirements during the pandemic is challenging, but NIJ and
                      PRDE have not been exempted by the U.S. Department of Education nor this Settlement
                      Agreement from compliance. Finding ways to effectively serve youth remotely, as well
                      as conducting the appropriate reviews, will be a high priority for the third quarter.
Priority Next Steps   Continue compliance on Child Find requirements, including initial screenings done on
                      youth within 5 days of intake. Provide information about the number of youth identified
                      through this process. During the restrictions imposed by the Coronavirus, the initial
                      testing should be done with identified staff in consultation with teachers.

                      PRDE must ensure that COMPU meetings are conducted prior to the request for an
                      evaluation or re-evaluation, and that such meetings comply with the requirements of
                      the regulations under IDEA as to purpose, timing and outcomes. The tracking form
                      established by NIJ must be accurately completed, and should trigger the timeframes for
                      completion of a new evaluation or re-evaluation accurately. This should be cross-
                      checked with the MIPE system. A system must be in place to conduct these meetings
                      remotely if they are not possible in person. A system must be in place for the coming
                      school year which will ensure that evaluations can be done remotely if necessary.

                      Evaluations and re-evaluations are the responsibility of the Department of Education
                      and must be completed irrespective of whether the youth’s status is in a community
                      school or NIJ facility. PRDE should provide greater oversight of deadlines for conducting
                      these evaluations.

                                                                                            97 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 98 of 104




                       PRDE must ensure that there are proper procedures for identification of “parents” and
                       that such individuals meet the definition within IDEA, or are designated by such person,
                       and that surrogate parents are also available as needed.

                       PRDE must find ways to ensure that youth eligible to receive specially designed
                       instruction are still served during the pandemic. Because these youth were not given
                       specially designed instruction during the months of March – June, determinations
                       should be made as to whether they are entitled to compensatory education.

                       The Monitor encourages the use of PCPS to assist in the evaluation process, training and
                       development of IEPs, particularly for those students with behavioral challenges.
Quality Assurance      The monitor has not yet reviewed draft quality assurance.
Measures
Sources of             Interviews with NIJ and PRDE staff
Information relied     Review of documentation regarding student schedules, attendance of staff and youth,
upon                   disability categories and time spent in special education by facility
                       Interviews with youth by video conference
                       Phone calls and emails
S.A. 87. If a juvenile has been previously identified as having an educational disability, Defendants shall
immediately request that the appropriate school district provide a copy of the juvenile's individualized
education plan ("IEP"). Defendants shall assess the adequacy of the juvenile's IEP and either implement it as
written if it is an adequate plan or, if the IEP is inadequate, rewrite the plan to make it adequate, and then
implement the revised IEP.
Compliance Rating      Non- Compliance significantly hampered by the coronavirus

Description of         The monitor previously reviewed the procedures and forms for requesting
Monitoring process     documentation on youth from prior school districts when admitted to detention. This
during this period     includes the youth’s cumulative file through SIS and the special education file through
of time                MIPE.

                       Documentation of when IEPs were revised and when new IEP’s were due was reviewed
                       by the Monitor and compared against the MIPE system.
Findings and           Appropriate policies are in place to require that records of the youth’s IEP are obtained
Analysis               immediately from the appropriate district. Records must be requested within 10
                       business days after the screening is done and the youth has indicated he or she has an
                       IEP. The youth is enrolled in school within 72 hours. Because of the coronavirus, during
                       this quarter, few youth were admitted, and those who entered into detention status did
                       not have teaching staff available to them.

                       It appears from the information provided to the Monitor for this quarter that only three
                       IEP meetings were conducted during the shutdown to create a new IEP, and these were
                       done remotely. Eleven reviews appear to be overdue and need to be conducted to


                                                                                             98 | P a g e
      Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 99 of 104




                      revise IEPs as necessary. Other reviews were conducted at different points during the
                      school year and were not due during the last quarter.
What is needed for    All special education files should contain a records of annual IEP reviews, and other
full compliance?      reviews of the IEP done during the year as needed. A system of reviewing IEPs must
What steps are        align with a 12 month calendar year, or more often if needed.
required and/or
recommended?          Youth with an outdated IEP upon arrival must have a COMPU meeting to develop a new
                      IEP based upon the latest evaluation, and when that is out of date, a referral for a new
                      evaluation must be promptly made.

                      During the pandemic, education staff will need to conduct remote COMPU meetings,
                      and make best their best effort to involve parents in these remote meetings. Given the
                      unavailability of internet in some communities, this may prove challenging to get
                      parental participation. The Department of Education should examine ways to involve
                      parents who have technology limitations in their homes.
Priority Next Steps   Ensure that the appropriate COMPU meetings are held to review the youth’s IEP goals
                      and progress, present levels of performance, and any needed changes to the IEP’s goals,
                      measurable objectives, accommodations and placement. This includes the backlog of
                      annual reviews that were not conducted during this quarter.

                      Ensure the appropriate technology is in place to conduct COMPU meetings, including
                      the participation of parents and youth.

                      Clarify with Department of Education the responsibility and authority for re-evaluation
                      when youth are detained and community schools still hold the youth’s enrollment
                      status.
Quality Assurance     Education QA tools have not been reviewed by the Monitor but have been requested so
Measures              they can be reviewed.
Sources of            Review of screening and evaluation materials completed while youth are detained
Information upon      Review of documentation used to request and follow up on records
                      Discussions with PRDE and NIJ education staff
                      Review of monthly documentation tracking special education deadlines for evaluations
                      and IEP reviews.
S.A. 90. Defendants shall provide appropriate services for juveniles eligible for special education and related
services. Defendants shall provide each such juvenile with educational instruction specially designed to meet
the unique needs of the juvenile, supported by such services as are necessary to permit the juvenile to benefit
from the instruction. Defendants shall coordinate such individualized educational services with regular
education programs and activities.
Compliance Rating     Non- Compliance significantly hampered by coronavirus

Description of        See above generally Paragraph 86 for a discussion of the provision of specially designed
Monitoring process    instruction



                                                                                            99 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 100 of 104




S.A. 91. Qualified professionals shall develop and implement an IEP reasonably calculated to provide
educational benefits for every juvenile identified as having a disability. When appropriate, the IEP shall include
a vocational component.
Compliance Rating      Non- compliance significantly hampered by coronavirus

Description of         The Monitor reviewed the qualifications, including records of certifications, for special
Monitoring process     education staff at the beginning of the 2019-2020 school year.
during this period
of time                A review of all youth schedules for regular and special education students was
                       completed, including vocational education classes.
Findings and           Staff responsible for the development of IEPs are the special education instructors, who
Analysis               are training in working with students with disabilities and the creation of IEPs. An
                       adequate number of special education staff are employed in the two facilities, but none
                       were available this quarter because of the coronavirus.

                       While all students were enrolled in vocational classes in the Second Quarter, no
                       vocational education classes could be completed as a result of the coronavirus and no
                       teachers being onsite for vocational education.

                       The extent to which IEPs are developed and implemented to allow youth to achieve
                       academic benefit is monitored through Paragraph 86.
What is needed for     The monitor believes that the policies and procedures, training, staff and resources are
full compliance?       available to ensure that this provision is in compliance. A system of documentation has
What steps are         been created which is thorough and which appears to follow the requirements under
required and/or        IDEA for the creation and implementation of IEPs.
recommended?
                       The provision of vocational education is incorporated into policy and, while not
                       mandatory in all cases, has been an integral part of providing more robust educational
                       services for youth in NIJ and is offered consistently.

                       IEPs must be designed based upon the individual needs of the youth. Such
                       determinations as made as part of the Paragraph 86 compliance ratings. It is important
                       to note the relationship between well designed evaluations which include all areas of
                       concerns, proper identification of youth disabilities and levels of performance, and the
                       individualization of a plan which can meet the specific needs of those youth, including
                       the level of service afforded, special aids and supports, accommodations, and related
                       services. Paragraph 86 ties those provisions together through file reviews, youth and
                       teacher interviews, and observations.

                       For the coming school year, in the wake of the pandemic, NIJ and PRDE must determine
                       a plan for how best to provide vocational education taking into account the
                       requirements for social distancing, the availability of teachers remotely or in person, and
                       other variables.
Priority Next Steps    Ongoing monitoring over the next year will ensure that all provisions in place are being
                       implemented fully and faithfully as best possible given the pandemic.
                                                                                             100 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 101 of 104




Quality Assurance     The Monitor has not reviewed proposed QA measures.
Measures
Sources of            All youth schedules regarding the provision of vocational instruction
Information           Review of Policies and procedures
S.A. 93 Services provided pursuant to IEPs shall be provided year round. Defendants shall ensure that juveniles
with educational disabilities receive a full day of instruction five (5) days a week.

Compliance Rating     Non-Compliance significantly hampered by coronavirus

Description of        The Monitor met with Carlos Delgado about the provision of extended school year
Monitoring process    services during her March monitoring visit. The process of identifying, approving and
during this period    providing services to youth who may require extended school year services (ESS) begins
of time               early in the calendar, and requires the approval by the Department of Education of
                      youth who are deemed eligible.

                      Data concerning youth eligible for extended school year services in 2020 was received
                      during the first quarter.
Findings and          Year round school services to special education students must be provided to students
Analysis              who “prior to the corresponding evaluations, require this service in order to avoid falling
                      back in their academic skills and performance.” (See policy 20.2 Section V)

                      Education staff provided information to the Monitor for the 2019 – 2020 school year
                      which includes 8 youth in Villalba and 7 youth in Ponce who are eligible for extended
                      school services. Youth who are eligible will receive 5 hours per day of instruction during
                      the summer schedule. Two special education teachers in each facility have been
                      approved to work with this program over the summer.

                      Unfortunately, as a result of coronavirus, no teachers were available to conduct
                      extended school year services, and none was provided during the month of June. NIJ
                      and PRDE should determine whether these students are entitled to compensatory
                      services for ESS.
What is needed for    Policies are already in place which address the need for Extended School Services.
full compliance?      An annual review of youth eligible for ESS should be made in the fall and submitted to
                      the PRDE for consideration. Qualified teachers must be retained each year to provide
                      ESS to eligible students.

Priority Next Steps   NIJ and PRDE should consider implementing extended school year services for the youth
                      who are eligible before the fall semester begins in order to provide this help to students
                      who have difficulty with retention skills.
Quality Assurance     Quality assurance measures should be established to ensure that such provisions are
Measures              made in a timely manner, and that youth who are eligible received the service with a
                      qualified teacher.



                                                                                              101 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 102 of 104




Sources of             Documentation as submitted to PRDE concerning students eligible for ESS, and teachers
Information            available and designated for this service.
                       Confirmation from Carlos Delgado regarding inability to provide ESS during June
S.A. 94. Juveniles shall not be excluded from services to be provided pursuant to IEPs based on a propensity for
violence or self-inflicted harm or based on vulnerability. Juveniles in isolation or other disciplinary settings have
a right to special education. If required for institutional security, services provided pursuant to IEPs may be
provided in settings other than a classroom.

Compliance Rating      Non-Compliance significantly hampered by the coronavirus

Description of         Because youth did not attend regular classes in the school this quarter, there were no
Monitoring process     reported incidents of youth being excluded from services as a result of administrative
during this period     actions taken, incidents, or the unavailability of security staff. Similarly, the Monitor did
of time                not receive documentation regarding education for youth in transitional measures or
                       protective custody.

Findings and           There are three sections to Paragraph 94 which must be monitored:
Analysis               1) Whether youth who have an IEP are excluded from services based upon a propensity
                       for violence or self-inflected harm or based on vulnerability.
                       2) Whether youth in “isolation or other disciplinary settings” are provided the right to
                       special education services; and
                       3) Whether educational services provided pursuant to an IEP occurring in settings
                       outside of the classroom are required for institutional security.

                       Services to Youth in TM or PC Status:
                       NIJ Policy 20.1 to require full day educational services be provided to youth in
                       Transitional Measures or Protective Custody who have not already graduated. The
                       requirement is for 6 fifty (50) minute classes, the same afforded other students.
                       Compliance with this new policy positively impacts several provisions of the Consent
                       Decree, including the educational requirements of Paragraphs 79 and 80, Paragraph 81,
                       and Paragraph 86. This policy must still be signed by the Secretary.

                       Verification of school services is made through examination of each youth’s education
                       schedule, and examination of daily attendance records, signed by each teacher, and by
                       the student. For those dates when the youth did not receive a full school day,
                       accompanying explanatory notes are examined.

                       Placement in Transitional Measures and/or Protective Custody for the quarter was low,
                       with only 2 youth eligible for school services. I did not receive verification of the services
                       that these youth were provided.

                       Because of the coronavirus and the unavailability of teaching staff, no records were
                       reviewed for these youth.

                       School exclusion for other youth


                                                                                               102 | P a g e
     Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 103 of 104




                       A tracking form is used to document when school services are not available as a result of
                       register, incidents such as fights, lack of available security or other reasons not the fault
                       of youth. Since there was no movement of youth to the school, and no teaching staff
                       availability, there were not incidents of school services not be available for the reasons
                       tracked in this provision.

                       Classroom and Education Staff for TM
                       In order to properly implement the new policy, NIJ must have sufficient educational staff
                       to serve these youth, and the physical resources needed to conduct classes in a safe
                       environment. No classrooms were used, nor were teachers available during this quarter
                       because of the pandemic.
What is needed for     Compliance with the new policy will require that NIJ consistently provide full school days
full compliance?       of 6 fifty minute classes in accordance with individual schedules for youth who are in TM
What steps are         and PC and who have not graduated from high school.
required and/or
recommended?           Coordination with security staff is essential to limit the disruption to the school schedule
                       as best possible, and to ensure that youth receive the required services. Continued
                       documentation and analysis of days where youth do not receive services due to other
                       reason is critical.

                       The continued use of alternative classrooms is a positive move. NIJ should continue to
                       ensure the necessary personnel and resources to approximate as best possible the
                       regular school setting.

                       Time documentation of youth receiving education in TM and PC status, as well as any
                       changes with implementation of Group Schedule Modification which interfere with
                       educational programming.
Priority Next Steps    NIJ and PRDE must determine how youth in transitional measures or protective custody
                       will be provided with educational services depending upon the model they use for
                       delivering services to youth in the fall semester.
Quality Assurance      No QA has been reviewed for this provision but the Monitor.
Measures
Sources of             Review of policies and procedures relative to education
Information upon       Discussion with education staff
which Consultant
relied
S.A. 95. When an IEP is ineffective, Defendants shall timely modify the IEP.

Compliance Rating      Non-Compliance significantly hampered as a result of coronavirus

Description of         See above for discussion of this section. .
Monitoring process
Findings and           See discussion above.
Analysis
                                                                                              103 | P a g e
    Case 3:94-cv-02080-GAG Document 1528 Filed 09/03/20 Page 104 of 104




What is needed for   Good data must be kept on student goal achievement, and should reflect student
full compliance?     progress for meeting IEP goals, and receiving academic benefit from instruction
What steps are       provided. Student files reviewed indicated that reviews are completed every 10 weeks
required and/or      on students, and information on progress is sent to parents. This practice, when done
recommended?         consistently, provides the youth and parents with good benchmarks for the year, but
                     should also provide indicators for when IEPs may need to be modified.

                     Supervision of IEPs and data collection should provide indicators of whether such
                     progress is being achieved with each student. PRDE must have a system of providing
                     oversight of special education teachers to monitor their development of IEPs, as well as
                     progress and benchmarks achieved.

                     Special education services were not delivered for this quarter. Many of the IEPs are
                     overdue for review and revisions as noted in Paragraph 86.

                     Full compliance with this provision is met when Paragraph 86 reaches full compliance.




                                                                                         104 | P a g e
